Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 1 of 133 PageID #: 25




                       EXHIBIT A
                                                                                  Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
                                                               1922-CC11604
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 2 of 133 PageID #: 26



                       MISSOURI CIRCUIT COURT
             TWENTY-SECOND JUDICIAL CIRCUIT, ST. LOUIS CITY

CLINTON COUNTY, MISSOURI                  )
                                          )
                Plaintiff,                )
                                          )
       V.                                 )
                                          )
ALLERGAN PLC                              )   Case No.
Serve: Clonshaugh Business &              )
   Technology Park                        )   Division No.
   Dublin, D17 E400, Ireland              )
                                          )   JURY TRIAL DEMANDED
ACTAVIS PLC                               )
Serve: 5 Giralda Farms                    )
   Madison, NJ 07940                      )
                                          )
ACTAVIS, INC.                             )
Serve: 5 Giralda Farms                    )
   Madison, NJ 07940                      )
                                          )
WATSON PHARMACEUTICALS, INC.              )
n/k/a ACTAVIS, INC.                       )
Serve: 5 Giralda Farms                    )
   Madison, NJ 07940                      )
                                          )
WATSON LABORATORIES, INC.                 )
Serve: Steve Anderson                     )
   29908 E. Old 50 Highway                )
   Lee’s Summit, MO 64086                 )
                                          )
ACTAVIS LLC                               )
Serve: 5 Giralda Farms                    )
   Madison, NJ 07940                      )
                                          )
ACTAVIS PHARMA, INC. f/k/a                )
WATSON PHARMA, INC.                       )
Serve: Corporate Creations Network Inc.   )
   12747 Olive Boulevard, Ste. 300        )
   St. Louis, MO 63141                    )
                                          )




 1178240.7/81715.05006
                                                                                  Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 3 of 133 PageID #: 27



TEVA PHARMACEUTICAL                        )
INDUSTRIES, LTD.                           )
Serve: 1090 Horsham Road                   )
   North Wales, PA 19454                   )
   Attn: Deborah Griffin                   )
                                           )
TEVA PHARMACEUTICALS USA,                  )
INC.                                       )
Serve: Corporate Creations Network Inc.    )
   12747 Olive Blvd., Ste. 300             )
   St. Louis, MO 63141                     )
                                           )
CEPHALON, INC.                             )
Serve: Corporate Creations Network Inc.    )
   3411 Silverside Road, Tatnall           )
   Building, Ste. 104                      )
   Wilmington, DE 19810                    )
                                           )
ENDO HEALTH SOLUTIONS INC.                 )
Serve: The Corporation Trust Company       )
   Corporation Trust Center                )
   1209 Orange St.                         )
   Wilmington, DE 19801                    )
                                           )
ENDO PHARMACEUTICALS, INC.                 )
Serve: The Corporation Trust Company       )
   Corporation Trust Center                )
   1209 Orange St.                         )
    Wilmington, DE 19801                   )
                                           )
PAR PHARMACEUTICAL                         )
COMPANIES, INC.                            )
Serve: C T Corporation System              )
   28 Liberty St.                          )
   New York, NY 10005                      )
                                           )
PAR PHARMACEUTICALS, INC.                  )
Serve: C T Corporation System              )
   28 Liberty St.                          )
   New York, NY 10005                      )
                                           )
                                           )
                                           )



 1178240.7/81715.05006                 2
                                                                                  Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 4 of 133 PageID #: 28



JANSSEN PHARMACEUTICALS, INC.             )
Serve: C T Corporation System             )
   120 South Central Avenue               )
   Clayton, MO 63105                      )
                                          )
ORTHO-MCNEIL-JANSSEN                      )
PHARMACEUTICALS, INC. n/k/a               )
JANSSEN PHARMACEUTICALS, INC.             )
Serve: C T Corporation System             )
   120 South Central Avenue               )
   Clayton, MO 63105                      )
                                          )
JANSSEN PHARMACEUTICA, INC.               )
n/k/a JANSSEN PHARMACEUTICALS,            )
INC.                                      )
Serve: Missouri Secretary of State        )
   600 West Main                          )
   Jefferson City, MO 65102               )
                                          )
JOHNSON & JOHNSON                         )
Serve: Attn: S.M. Rosenberg               )
   One Johnson & Johnson Plaza            )
   New Brunswick, NJ 08933                )
                                          )
RICHARD SACKLER, an individual            )
Address Unknown                           )
THERESA SACKLER, an individual            )
Address Unknown                           )
                                          )
KATHE SACKLER, an individual              )
Address Unknown                           )
                                          )
JONATHAN SACKLER, an individual           )
Address Unknown                           )
                                          )
MORTIMER D.A. SACKLER, an                 )
individual                                )
Address Unknown                           )
                                          )
BEVERLY SACKLER, an individual            )
Address Unknown                           )
                                          )
                                          )



 1178240.7/81715.05006                3
                                                                                  Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 5 of 133 PageID #: 29



DAVID SACKLER, an individual              )
Address Unknown                           )
                                          )
ILENE SACKLER LEFCOURT, an                )
individual                                )
Address Unknown                           )
                                          )
MALLINCKRODT, PLC                         )
Serve: 3 Lotus Park                       )
   The Causeway                           )
   Staines-Upon-Thames, Surrey TW18       )
   3AG                                    )
   United Kingdom                         )
                                          )
MALLINCKRODT LLC                          )
Serve: C T Corporation System             )
   120 South Central Ave                  )
   Clayton, MO 63105                      )
                                          )
SPECGX LLC                                )
Serve: C T Corporation System             )
   120 South Central Ave                  )
   Clayton, MO 63105                      )
                                          )
NOVARTIS PHARMACEUTICALS                  )
CORPORATION f/k/a SANDOZ, INC.            )
Serve: CSC-Lawyers Incorporating          )
   Service Company                        )
   221 Bolivar Street                     )
   Jefferson City, MO 65101               )
                                          )
MYLAN N.V,                                )
Serve: Corporation Service Company        )
   600 N. 2nd Street, Ste. 401            )
   Harrisburg, PA 17101                   )
                                          )
MYLAN PHARMACEUTICALS, INC.               )
Serve: C T Corporation System             )
   1627 Quarrier St.                      )
   Charleston, WV 25311                   )
                                          )
                                          )
                                          )



 1178240.7/81715.05006                4
                                                                                  Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 6 of 133 PageID #: 30



MYLAN INSTITUTIONAL, INC.                 )
Serve: C T Corporation System             )
   208 So Lasalle St., Ste. 814           )
   Chicago, IL 60604                      )
                                          )
HOSPIRA, INC.                             )
Serve: C T Corporation System             )
   120 South Central Ave                  )
   Clayton, MO 63105                      )
                                          )
HIKMA PHARMACEUTICALS USA,                )
INC. f/k/a WEST-WARD                      )
PHARMACEUTICALS CORP.                     )
Serve: C T Corporation System             )
   120 South Central Ave                  )
   Clayton, MO 63105                      )
                                          )
JOHN KAPOOR, an individual                )
Serve: 6610 N 29th Place                  )
   Phoenix, AZ 85016                      )
                                          )
MICHAEL BABICH, an individual             )
Serve: 18391 North 97th Place             )
   Scottsdale, AZ 85255                   )
                                          )
AMERISOURCEBERGEN                         )
CORPORATION                               )
Serve: C T Corporation System             )
   120 South Central Ave                  )
   Clayton, MO 63105                      )
                                          )
AMERISOURCEBERGEN DRUG                    )
CORPORATION                               )
Serve: C T Corporation System             )
   120 South Central Ave                  )
   Clayton, MO 63105                      )
                                          )
CARDINAL HEALTH, INC.                     )
Serve: C T Corporation                    )
   4400 Easton Commons Way, Suite 125     )
   Columbus, OH 43219                     )
                                          )
                                          )



 1178240.7/81715.05006                5
                                                                                  Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 7 of 133 PageID #: 31



CARDINAL HEALTH 5, LLC                    )
Serve: C T Corporation System             )
   120 South Central Ave                  )
   Clayton, MO 63105                      )
                                          )
CARDINAL HEALTH 100, INC.                 )
Serve: C T Corporation System             )
   120 South Central Ave                  )
   Clayton, MO 63105                      )
                                          )
CARDINAL HEALTH 108, LLC                  )
Serve: C T Corporation System             )
   120 South Central Ave, Suite 400       )
   Clayton, MO 63105                      )
                                          )
CARDINAL HEALTH 110, LLC                  )
Serve: C T Corporation System             )
   120 South Central Ave                  )
   Clayton, MO 63105                      )
                                          )
CARDINAL HEALTH 113, LLC                  )
Serve: C T Corporation System             )
   120 South Central Ave                  )
   Clayton, MO 63105                      )
                                          )
CARDINAL HEALTH 122, LLC                  )
Serve: C T Corporation System             )
   120 South Central Ave                  )
   Clayton, MO 63105                      )
                                          )
CARDINAL HEALTH 132, LLC;                 )
Serve: C T Corporation System             )
   120 South Central Ave                  )
   Clayton, MO 63105                      )
                                          )
CARDINAL HEALTH 200, LLC                  )
Serve: C T Corporation System             )
   120 South Central Ave                  )
   Clayton, MO 63105                      )
                                          )
                                          )
                                          )
                                          )



 1178240.7/81715.05006                6
                                                                                                Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 8 of 133 PageID #: 32



CARDINAL HEALTH 201, INC.                         )
Serve: C T Corporation System                     )
   120 South Central Ave                          )
   Clayton, MO 63105                              )
                                                  )
CARDINAL HEALTH 414, LLC                          )
Serve: C T Corporation System                     )
   120 South Central Ave                          )
   Clayton, MO 63105                              )
                                                  )
CARDINAL HEALTH PHARMACY                          )
SERVICES, LLC                                     )
Serve: C T Corporation System                     )
   120 South Central Ave                          )
   Clayton, MO 63105                              )
                                                  )
WALMART INC. f/k/a WAL-MART                       )
STORES, INC.                                      )
Serve: C T Corporation System                     )
   120 South Central Ave                          )
   Clayton, MO 63105                              )
                                                  )
PHARMACY BUYING ASSOCIATION,                      )
INC.                                              )
Serve: Nick Smock                                 )
   6300 Enterprise Road
   Kansas City, MO 64120

and DOES 1 through 1000,

                 Defendants.

                                        PETITION

       Plaintiff Clinton County, Missouri (“Plaintiff” or “Clinton County”), for its Petition
against Defendants ALLERGAN PLC; ACTAVIS PLC; ACTAVIS, INC.; WATSON
PHARMACEUTICALS, INC. n/k/a ACTAVIS, INC.; WATSON LABORATORIES,
INC.; ACTAVIS LLC; ACTAVIS PHARMA, INC. f/k/a WATSON PHARMA, INC.;
TEVA PHARMACEUTICAL INDUSTRIES, LTD.; TEVA PHARMACEUTICALS




  1178240.7/81715.05006                      7
                                                                                                  Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 9 of 133 PageID #: 33



USA, INC.; CEPHALON, INC.; ENDO HEALTH SOLUTIONS INC.; ENDO
PHARMACEUTICALS, INC.; JANSSEN PHARMACEUTICALS, INC.; ORTHO-
MCNEIL-JANSSEN                  PHARMACEUTICALS,               INC.      n/k/a      JANSSEN
PHARMACEUTICALS, INC.; JANSSEN PHARMACEUTICA, INC. n/k/a JANSSEN
PHARMACEUTICALS, INC.; JOHNSON & JOHNSON; RICHARD SACKLER;
THERESA SACKLER; KATHE SACKLER; JONATHAN SACKLER; MORTIMER
D.A. SACKLER; BEVERLY SACKLER; DAVID SACKLER; ILENE SACKLER
LEFCOURT; MALLINCKRODT, PLC; MALLINCKRODT LLC; SPECGX LLC;
NOVARTIS PHARMACEUTICALS CORPORATION f/k/a SANDOZ, INC.; MYLAN
N.V.; MYLAN PHARMACEUTICALS, INC.; MYLAN INSTITUTIONAL INC.; PAR
PHARMACEUTICAL COMPANIES, INC.; PAR PHARMACEUTICALS, INC.;
HOSPIRA, INC.; HIKMA PHARMACEUTICALS USA INC. f/k/a WEST-WARD
PHARMACEUTICALS                   CORP.;     JOHN      KAPOOR,        MICHAEL        BABICH;
AMERISOURCEBERGEN                   CORPORATION;         AMERISOURCEBERGEN             DRUG
CORPORATION; CARDINAL HEALTH, INC.; CARDINAL HEALTH 5, LLC;
CARDINAL HEALTH 100, INC.; CARDINAL HEALTH 108, LLC; CARDINAL
HEALTH 110, LLC; CARDINAL HEALTH 113, LLC; CARDINAL HEALTH 122, LLC;
CARDINAL HEALTH 132, LLC; CARDINAL HEALTH 200, LLC; CARDINAL
HEALTH 201, INC.; CARDINAL HEALTH 414, LLC; CARDINAL HEALTH
PHARMACY SERVICES, LLC; WALMART INC. f/k/a WAL-MART STORES, INC.;
PHARMACY BUYING ASSOCIATION, INC.; and DOES 1 through 1000, states and
alleges as follows:
I.        INTRODUCTION
          1.        Opiates 1 are killing people every day in this country and Missourians have

          The term “opiate” technically refers only to chemicals that occur naturally in the
          1

opium plant, including morphine, codeine, thebaine and papaverine. “Opioid,” by contrast,
refers instead to compounds that have the same effect as opiates but do not occur naturally



     1178240.7/81715.05006                        8
                                                                                                 Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 10 of 133 PageID #: 34



not been spared. Each of the Defendants in this action engaged in an industry-wide effort
to downplay the addictive and deadly potential effects of the misuse of prescription opioids.
The opioid epidemic has hit every community in Missouri hard, including Clinton County.
Clinton County brings this Petition seeking redress for the societal and financial damage it
has suffered at the hands of those directly responsible for the crisis—the manufacturers and
distributors of prescription opioids.
        2.        This case is about corporate greed. Simply stated, each of the Defendants
put its desire for profits above the health and well-being of others across the United States.
Communities across the country, including Clinton County and its citizens, have paid
dearly as a result.
        3.        This case is not about taking away medically-necessary opioids from the
patients who need them. Plaintiff does not ask the Court to decide whether opioids are




clinically appropriate, nor does Plaintiff seek to blame the well-meaning healthcare
providers and suppliers who prescribed opioids to their patients in good faith. Instead,
Plaintiff only asks that this Court hold the Defendants accountable for the damage they
caused to Clinton County that Defendants were always in the best position to prevent.

in the opium plant, such as heroin, oxycodone, hydrocodone, hydromorphone and
oxymorphone (“semi-synthetic” opioids) as well as methadone, fentanyl, meperidine and
tramadol (“synthetic” opioids).



   1178240.7/81715.05006                       9
                                                                                                    Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 11 of 133 PageID #: 35



       A.        The Manufacturer Defendants’ Two-Part Scheme to Increase Opioid
       Sales
       4.        First, as part of a broader scheme to target municipalities in the United States
where the elements most conducive to opioid addiction were prevalent, Defendants
ALLERGAN                  PLC;      ACTAVIS       PLC;    ACTAVIS,         INC.;       WATSON
PHARMACEUTICALS, INC. n/k/a ACTAVIS, INC.; WATSON LABORATORIES,
INC.; ACTAVIS LLC; ACTAVIS PHARMA, INC. f/k/a WATSON PHARMA, INC.;
MALLINCKRODT,                    PLC;     MALLINCKRODT     LLC;     SPECGX         LLC;   TEVA
PHARMACEUTICAL INDUSTRIES, LTD.; TEVA PHARMACEUTICALS USA, INC.;
CEPHALON,                 INC.;     ENDO        HEALTH     SOLUTIONS           INC.;      ENDO
PHARMACEUTICALS, INC.; JANSSEN PHARMACEUTICALS, INC.; ORTHO-
MCNEIL-JANSSEN                     PHARMACEUTICALS,             INC.      n/k/a        JANSSEN
PHARMACEUTICALS, INC.; JANSSEN PHARMACEUTICA, INC. n/k/a JANSSEN
PHARMACEUTICALS,                        INC.;   JOHNSON     &     JOHNSON;          NOVARTIS
PHARMACEUTICALS CORPORATION f/k/a SANDOZ, INC.; MYLAN N.V.;
MYLAN PHARMACEUTICALS, INC.; MYLAN INSTITUTIONAL, INC.; PAR
PHARMACEUTICAL COMPANIES, INC.; PAR PHARMACEUTICAL, INC.;
HOSPIRA, INC.; HIKMA PHARMACEUTICALS USA INC. f/k/a WEST-WARD
PHARMACEUTICALS CORP.; and the individual defendants RICHARD SACKLER;
THERESA SACKLER; KATHE SACKLER; JONATHAN SACKLER; MORTIMER
D.A. SACKLER; BEVERLY SACKLER; DAVID SACKLER; ILENE SACKLER
LEFCOURT; JOHN KAPOOR; and MICHAEL BABICH (“the Manufacturer
Defendants”), targeted the State of Missouri, including the citizens of Clinton County. The
Manufacturer Defendants developed and engaged in a sophisticated, manipulative scheme
designed to increase the number of opioid prescriptions written across the state, including
in Clinton County. Defendants’ scheme was particularly well-suited to Clinton County,
because of Clinton County’s rural location and, therefore, limited access to a variety of



  1178240.7/81715.05006                           10
                                                                                             Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 12 of 133 PageID #: 36



health care resources and services that are generally offered in more populated counties.
Additionally, Clinton County is home to economically and medically vulnerable
populations that Defendants knew were uniquely predisposed to opioid addiction,
including the elderly.
       5.        Second, the Manufacturer Defendants dramatically increased the number of
opioid prescriptions in Clinton County and across the country by (1) concealing the truth
about the risk of addiction and death associated with long-term use of their products, and
(2) pressuring their respective sales forces to deceive and encourage local prescribers to
flood Missouri—and Clinton County—with an abundance of opioids. In 2017, Missouri
providers wrote 71.8 opioid prescriptions for every 100 persons compared to the U.S.
average rate of 58.7 prescriptions for every 100 persons. 2
       B.        The Distributor and Pharmacy-Distributor Defendants Turned a Blind
                 Eye to the Manufacturers’ Scheme
       6.        Defendants         AMERISOURCEBERGEN                  CORPORATION;
AMERISOURCEBERGEN DRUG CORPORATION; CARDINAL HEALTH, INC.;
CARDINAL HEALTH 5, LLC; CARDINAL HEALTH 100, INC.; CARDINAL
HEALTH 108, LLC; CARDINAL HEALTH 110, LLC; CARDINAL HEALTH 113, LLC;
CARDINAL HEALTH 122, LLC; CARDINAL HEALTH 132, LLC; CARDINAL
HEALTH 200, LLC; CARDINAL HEALTH 201, INC.; CARDINAL HEALTH 414,
LLC; and CARDINAL HEALTH PHARMACY SERVICES, LLC (the “Distributor
Defendants”) and WALMART INC. f/k/a WAL-MART STORES, INC.; and
PHARMACY BUYING ASSOCIATION, INC. (the “Pharmacy-Distributor Defendants”)
shipped prescription opioids throughout the country, including Missouri and Clinton

       2
         National Institutes of Health (“NIH”), National Institute on Drug Abuse,
Missouri Opioid Summary, DrugAbuse.gov (Mar. 2019),
https://www.drugabuse.gov/opioid-summaries-by-state/missouri-opioid-summary.




  1178240.7/81715.05006                      11
                                                                                                  Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 13 of 133 PageID #: 37



County specifically. Rather than meet their obligations under Missouri law to report
suspicious orders of controlled substances, the Distributor and Pharmacy-Distributor
Defendants willfully ignored impossibly large orders being shipped to locations where it
was inconceivable that any legitimate medical need could have required the quantities
shipped. They failed to report these suspicious shipments despite their clear statutory and
common law obligations to do so, and in contravention of their own internal policies and
procedures. The Distributor and Pharmacy-Distributor Defendants’ breaches of their
respective reporting obligations were willful, motivated by their desire to maximize profits,
and were committed without consideration of the cost to Clinton County or its citizenry.
       C.        The Devastating Effects of Defendants’ Conduct
       7.        Each of the Defendants was fully aware that its products placed patients at
an unreasonable risk of opioid-related addiction and/or death. Despite this knowledge, the
Manufacturer Defendants continue to misrepresent the risks associated with prescription
opioids and their efforts to influence physicians with the goal of increasing sales of
prescription opioids to Clinton County citizens. Likewise, the Distributor and Pharmacy-
Distributor Defendants continue to breach their duties under Missouri law to monitor,
report, and prevent suspicious shipments of prescription opioids. This conduct precipitated
the opioid crisis that has ravaged Plaintiff’s communities for years, and will continue to do
so for many years, even decades, to come.           Defendants’ scheme has succeeded—
Defendants have made untold billions of dollars from prescription opioids. Meanwhile,
the death toll they have caused in Clinton County and elsewhere is unconscionable.
       8.        Clinton County dedicates substantial portions of its tax revenue to provide
and pay for a broad array of services for its population, including, but not limited to, health
care, pharmaceutical care, law enforcement, emergency medical services, and fire-rescue.
However, as a result of the opioid epidemic, Clinton County has been significantly
hampered in its ability to continue to provide the requisite level of service in each of these
categories for its citizens. This creates a perverse dichotomy. The overburdened service



  1178240.7/81715.05006                       12
                                                                                                 Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 14 of 133 PageID #: 38



areas require a greater share of Clinton County’s scarce tax dollars, while at the same time,
the crisis itself decreases the tax dollars Clinton County can generate. That is because
opioid addiction takes productive members of society out of the economy, usually due to
death or the inability to work. Simply put, most who become addicted to opioids are no
longer able to work, and therefore are no longer able to care for their families, earn a
paycheck or spend money in the same way they did before they fell victim to addiction.
This predictable downward spiral means Clinton County’s tax revenues have suffered.
These harms are the direct and proximate result of Defendants’ scheme to increase their
profits without regard for the end users of Defendants’ drugs, or the municipalities that
must bear the brunt of the increased demand for their services brought on by the epidemic.
       9.        Things were not always this way in Clinton County. Though Defendants
have been manufacturing, marketing, distributing, and/or selling prescription opioids for
decades—including brand-name drugs like OxyContin, Percocet, and Duragesic, as well
as generic formulations of these drugs such as oxycodone, hydrocodone, and fentanyl—
only since the late 1990s have Defendants’ powerful narcotic painkillers been used to treat
more than just short-term, acute or cancer-related pain. Indeed, for the vast majority of the
twentieth century, Defendants’ drugs were considered too addictive and debilitating for
patients suffering from long-term (chronic) pain due to non-cancer conditions like arthritis,
fibromyalgia and migraines. 3
       10.       In the late 1990s, however, and continuing today, Defendants began a
sophisticated marketing and distribution scheme premised on deception to persuade
patients that opioids can and should be used to treat chronic pain. Defendants spent, and
some continue to spend, millions of dollars on promotional activities and materials that
falsely deny or trivialize the risks of opioids and overstate the benefits of opioids. As to

       3
            In this Petition, “chronic pain” refers to non-cancer pain lasting three months or
longer.




  1178240.7/81715.05006                        13
                                                                                                    Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 15 of 133 PageID #: 39



the risks, Defendants falsely and misleadingly: (1) downplayed the serious risk of
addiction; 4 (2) promoted the concept of “pseudoaddiction,” falsely claiming that signs of
addiction should be treated with more opioids; (3) exaggerated the effectiveness of
screening tools in preventing addiction; (4) claimed that opioid dependence and withdrawal
are easily managed; (5) denied the risks of higher opioid dosages; and (6) exaggerated the
effectiveness of abuse-deterrent opioid formulations to prevent abuse by—inter alia—
falsely claiming these opioids “cannot be crushed.” Defendants also falsely touted the
benefits of long-term opioid use, including its supposed ability to improve function and
quality of life, even though there was no credible evidence to support those benefits—a
fact that Defendants not only knew at all times relevant to this action, but effectively
suppressed and concealed.
       11.       Indeed, at all times relevant to this action, Defendants knew their
longstanding and ongoing misrepresentations of the risks and benefits of opioids were not
supported by or were directly contrary to the scientific evidence. Moreover, regulators and
the medical community at large have come to recognize the serious risks posed by opioid
pain medications. Indeed, according to recently established and widely accepted clinical
guidelines for opioid therapy, “[t]he science of opioids for chronic pain is clear: for the
vast majority of patients, the known, serious, and too-often-fatal risks far outweigh the
unproven and transient benefits.” 5
       12.       Opioid manufacturers, including Defendant Endo Pharmaceuticals, Inc., has

       4
          Addiction is classified as a spectrum of “substance use disorders” that range from
misuse and abuse of drugs to addiction. Patients suffer negative consequences wherever
they fall on this spectrum. In this Petition, “addiction” refers to the entire range of substance
abuse disorders. (See, e.g., American Society of Addiction Medicine (“ASAM”), Public
Policy Statements, Terminology Related to the Spectrum of Unhealthy Substance Use, p.
1-2 (July 2013), https://www.asam.org/docs/default-source/public-policy-statements/1-
terminology-spectrum-sud-7-13.pdf?sfvrsn=d93c69c2_2.
       5
        Thomas R. Frieden et al., Reducing the Risks of Relief—The Opioid Prescribing
Guideline, 374 New Eng. J. Med. 1501-1504 (2016).



  1178240.7/81715.05006                        14
                                                                                              Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 16 of 133 PageID #: 40



also entered into agreements with public entities that prohibit them from making many of
the misrepresentations identified in this Petition in other jurisdictions. Yet, even now,
Defendants continue to misrepresent the risks and benefits of long-term opioid use in
Missouri, including in Clinton County, and continue to fail to correct their past
misrepresentations.
       13.       Specifically, Defendants concealed what their own internal documents and
communications show they already knew, and had known for decades: not only were
Defendants’ opioids both medically unnecessary and, in fact, life-threatening for non-
cancer patients with chronic pain, but further, none of Defendants’ representations about
the manageability or prevention of opioid addiction was true. As set forth in detail below,
for decades, the Manufacturer and Distributor Defendants have made and continue to make
a series of inaccurate claims about the risks and benefits associated with their opioids,
essentially bribing Key Opinion Leader (“KOL”) groups to substantiate the veracity of
Defendants’ false statements. In creating the illusion that prescription opioids were a low
risk treatment option for chronic pain relative to non-opioid pharmacologic approaches,
Defendants successfully targeted vulnerable patient populations like the elderly.
Defendants further tainted the sources that many healthcare providers and patients in
Clinton County relied upon for guidance, including treatment guidelines, continuing
medical education programs, medical conferences and seminars, and scientific articles. As
a result, Defendants successfully transformed the way doctors treat chronic pain in Clinton
County, opening the floodgates of opioid prescribing and use. This explosion in opioid
prescriptions and use has padded Defendants’ profit margins at the expense of chronic pain
patients.




  1178240.7/81715.05006                      15
                                                                                                Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 17 of 133 PageID #: 41




       14.       The explosion in opioid prescriptions and use caused by Defendants has led
to a public health crisis in Missouri and, in particular, Clinton County. Missouri faces
skyrocketing opioid addiction and opioid-related overdoses and deaths as well as
devastating social and economic consequences. This public health crisis is a public
nuisance because it is an offense against the public order and economy and violates the
public’s right to life, health, and the use of property, while, at the same time, annoys,
injures, endangers, renders insecure, interferes with, or obstructs the rights or property of
the whole community, or neighborhood, or of any considerable number of persons. Public
rights include the public health, the public safety, the public peace, the public comfort, or
the public convenience. The effects of Defendants’ deceptive marketing scheme are
catastrophic and are only getting worse. These effects are devastating in Missouri. In
2010, Missouri had the 7th highest prescription drug overdose mortality rate in the country.
In 2016, nearly three Missourians died each day from an opioid overdose at a rate of 1 out




  1178240.7/81715.05006                       16
                                                                                                   Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 18 of 133 PageID #: 42



of every 66 deaths, a significant increase from 1 out of every 89 deaths in 2015. 6 In 2017,
there were approximately 951 opioid or heroin-related deaths in Missouri at a rate of 16.5
deaths per 100,000 people, higher than the national rate of 14.6 deaths per 100,0000
people. 7 Indeed, in February 2016, regulators acknowledged that “[t]hings are getting
worse, not better, with the epidemic of opioid misuse, abuse and dependence.”
       15.       There is little doubt that Defendants’ deceptive marketing and distribution
scheme has precipitated this public health crisis in Missouri, including in Clinton County,
by dramatically increasing opioid prescriptions and use. An oversupply of prescription
opioids has provided a source for illicit use or sale of opioids (the supply), while the
widespread use of opioids has created a population of patients physically and
psychologically dependent on them (the demand). And when those patients can no longer
afford or legitimately obtain opioids, they often turn to the street to buy prescription opioids
or even heroin.
       16.       Defendants’ deceptive marketing and distribution scheme have had further
foreseeable impacts on Clinton County that have likewise impacted the other communities
across the United States. For example, afflicted communities across the country must now
devote tax dollars and resources to address their addicted homeless population who commit
drug and property crimes to feed their addiction. These tax dollars are being used to
maintain the public safety of places where the addicted homeless attempt to congregate,
including parks, schools and public lands. Additionally, communities across the country
are spending their tax dollars to fight the infectious diseases brought on by the addicted
and particularly, the addicted homeless. Hepatitis B and C, HIV, sexually transmitted

       6
        Missouri Hospital Association, The Economic Cost of the Opioid Epidemic in
Missouri (January 2018), https://www.mhanet.com/mhaimages/HIDIHealthStats/
Feb2018HealthStats_Special_OpioidsEconomy.pdf.
       7
          National Institute on Drug Abuse, Missouri Opioid Summary,
https://www.drugabuse.gov/opioid-summaries-by-state/missouri-opioid-summary.




  1178240.7/81715.05006                       17
                                                                                            Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 19 of 133 PageID #: 43



disease and methicillin-resistant Staphylococcus aureus (“MRSA”) have been
demonstrated to be spread by opioid abuse.
       17.       Defendants’ willful and wrongful conduct has further impacted Clinton
County by creating a public nuisance in Clinton County, which Defendants foresaw, yet
deliberately ignored. Defendants were aware at all relevant times when they deceptively
marketed their products as non-addictive that such addiction would be highly difficult to
overcome.
       18.       The role of Defendants’ deceptive marketing and distribution scheme in
causing this public health crisis has become well-recognized in recent years. In her May
2014 testimony to the Senate Caucus on International Narcotics Control on behalf of the
National Institutes of Health (“NIH”), Dr. Nora Volkow explained that “aggressive
marketing by pharmaceutical companies” is “likely to have contributed to the severity of
the current prescription drug abuse problem.” 8 In the years since her comments were
initially published, Dr. Volkow’s message has become the dominant view of the top
experts and influencers in the medical community, who are finally realizing just how
addictive Defendants’ opioids are, and how devastating the economic and social costs of
Defendants’ intentional deception has been. 9
       19.       Absent the Manufacturer Defendants’ deceptive marketing scheme and the
Distributor and Pharmacy-Distributor Defendants’ improper distribution, the opioid use,
misuse, abuse, and addiction in Clinton County would not have become so widespread,
and the opioid epidemic that now exists would have been averted or much less severe.

       8
          N. Volkow, M.D., America’s Addiction to Opioids: Heroin and Prescription Drug
Abuse, National Institute on Drug Abuse, (May 14, 2014), available at:
https://archives.drugabuse.gov/testimonies/2014/americas-addiction-to-opioids-heroin-
prescription-drug-abuse.
       9
         E. O’Brien, Here’s What it Would Cost to Fix the Opioid Crisis, According to 5
Experts, Time Money (Nov. 27, 2017), http://time.com/money/5032445/cost-fix-opioid-
crisis/.



  1178240.7/81715.05006                      18
                                                                                                    Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 20 of 133 PageID #: 44



           20.       By falsely downplaying the risks and grossly exaggerating the benefits of
long-term opioid use through their deceptive marketing claims, despite their knowledge of
the falsity of those claims, and by improperly distributing prescription opioids as set forth
herein, Defendants have not only engaged in false advertising and unfair competition, but
they have also created or assisted in the creation of a public nuisance.
           21.       Accordingly, Defendants’ conduct, both individually and collectively, has
violated and continues to violate Missouri’s public nuisance laws. Clinton County does
not ask this Court to weigh the risks and benefits of long-term opioid use. Instead, Clinton
County seeks an order requiring Defendants to cease their unlawful promotion and
distribution of opioids, to correct their misrepresentations, and to abate the public nuisance
they have created. To redress and punish Defendants’ previous and current violations of
law that cause and continue to cause harm to Clinton County and its citizens, Clinton
County seeks a judgment requiring Defendants to pay civil penalties, and any fees or costs
permitted under law, in an amount to be determined at trial.
           22.       By this action, Clinton County further seeks to recoup tax dollars spent for
the consequences of Defendants’ wrongful conduct in causing the opioid epidemic and its
impact on Clinton County, and to abate the opioid nuisance so Clinton County will not be
required to spend further taxpayer dollars on the epidemic wrought by Defendants.
II.        PARTIES
           A.        Plaintiff
           23.       Clinton County, Missouri, by and through its attorneys hereto, brings this
action so as to protect the public from false and misleading advertising, unlawful, unfair,
and fraudulent business practices, and a public nuisance. Pursuant to Missouri law, Clinton
County, Missouri is a citizen of Missouri.
           24.       Clinton County is comprised of the cities of Cameron, Gower, Holt, Lathrop,
Osborn, Plattsburg, Trimble, and the villages of Grayson and Turney. With a strong
agricultural heritage and rich history, Clinton County is home to approximately 20,554



      1178240.7/81715.05006                       19
                                                                                                 Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 21 of 133 PageID #: 45



citizens, the majority of which are families and seniors. Clinton County is appealing
because of its affordable housing and short commute to nearby Kansas City and St. Joseph,
which provides many employment opportunities to its residents.
       B.        Manufacturer Defendants
                 1.       Actavis/Allergan
       25.       Defendant Allergan plc is a public limited company incorporated in Ireland
with its principal place of business in Dublin, Ireland. Actavis plc acquired Allergan plc
in March 2015, and the combined company changed its name to Allergan plc in June 2015.
Before that, Watson Pharmaceuticals, Inc. acquired Actavis, Inc. in October 2012, and the
combined company changed its name to Actavis, Inc. as of January 2013 and then Actavis
plc in October 2013. Defendant Actavis, LLC is a limited liability company, formed in
Delaware, headquartered in New Jersey, and, on information and belief, has members who
are citizens of New Jersey and Pennsylvania. Defendant Watson Laboratories, Inc. is a
Nevada corporation with its principal place of business in Corona, California, and is a
wholly-owned subsidiary of Allergan plc (f/k/a Actavis, Inc., f/k/a Watson
Pharmaceuticals, Inc.). Defendant Actavis Pharma, Inc. (f/k/a Actavis, Inc.) is registered
to do business in Missouri as a Delaware corporation with its principal place of business in
New Jersey, and was formerly known as Watson Pharma, Inc. Defendant Actavis plc is a
Delaware limited liability company with its principal place of business in Parsippany, New
Jersey. Each of these Defendants is owned by Allergan plc, which uses them to market
and sell its drugs in the United States, including in Missouri and Clinton County
specifically. Upon information and belief, Allergan plc exercises control over these
marketing and sales efforts and profits from the sale of Allergan/Actavis products
ultimately inure to its benefit. (Allergan plc, Actavis plc, Actavis, Inc., Actavis LLC,
Actavis Pharma, Inc., Watson Pharmaceuticals, Inc., Watson Pharma, Inc., and Watson
Laboratories, Inc. are referred to in this Petition as “Actavis.”)
       26.       Actavis manufactures, promotes, sells, and distributes opioids, including the



  1178240.7/81715.05006                        20
                                                                                                Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 22 of 133 PageID #: 46



branded drugs Kadian and Norco, a generic version of Kadian, and generic versions of
Duragesic and Opana, in the U.S. and Missouri and Clinton County specifically. Actavis
acquired the rights to Kadian
from King Pharmaceuticals, Inc., on December 30, 2008 and began marketing Kadian in
2009.
                 2.       Cephalon
        27.      Defendant Cephalon, Inc. (“Cephalon”) is a Delaware corporation with its
principal place of business in Frazer, Pennsylvania. Defendant Teva Pharmaceutical
Industries, Ltd. (“Teva Ltd.”) is an Israeli corporation with its principal place of business
in Petah Tikva, Israel. In 2011, Teva Ltd. acquired Cephalon, Inc. Defendant Teva
Pharmaceuticals USA, Inc. (“Teva USA”) is a Delaware corporation and is a wholly owned
subsidiary of Teva Ltd. in Pennsylvania. It is registered to do business in Missouri.
        28.      Cephalon manufactures, promotes, sells, and distributes opioids such as
Actiq and Fentora in the United States, including in Missouri and Clinton County
specifically. Both Actiq and Fentora are over 100-times more powerful than morphine.
Thus, Actiq has been approved only for the “management of breakthrough cancer pain in
patients 16 years and older with malignancies who are already receiving and who are
tolerant to around-the-clock opioid therapy for the underlying persistent cancer pain.”
Similarly, Fentora is approved only for the “management of breakthrough pain in cancer
patients 18 years of age and older who are already receiving and who are tolerant to around-
the-clock opioid therapy for their underlying persistent cancer pain.” Neither Actiq nor
Fentora are appropriate treatments for chronic pain.
                 3.       Teva
        29.      Teva Ltd., Teva USA, and Cephalon work together closely to market and sell
Cephalon products in the United States, including in Missouri and Clinton County
specifically. Teva Ltd. conducts all sales and marketing activities for Cephalon in the
United States through Teva USA and has done so since its October 2011 acquisition of



  1178240.7/81715.05006                       21
                                                                                                  Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 23 of 133 PageID #: 47



Cephalon. Teva Ltd. and Teva USA hold out Actiq and Fentora as Teva products to the
public. Teva USA sells all former Cephalon branded products through its “specialty
medicines” division. The approved prescribing information and medication guide, which
is distributed with Cephalon opioids, discloses that the guide was submitted by Teva USA,
and directs physicians to contact Teva USA to report adverse events.
       30.       All of Cephalon’s promotional websites, including those for Actiq and
Fentora, display Teva Ltd.’s logo. Teva Ltd.’s financial reports list Cephalon’s and Teva
USA’s sales as its own, and its year-end report for 2012—the year immediately following
the Cephalon acquisition—attributed a 22% increase in its specialty medicine sales to “the
inclusion of a full year of Cephalon’s specialty sales,” including inter alia sales of Fentora.
Through interrelated operations like these, Teva Ltd. operates in the United States through
its subsidiaries Cephalon and Teva USA. The United States is the largest of Teva Ltd.’s
global markets, representing 53% of its global revenue in 2015, and, were it not for the
existence of Teva USA and Cephalon, Teva Ltd. would conduct those companies’ business
in the United States itself. Upon information and belief, Teva Ltd. directs the business
practices of Cephalon and Teva USA, and their profits inure to the benefit of Teva Ltd. as
controlling shareholder.      Teva has engaged in consensual commercial dealings with
Clinton County’s citizens and has purposefully availed itself of the advantages of
conducting business with and within Clinton County. Teva Pharmaceutical Industries,
Ltd., Teva Pharmaceuticals USA, Inc., and Cephalon, Inc. are referred to as “Cephalon”
for the remainder of this Petition.
       31.       Notably, on May 26, 2019, Teva Pharmaceuticals agreed to settle its lawsuit
brought by the Oklahoma Attorney General on behalf of the State of Oklahoma for $85
million dollars which accuses Teva (and other manufacturers) of creating a public nuisance
through its production and marketing of prescription opioids. 10 Clinton County alleges

       10
          Oklahoma Attorney General, Press Release—Attorney General Hunter
Announces   Settlement with  Teva    Pharmaceuticals,   (May   26,  2019),



  1178240.7/81715.05006                       22
                                                                                               Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 24 of 133 PageID #: 48



similar claims against Teva and its subsidiaries in this Petition.
                 4.       Endo/Par
       32.       Defendant Endo Health Solutions Inc. is a Delaware corporation with its
principal place of business in Malvern, Pennsylvania. Defendant Endo Pharmaceuticals,
Inc. is a wholly owned subsidiary of Endo Health Solutions Inc. and is a Delaware
corporation with its principal place of business in Malvern, Pennsylvania. (Endo Health
Solutions Inc. and Endo Pharmaceuticals Inc. are referred to as “Endo”).
       33.       Endo develops, markets, and sells prescription drugs, including the brand-
name opioids Opana/Opana ER, Percodan, Percocet, and Zydone. Endo also manufactures
and sells generic opioids—i.e., oxymorphone, oxycodone, hydrocodone, morphine, and
codeine in the United States and Missouri, by itself and through its subsidiaries, Qualitest
Pharmaceuticals, Inc. and Par Pharmaceuticals, Inc. Opioids made up roughly $403
million of Endo’s overall revenue of $3 billion in 2012. Opana ER, for instance, yielded
$1.15 billion in revenue from 2010 and 2013, and it accounted for 10% of Endo’s total
revenue in 2012.
       34.       Defendants Par Pharmaceutical, Inc. and Par Pharmaceutical Companies,
Inc. (collectively, “Par”) are New York corporations with their principal places of business
in New York. Par was acquired by Endo in 2015. Par is the fifth largest manufacturer of
generic pharmaceuticals in the world, including oxycodone, oxymorphone, and
hydrocodone. At all times relevant, Par manufactured and marketed prescription opioids
throughout the United States, including in Missouri and Clinton County specifically. Par
has engaged in consensual commercial dealings with Clinton County’s residents and has
purposefully availed itself of the advantages of conducting business with and within
Clinton County. On information and belief, in 2013, Par pleaded guilty to misbranding its

http://www.oag.ok.gov/attorney-general-hunter-announces-settlement-with-teva-
pharmaceuticals.




  1178240.7/81715.05006                       23
                                                                                                Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 25 of 133 PageID #: 49



drugs. For the remainder of this Petition, Endo and Par are collectively referred to as
“Endo.”
                 5.       Janssen
         35.     Defendant Janssen Pharmaceuticals, Inc. (formerly known as Ortho-McNeil-
Janssen Pharmaceuticals, Inc. and Janssen Pharmaceutica, Inc.) is registered to do business
in Missouri as a Pennsylvania corporation with its principal place of business in Titusville,
New Jersey, and is a wholly owned subsidiary of Defendant Johnson & Johnson (“J&J”),
a New Jersey corporation with its principal place of business in New Brunswick, New
Jersey. These entities, which are collectively referred to herein as “Janssen,” acted in
concert with one another—as agents and/or principals of one another—in connection with
the conduct described herein. J&J is the only company that owns more than 10% of Janssen
Pharmaceuticals’ stock, and corresponds with regulators regarding Janssen’s products.
Upon information and belief, J&J controls the sale and development of Janssen
Pharmaceuticals’ drugs and Janssen’s profits inure to J&J’s benefit. The Janssen and J&J
parties are collectively referred to as “Janssen.”
         36.     Janssen manufactures, promotes, sells, and distributes drugs in the U.S. and
Missouri, and Clinton County specifically, including the opioid Duragesic. Before 2009,
Duragesic accounted for at least $1 billion in annual sales. Until January 2015, Janssen
developed, marketed, and sold the opioids Nucynta and Nucynta ER, which also generated
substantial sales revenue for the company, accounting for $172 million in sales in 2014
alone.
                 6.       Johnson & Johnson
         37.     Defendant Johnson & Johnson (“J&J”), a New Jersey corporation with its
principal place of business in New Brunswick, New Jersey, imposes a code of conduct on
Janssen as a pharmaceutical subsidiary of J&J. The “Every Day Health Care Compliance
Code of Conduct” posted on Janssen's website is a J&J company-wide document that
describes Janssen as one of the “pharmaceutical Companies of Johnson and Johnson” and



  1178240.7/81715.05006                       24
                                                                                              Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 26 of 133 PageID #: 50



as one of the “Johnson & Johnson Pharmaceutical Affiliates.” It governs how “[a]ll
employees of Johnson & Johnson Pharmaceutical Affiliates,” including those of Janssen,
“market, sell, promote, research, develop, inform and advertise Johnson & Johnson
Pharmaceutical Affiliates' products.” All Janssen officers, directors, employees, and sales
associates must certify that they have “read, understood and will abide by” the code of
conduct. Thus, the code of conduct governs all forms of marketing at issue in this case.
       38.       In addition, J&J made payments to front groups, discussed herein, who
perpetuated and disseminated Defendants’ misleading marketing messages regarding the
risks and benefits of opioids. 11
                 7.       The Purdue Individual Defendants: Richard Sackler, Beverly
                          Sackler, David Sackler, Ilene Sackler Lefcourt, Jonathan Sackler,
                          Kathe Sackler, Mortimer D.A. Sackler, and Theresa Sackler
       39.       Purdue Pharma L.P. is a limited partnership organized under the laws of
Delaware. Purdue Pharma Inc. is a New York corporation with its principal place of
business in Stamford, Connecticut, and The Purdue Frederick Company is a Delaware
corporation with its principal place of business in Stamford, Connecticut (collectively,
“Purdue”).
       40.       Purdue manufactures, promotes, sells, and distributes opioids such as
OxyContin, MS Contin, Dilaudid/Dilaudid HP, Butrans, Hysingla ER, 12 and Targiniq ER
in the U.S. and Missouri. OxyContin is Purdue’s best-selling opioid. Since 2009, Purdue’s
annual sales of OxyContin have fluctuated between $2.47 billion and $2.99 billion, up four-

       11
         U.S. Senate Homeland Security & Governmental Affairs Committee, Ranking
Member's Office, Staff Report, Fueling an Epidemic, Report Two, Exposing the Financial
Ties Between Opioid Manufacturers and Third Party Advocacy Groups, n. 23 (“Payments
from Janssen include payments from Johnson & Johnson Health Care Systems, Inc.”).
       12
           Long-acting or extended release (ER or ER/LA) opioids are designed to be taken
once or twice daily. Short-acting opioids, also known as immediate release (IR) opioids,
last for approximately 4-6 hours.



  1178240.7/81715.05006                        25
                                                                                               Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 27 of 133 PageID #: 51



fold from its 2006 sales of $800 million. OxyContin constitutes roughly 30% of the entire
market for analgesic drugs (painkillers).
       41.       The Sackler family—Defendants Richard Sackler, Theresa Sackler, Kathe
Sackler, Jonathan Sackler, Mortimer D.A. Sackler, Beverly Sackler, David Sackler, and
Ilene Sackler Lefcourt (collectively, “the Sacklers”)—own Purdue, and they always held a
majority of the seats on its Board. Because they controlled their own privately held drug
company, the Sacklers had the power to decide how addictive narcotics were sold.
       42.       Beverly Sackler, Jonathan Sackler, and Kathe Sackler reside in Connecticut.
David Sackler, Ilene Sackler Lefcourt, and Mortimer D.A. Sackler reside in New York.
Richard Sackler resides in Florida and Theresa Sackler resides in the United Kingdom.
                 8.       Mallinckrodt/SpecGX
       43.       Defendant Mallinckrodt plc is an Irish public limited company headquartered
in Staines-upon-Thames, United Kingdom, with its U.S. headquarters in St. Louis,
Missouri. Mallinckrodt plc was incorporated in January 2013 for the purpose of holding
the pharmaceuticals business of Covidien plc, which was fully transferred to Mallinckrodt
in June of that year. Mallinckrodt began as a U.S.-based company, with the founding of
Mallinckrodt & Co. in 1867, Tyco International Ltd. acquired the company in 2000. In
2008, Tyco Healthcare Group separated from Tyco International Ltd. and renamed itself
Covidien.
       44.       Defendant Mallinckrodt LLC is a limited liability company formed in
Delaware and headquartered with its principal place of business in St. Louis, Missouri.
According to a filing with the Secretary of State, Cathi M. Ponciroli is the designated
manager of Mallinckrodt LLC, with a business address located in Hazelwood, Missouri.
Therefore, Mallinckrodt LLC is a citizen of the State of Missouri for jurisdictional
purposes. Mallinckrodt LLC is a wholly owned subsidiary of Mallinckrodt, plc.
       45.       Defendant SpecGX LLC (“SpecGX”) is a limited liability company formed
in Delaware and headquartered with its principal place of business in St. Louis, Missouri.



  1178240.7/81715.05006                       26
                                                                                                Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 28 of 133 PageID #: 52



SpecGX is a wholly owned subsidiary of Mallinckrodt plc. According to a filing with the
Secretary of State, Marvin Haselhorst is the designated member or manager of SpecGX,
with a business address located in Webster Groves, Missouri. According to its Drug
Enforcement Agency application, SpecGX registered its address at 3600 North Second
Street, St. Louis, Missouri 63147. Consequently, SpecGX is a citizen of the State of
Missouri for jurisdiction purposes and this matter is properly venued in St. Louis City.
       46.       Together, Mallinckrodt plc, Mallinckrodt LLC, and SpecGX LLC
(collectively, “Mallinckrodt”) manufacture, market, and sell drugs in the United States,
including in Missouri and Clinton County specifically. As of 2012, it was the largest U.S.
supplier of opioid pain medications. In particular, it is one of the largest manufacturers of
oxycodone in the U.S.
       47.       Mallinckrodt currently manufactures and markets two branded opioids:
Exalgo, which is extended-release hydromorphone, sold in 8, 12, 16, and 32 mg dosage
strengths, and Roxicodone, which is oxycodone, sold in 15 and 30 mg dosage strengths.
In addition, Mallinckrodt previously developed, promoted, and sold the following branded
opioid products: Magnacet, TussiCaps, and Xartemis XR.
       48.       While it has sought to develop its branded opioid products, Mallinckrodt has
long been a leading manufacturer of generic opioids. Mallinckrodt estimated that, in 2015,
it received approximately 25% of one regulator’s entire annual quota for controlled
substances that it manufactures. Mallinckrodt also estimated, based on health data for the
same period, that its generics claimed an approximately 23% market share of opioid and
oral solid dose medications.
       49.       Mallinckrodt operates a vertically integrated business in the United States:
(1) importing raw opioid materials, (2) manufacturing generic opioid products, primarily
at its facility in Hobart, New York, and (3) marketing and selling its products to drug
distributors, specialty pharmaceutical distributors, retail pharmacy chains, pharmaceutical
benefit managers that have mail-order pharmacies, and hospital buying groups throughout



  1178240.7/81715.05006                       27
                                                                                                Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 29 of 133 PageID #: 53



the United States, including in Missouri and Clinton County specifically.
                 10.        Sandoz
       50.       A subsidiary of Novartis International          AG,   Defendant     Novartis
Pharmaceuticals Corporation f/k/a Sandoz, Inc. (“Sandoz”) is headquartered in Princeton,
New Jersey and develops, manufactures, markets and distributes generic pharmaceutical
products, including fentanyl. At all times relevant, Sandoz manufactured and marketed
prescription opioids throughout the United States, including in Missouri and Clinton
County specifically. On information and belief, Sandoz is a top manufacturer of fentanyl
to Clinton County.
                 11.        Mylan
       51.       Defendant Mylan Institutional Inc. (“Mylan Institutional”) is an Illinois
corporation headquartered in Rockford, Illinois.           Mylan manufactures and markets
pharmaceutical            products.   Defendant    Mylan   Pharmaceuticals,   Inc.   (“Mylan
Pharmaceuticals”) is based in Morgantown, West Virginia, and is also a major
manufacturer and marketer of opioids in Clinton County. Both Mylan Institutional and
Mylan Pharmaceuticals are subsidiaries of Defendant Mylan N.V., the second-largest
generic and specialty pharmaceuticals company in the world, registered in the Netherlands
with principal executive offices in Hatfield, Hertfordshire, UK and a global center in
Canonsburg, Pennsylvania. (Mylan Institutional, Mylan Pharmaceuticals, and Mylan N.V.
shall collectively be referred to as “Mylan”). At all times relevant, Mylan manufactured
and marketed prescription opioids throughout the United States, including in Missouri and
Clinton County specifically. On information and belief, Mylan is a top manufacturer of
fentanyl, oxycodone, morphine and codeine in Clinton County.
       52.       In 2000, Mylan agreed to pay $100 million to resolve allegations that it
conspired to deny its competitors certain necessary ingredients to manufacture several
widely-prescribed medications, including treatments for opioid use disorder and opioid
addiction. As alleged in petitions filed by thirty-two State Attorneys General and the



  1178240.7/81715.05006                           28
                                                                                              Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 30 of 133 PageID #: 54



District of Columbia, Mylan’s conduct caused substantial price increases in, and
improperly limited the supply of, these treatments.
                 12.      Hospira, Inc.
       53.       Defendant Hospira, Inc. (“Hospira”), a Delaware corporation, with its
principle place of business in Lake Forest, Illinois and is the former hospital-products
division of Abbott Laboratories. Hospira was the world’s largest producer of generic
injectable pharmaceuticals before being acquired by Pfizer in September 2015. Since then,
Hospira has been cited by regulatory agencies for both failing to operate its manufacturing
facilities in compliance with basic health and safety guidelines intended to prevent
microbiological contamination of Hospira’s products—including opioids—and for failing
to investigate known defects in its products.
       54.       At all times relevant to this action, Hospira manufactured and marketed
opioids across the county and in Missouri and Clinton County specifically. On information
and belief, Hospira is a top manufacturer of fentanyl, morphine, hydromorphone,
meperidine and buprenorphine in Clinton County.
                 13.      West-Ward Pharmaceuticals Corp.
       55.       Defendant     Hikma      Pharmaceuticals   USA   Inc.   f/k/a   West-Ward
Pharmaceuticals Corp. is headquartered in Eatontown, New Jersey and manufactures,
markets and/or distributes opioids such as fentanyl and morphine.                West-Ward
Pharmaceuticals Corp. (“West-Ward”) is a wholly owned subsidiary of Hikma
Pharmaceuticals plc, and represented 51% of Hikma’s group sales in 2014. Since acquiring
Baxter Healthcare Corporation’s Multi-Source Injectables division in 2011, West-Ward
has become the second largest injectable supplier by volume in the country. At all times
relevant, West-Ward manufactured and marketed prescription opioids throughout the
United States, including in Missouri and Clinton County specifically.
       56.       In 2013, West-Ward was forced to pay penalties for shirking the company’s
legal obligation to make timely payments to drug discount programs that provide



  1178240.7/81715.05006                         29
                                                                                                   Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 31 of 133 PageID #: 55



vulnerable patient population with affordable access to pharmaceuticals, and also agreed
to pay $10,000,000 to resolve allegations that West-Ward had also been inflating
prescription drug prices since 1995, effectively overcharging some of its most vulnerable
patient populations.
                 14.      The Insys Individual Defendants: John Kapoor and Michael
                          Babich
       57.       Insys Therapeutics, Inc. (“Insys”) is a Delaware corporation with its principal
place of business in Chandler, Arizona and is registered to do business in Missouri. Insys
manufactures, markets, sells and distributes nationwide several types of opioids, including
Subsys—a fentanyl sublingual spray and semi-synthetic opioid antagonist—as well as
Syndros, a cannabinoid medicine used in adults to treat common side-effects of opioid use,
particularly for patients whose nausea and vomiting have not improved with usual anti-
nausea and vomiting medicines. Subsys hit the market in 2012, and Syndros in 2016.
       58.       Subsys is indicated “for the management of breakthrough pain in cancer
patients 18 years of age and older who are already receiving and are tolerant to opioid
therapy for their underlying persistent cancer pain.” 13 The indication also specifies that
“Subsys is intended to be used only in the care of cancer patients and only by oncologists
and pain specialists who are knowledgeable of and skilled in the use of Schedule II opioids
to treat cancer pain.” In addition, the indication provides that “[p]atients must remain on
around-the-clock opioids when taking SUBSYS.” Subsys is contraindicated for, among
other ailments, the “[m]anagement of acute or postoperative pain including
headache/migraine and dental pain.” It is available in 100 mcg, 200 mcg, 400 mcg, 600

       13
          The indication provides that “[p]atients considered opioid tolerant are those who
are taking around-the-clock medicine consisting of at least 60 mg of oral morphine daily,
at least 25 mcg of transdermal fentanyl/hour, at least 30 mg of oral oxycodone daily, at
least 8 mg of oral hydromorphone daily or an equianalgesic dose of another opioid daily
for a week or longer.”




  1178240.7/81715.05006                         30
                                                                                                 Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 32 of 133 PageID #: 56



mcg and 800 mcg dosage strengths.
       59.       Insys’s revenue is derived almost entirely from Subsys. According to its
Form 10-K for 2015, Insys reported revenues of $331 million. Of that total, $329.5 million
was derived from sales of Subsys. The majority of Insys’s sales of Subsys are through
wholesalers, including Defendants AmerisourceBergen and Cardinal Health. In 2015,
those wholesalers respectively comprised 20% and 14% of Insys’s total gross sales of
Subsys.
       60.       On June 7, 2019, the pharmaceutical arm of Insys formally pled guilty to
federal charges connected to allegations that the company bribed doctors to prescribe a
powerful opioid to patients who did not need it, as part of a $225 million dollar deal entered
into with the federal government in United States District Court for the District of
Massachusetts. 14
       61.       Defendant John Kapoor is the founder and majority owner of Insys. In
October of 2017, Kapoor was arrested and charged with RICO conspiracy, conspiracy to
commit wire fraud, and conspiracy to violate the Anti-Kickback Law, for his alleged
participation in a nationwide scheme to bribe healthcare providers in various states,
including Missouri, to prescribe Subsys. On May 2, 2019, he was found guilty of a
racketeering conspiracy and running a nation-wide bribery scheme. 15 He is a citizen of
Phoenix, Arizona, and a current member of the Board of Directors of Insys.
       62.       Defendant Michael Babich is the former CEO and President of Insys. In
2017, he was also arrested on charges of RICO conspiracy, conspiracy to commit wire

       14
               https://www.law360.com/articles/1166925/insys-pleads-guilty-to-fraud-in-
opioid-bribe-scheme.

       15
          Emanuel, Gabrielle, Opioid Executive John Kapoor Found Guilty in Landmark
Bribery Case (May 2, 2019), https://www.npr.org/2019/05/02/711346081/opioid-
executive-john-kapoor-found-guilty-in-landmark-bribery-case.




  1178240.7/81715.05006                      31
                                                                                               Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 33 of 133 PageID #: 57



fraud, and conspiracy to violate the Anti-Kickback Law. In January 2019, Babich pleaded
to these charges. 16 He is a citizen of Scottsdale, Arizona.
       C.        Distributor Defendants
                 1.       AmerisourceBergen
       63.       Defendant Distributor AmerisourceBergen Drug Corporation is a publicly
traded company headquartered in Pennsylvania and incorporated under the laws of
Delaware.        It is registered to do business in Missouri.       Defendant Distributor
AmerisourceBergen Corporation is the parent company of AmerisourceBergen Drug
Corporation. (AmerisourceBergen Drug Corporation and AmerisourceBergen Corporation
shall collectively be referred to as “AmerisourceBergen”). AmerisourceBergen is in the
chain of distribution of prescription opioids. At all relevant times, AmerisourceBergen
was in the business of distributing substantial amounts of prescription opioids to providers
and retailers. AmerisourceBergen has engaged in consensual commercial dealings in
Clinton County, and has purposefully availed itself of the advantages of conducting
business with and within Clinton County.
                 2.       Cardinal Health
       64.       Defendant Distributor Cardinal Health, Inc. is an Ohio pharmacy wholesaler
and drug distribution corporation with its headquarters located in Dublin, Ohio. Defendant
Distributor Cardinal Health 100, Inc. is an Indiana corporation with its principal place of
business located in Dublin, Ohio. Defendant Distributor Cardinal Health 108, LLC is a
limited liability company, formed in Delaware, with its principal place of business located
in LaVergne, Tennessee. Upon information and belief, at least one of Cardinal Health 108,
LLC’s members is a citizen of Ohio. Defendant Distributors Cardinal Health 110, LLC;

       16
          Jonathan Saltzman, Former CEO says Insys founder pushed for higher doses of
opioid,    BOSTON GLOBE         (Feb.    12,   2019),   https://www2.bostonglobe.com/
business/2019/02/12/former-ceo-says-insys-founder-pushed-for-higher-doses-opioid/aZ
hLcDEnayOO3dzPlFn9gN/story.html.




  1178240.7/81715.05006                       32
                                                                                              Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 34 of 133 PageID #: 58



Cardinal Health 200, LLC; Cardinal Health 414, LLC; and Cardinal Health 5, LLC are
limited liability companies formed in Delaware, with their principal place of business in
Dublin, Ohio. Upon information and belief, at least one of Cardinal Health 110, LLC’s;
Cardinal Health 200, LLC’s; Cardinal Health 414, LLC’s; and Cardinal Health 5, LLC’s
members is a citizen of Ohio. Defendant Cardinal Health 201, Inc. is a for-profit Delaware
corporation with its principal place of business in Dublin, Ohio. Defendant Distributor
Cardinal Health 122, LLC is a limited liability company formed in Delaware, with its
principal place of business in Ellicott City, Maryland. On information and belief, at least
one of Cardinal Health 122, LLC’s members is a citizen of Ohio. Defendant Distributors
Cardinal Health 132, LLC and Cardinal Health Pharmacy Services, LLC are limited
liability companies formed in Delaware, with their principal place of business in Houston,
Texas. Upon information and belief, at least one of Cardinal Health 132, LLC’s and
Cardinal Health Pharmacy Services, LLC’s members is a citizen of Ohio. Defendant
Distributor Cardinal Health 113, LLC is a limited liability company formed in Wisconsin,
with its principal place of business in Germantown, Wisconsin. Upon information and
belief, at least one of Cardinal Health 113, LLC’s members is a citizen of Ohio. (Cardinal
Health, Inc.; Cardinal Health 100, Inc.; Cardinal Health 108, LLC; Cardinal Health 110,
LLC; Cardinal Health 200, LLC; Cardinal Health 201, Inc.; Cardinal Health 414, LLC;
Cardinal Health 5, LLC; Cardinal Health 122, LLC; Cardinal Health 132, LLC; Cardinal
Health Pharmacy Services, LLC; and Cardinal Health 113, LLC are all registered to do
business in Missouri and shall collectively be referred to as “Cardinal Health.”) At all
relevant times, Cardinal Health was in the business of distributing substantial amounts of
prescription opioids to providers and retailers. Cardinal Health has engaged in consensual
commercial dealings in Clinton County, and has purposefully availed itself of the
advantages of conducting business with and within Clinton County. Cardinal Health is in
the chain of distribution of prescription opioids.
       65.       The Defendants AmerisourceBergen and Cardinal Health are collectively



  1178240.7/81715.05006                      33
                                                                                               Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 35 of 133 PageID #: 59



referred to as the “Distributor Defendants.” Manufacturers of opioids have transferred
prescription opioids to the Distributor Defendants for years. The Distributor Defendants
dominate 85 to 90 percent of all revenues from drug distribution in the United States,
estimated to be at $378.4 billion in 2015. The Distributor Defendants supplied opioids to
hospitals, pharmacies (including their own retail stores), doctors and other healthcare
providers, which then dispensed the drugs to patients in Missouri, including in Clinton
County.       The Distributor Defendants have had substantial contacts and business
relationships with the citizens of Clinton County. The Distributor Defendants have
purposefully availed themselves of business opportunities within Clinton County.
       D.        Pharmacy-Distributor Defendants
                 1.       Walmart
       66.       Defendant Walmart Inc. f/k/a Wal-Mart Stores, Inc. (“Walmart”) is a
Delaware corporation with its principle place of business in Arkansas.
       67.       At all times relevant, Walmart distributed prescription opioids throughout
the United States, including in Missouri and Clinton County specifically. On information
and belief, these opioids were distributed to Clinton County by at least two Walmart
entities—i.e., Wal-Mart Pharm Warehouse # 1 (located at 2252 North 8th Street in Rogers,
AR) and Wal-Mart Pharm WHSE # 45 (located at 2250 North 8th Street, Suite 102-A in
Rogers, AR)—to just one buyer in Clinton County: Wal-Mart Pharmacy 10-0109, based in
Cameron, Missouri. On information and belief, Walmart is a top distributor of fentanyl,
oxycodone, oxymorphone, hydrocodone, hydromorphone, morphine, methadone and
buprenorphine in Clinton County.        Walmart has engaged in consensual commercial
dealings in Clinton County, and has purposefully availed itself of the advantages of
conducting business with and within Clinton County.           Walmart is in the chain of
distribution of prescription opioids. As reported by the Washington Post, there were
100,000 prescription opioid deaths between 2006 and 2012, during which time two-thirds
of the 76 billion opioid pain pills to flood the market were distributed by Walmart and just



  1178240.7/81715.05006                       34
                                                                                                 Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 36 of 133 PageID #: 60



a handful of other companies. 17 In 2016, Walmart expanded its long-term prescription
drug distribution agreement. 18 Walmart’s total revenue exceeded $500 billion in 2018.
          68.       In 2017, Walmart acknowledged the need for “a solution to the [opioid]
epidemic” and noted the epidemic has “devastated so many families and communities
across America.” 19 However, on information and belief, Walmart has also paid settlements
to resolve allegations of recordkeeping violations at pharmacies in various states and has
committed and continues to commit serious and flagrant violations regarding—inter alia—
its recordkeeping and other obligations under Missouri law in connection with its
distribution of opioids to Clinton County.
                    2.       Pharmacy Buying Association, Inc.
          69.       Defendant Pharmacy Buying Association, Inc. (“PBA”) is a Missouri
corporation with its principal place of business in Kansas City, Missouri. PBA provides
services to community pharmacies, independent retail pharmacy chains, hospitals, and
clinics, including purchasing, inventory management, branding, and cost-efficiency
services.
          70.       At all times relevant, PBA distributed prescription opioids throughout the
United States, including in Missouri and Clinton County specifically. On information and

17
   Scott Higham, 76 billion opioid pills: Newly released data unmasks the epidemic, The
Washington Post (July 16, 2019), https://www.washingtonpost.com/investigations/76-
billion-opioid-pills-newly-released-federal-data-unmasks-the-
epidemic/2019/07/16/5f29fd62-a73e-11e9-86dd-d7f0e60391e9_story.html; see also
Walmart, CVS, Walgreens Opioid Crisis Lawsuit, VOX (July 23, 2019),
https://www.vox.com/the-goods/2019/7/23/20707179/walmart-cvs-walgreens-opioid-
crisis-lawsuit-trial.
18
   See Chain Drug Review, Extended Agreement Adds Sourcing of Generic Drugs (May
16, 2016), https://corporate.walmart.com/newsroom/2016/05/16/mckesson-and-walmart-
announce-sourcing-agreement-for-generic-pharmaceuticals.
19
   Press Release, Walmart, Walmart Supports the State of Emergency Declaration on
Opioids (Oct. 26, 2017), https://news.walmart.com/2017/10/26/walmart-supports-state-
of-emergency-declaration-on-opioids.




     1178240.7/81715.05006                       35
                                                                                                  Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 37 of 133 PageID #: 61



belief, PBA’s share of the opioid market in Clinton County is substantial, both in terms of
the number of opioid pills distributed by PBA as well as PBA’s proportional share of the
overall MME market in Clinton County. PBA is a top distributor of fentanyl, oxycodone,
oxymorphone, hydrocodone, morphine, methadone, codeine, tapentadol, dihydrocodeine,
and meperidine in Clinton County.
       71.       The Defendants Walmart and PBA are collectively referred to as the
“Pharmacy-Distributor Defendants.” Similar to the Distributor Defendants, the Pharmacy-
Distributor Defendants have earned enormous profits by flooding the country with
prescription opioids.       The Pharmacy-Distributor Defendants, having industry-specific
knowledge of the particular risks and harms of prescription opioids, failed to monitor and
report and, instead, permitted the illegal distribution and diversion of addictive prescription
opioids to patients in Missouri, including in Clinton County. The Pharmacy-Distributor
Defendants have had substantial contacts and business relationships with the citizens of
Clinton County.           The Pharmacy-Distributor Defendants have purposefully availed
themselves of business opportunities within Clinton County.
       E.        DOE Defendants
       72.       The true names and capacities, whether individual, plural, corporate,
partnership, associate, or otherwise, of DOES 1 through 1000, inclusive, are unknown to
Clinton County who therefore sues said Defendants by such fictitious names. The full
extent of the facts linking such fictitiously sued Defendants is unknown to Clinton County.
Clinton County is informed and believes and thereon alleges that each of the Defendants
designated herein as a DOE was, and is, negligently, recklessly, and/or intentionally
responsible for the events and happenings hereinafter referred to, and thereby negligently,
recklessly, and/or intentionally legally and proximately caused the hereinafter described
injuries and damages to Clinton County. Clinton County will hereafter seek leave of the
Court to amend this Petition to show the fictitiously sued Defendants’ true names and
capacities, after the same have been ascertained.



  1178240.7/81715.05006                       36
                                                                                                      Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 38 of 133 PageID #: 62



III.    JURISDICTION AND VENUE
        73.       This Court has personal jurisdiction over Defendants. Plaintiff is a “resident”
of the State of Missouri. Defendants regularly transact business in the State of Missouri
and engage in tortious activities, including false and misleading advertising and unlawful,
unfair, and deceptive business practices, and create or assist in the creation of a public
nuisance in Missouri, including in Clinton County. Further, Defendants, individually,
through its agents, and through its co-conspirators have placed into the stream of commerce
dangerous prescription opioids, with the knowledge that those products would be marketed,
distributed and sold in the State of Missouri.
        74.       Venue is proper in the Circuit Court of St. Louis City. Defendant SpecGX
registers its address within this venue, located at 3600 North Second Street, St. Louis,
Missouri 63147. Pursuant to Mo. Rev. Stat. §508.010.6, Plaintiff may properly commence
and prosecute to a final judgment within the county in which a defendant resides. Further,
SpecGX conducts business and continues to conduct business in Clinton County.
        75.       Plaintiff’s causes of action assert no federal question or statute, and therefore
do not arise under federal law. Plaintiff asserts only state law causes of action. Plaintiff
specifically denies any intent to state a cause of action arising under the laws of the United
States of America, including any claim for injunctive relief available under federal law.
IV.     FACTUAL ALLEGATIONS
        A.        Background on Pain Medicine
        76.       The practice of medicine centers on informed risk management. Prescribers
must weigh the potential risks and benefits of each treatment option, as well as risk of non-
treatment. Accordingly, the safe and effective treatment of chronic pain requires that a
physician be able to weigh the relative risk of prescribing opioids against both (a) the
relative benefits that may be expected during the course of opioid treatment and (b) the
risks and benefits of alternatives.
        77.       Opium has been recognized as a tool to relieve pain for millennia; so has the



   1178240.7/81715.05006                         37
                                                                                                  Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 39 of 133 PageID #: 63



magnitude of its potential for abuse, addiction, and its dangers. Opioids are related to
illegal drugs like opium and heroin. In fact, some types of fentanyl, a widely-distributed
opioid in the United States, have now been made illegal in China.
          78.    During the Civil War, opioids gained popularity among doctors and
pharmacists for their ability to reduce anxiety and relieve pain—particularly on the
battlefield—and they were popularly used in a wide variety of commercial products
ranging from pain elixirs to cough suppressants and beverages. By 1900, an estimated
300,000 people were addicted to opioids in the United States. Both the number of opioid
addicts and the difficulty in weaning patients from opioids made clear their highly addictive
nature.
          79.    Due to concerns about their addictive properties, opioids have been regulated
at the federal level as controlled substances for decades. The labels for scheduled opioid
drugs carry black box warnings of potential addiction and “[s]erious, life-threatening, or
fatal respiratory depression,” as the result of an excessive dose.
          80.    Studies and articles from the 1970s and 1980s also made the reasons to avoid
opioids clear. Scientists observed poor outcomes from long-term opioid therapy in pain
management programs; opioids’ mixed record in reducing pain long-term and failure to
improve patients’ function; greater pain complaints as most patients developed tolerance
to opioids; opioid patients’ diminished ability to perform basic tasks; their inability to make
use of complementary treatments like physical therapy due to the side effects of opioids;
and addiction. Leading authorities discouraged, and even prohibited, the use of opioid
therapy for chronic pain.
          81.    Despite the fact that opioids are now routinely prescribed, there has never
been evidence of their safety and efficacy for long-term use. On the contrary, evidence
shows that opioid drugs are not effective to treat chronic pain and may worsen patients’
health.     Increasing duration of opioid use is strongly associated with an increasing
prevalence of mental health conditions (depression, anxiety, post-traumatic stress disorder,



  1178240.7/81715.05006                        38
                                                                                                  Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 40 of 133 PageID #: 64



or substance abuse), increased psychological distress, and greater health care utilization.
        82.       Opioids are highly addictive. Patients using opioids for more than a few days
can experience severe withdrawal symptoms if they stop taking the drugs, including:
anxiety, insomnia, pain, blurry vision, rapid heartbeat, chills, panic attacks, nausea,
vomiting, and tremors. Withdrawal can last so long and be so painful that it is difficult to
stop taking opioids.
        83.       Putting patients on opioids puts them at risk. Patients who take opioids at
higher doses and for longer periods face higher and higher risk of addiction and death.
Relative to the general population, the risk of opioid-death is 35-times higher for patients
receiving three consecutive months of opioid therapy. Each of the Defendants named in
this Petition disregarded the well-known and frightening statistics regarding opioid abuse
and chose to ignore them in the name of profits.
        B.        The Manufacturer Defendants’ Impact on the Perception and
                  Prescribing of Opioids
        84.       Before the Manufacturer Defendants began the marketing campaign
complained of herein, the generally accepted standards of medical practice dictated that
opioids should only be used short-term, for acute pain, or for patients nearing the end of
life.   The Manufacturer Defendants changed this perception and took advantage of
addiction to make money. The Manufacturer Defendants’ marketing campaign resulted in
skyrocketing opioid prescriptions. The shocking increase in prescriptions has been a gold
mine for the Manufacturer Defendants. It has been a tragedy for patients and Clinton
County’s citizenry.        Clinton County has lost citizens young and old to the opioid
epidemic—too many children in Clinton County have lost their parents and too many
parents have buried their children. Too many grandparents are raising their grandchildren.
        85.       Patients who survive addiction need lengthy, difficult, and expensive
treatment. People who are addicted to opioids are often unable to work. The addiction of
parents can force their children into foster care. Babies are born addicted to opioids, a



   1178240.7/81715.05006                        39
                                                                                                  Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 41 of 133 PageID #: 65



condition known as Neonatal Abstinence Syndrome (“NAS”), because they are exposed to
the drugs in the womb. Addiction in young adults in Missouri is also on the rise. In 2017,
the peak age group for heroin- and non-heroin-involved overdose deaths was 25 to 34
compared to 2011-2015, where the peak age group for overdose deaths was 45 to 54. 20
Additionally, the Manufacturer Defendants’ misconduct has imposed heavy costs on
Missourians and the citizens of Clinton County at the tune of approximately $12.6 billion
dollars as of 2016. 21
        C.        The Manufacturer Defendants Engaged in a Deceptive Marketing
                  Scheme to Increase Profits
        86.       To profit from their highly addictive drugs, the Manufacturer Defendants
engaged in deadly and illegal practices to deceive doctors and patients.            First, the
Manufacturer Defendants deceived Clinton County doctors and patients to get more people
on their highly addictive drugs. Second, the Manufacturer Defendants misled them to take
higher doses. Third, the Manufacturer Defendants deceived them to stay on their drugs for
longer and more harmful periods of time.
        87.       The Manufacturer Defendants targeted vulnerable people who could be
introduced to opioids, including elderly patients and people who had never taken opioids
before. The Manufacturer Defendants targeted these vulnerable patients even though the
risks of long-term opioid use were significantly greater for them. Existing evidence shows
that elderly patients taking opioids suffer from elevated fall and fracture risks, greater risk
of hospitalization, and increased vulnerability to adverse drug effects and interactions.

         Bureau of Vital Statistics, Missouri Department of Health and Senior Services,
        20

2017 Missouri Resident Overdose Deaths, https://health.mo.gov/data/opioids/pdf/opioid-
dashboard-slide-10.pdf.

         Missouri Hospital Association, The Economic Cost of the Opioid Epidemic in
        21

Missouri (January 2018), https://www.mhanet.com/mhaimages/HIDIHealthStats/
Feb2018HealthStats_Special_OpioidsEconomy.pdf.




   1178240.7/81715.05006                       40
                                                                                               Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 42 of 133 PageID #: 66



Clinical guidelines for opioid therapy therefore conclude that there are “special risks of
long-term opioid use for elderly patients” and recommended that prescribers use
“additional caution and increased monitoring” to minimize the risks of opioid use in elderly
patients.
       88.       All the while, the Manufacturer Defendants peddled falsehoods to keep
patients away from safer alternatives. Even when the Manufacturer Defendants knew
people in Clinton County were addicted and dying, the Manufacturer Defendants treated
doctors and patients as “targets” to sell more drugs.
       89.       Each part of the scheme earned the Manufacturer Defendants more money
from opioid sales and caused more addiction and death in Clinton County. And each
Manufacturer Defendant participated in and profited from the scheme in Clinton County,
as set forth below.
///
///
///
///
       D.        The Manufacturer Defendants Funneled Misrepresentations Through
                 Sales Representatives, Advertisements, and Third-Parties
       90.       Clinton County patients continue to visit emergency rooms and/or die after
taking the Manufacturer Defendants’ drugs because Clinton County was subject to the
Manufacturer Defendants’ massive deceptive sales campaign.              The Manufacturer
Defendants deceptively marketed their branded opioids directly to healthcare providers and
patients in Clinton County.         The Manufacturer Defendants also deployed sales
representatives to spread their false and misleading statements about the risks and benefits
of opioids for the treatment of long-term chronic pain throughout Missouri and,
specifically, in Clinton County.
       91.       These representatives were the Manufacturer Defendants’ most powerful



  1178240.7/81715.05006                       41
                                                                                                 Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 43 of 133 PageID #: 67



tools of deception by using them to conduct face to face meetings with Clinton County
healthcare providers and pharmacists in an effort to promote opioids. During these sales
visits, the Manufacturer Defendants’ representatives made false and misleading claims
directly to the professionals who care for Clinton County patients. The Manufacturer
Defendants assigned representatives to Clinton County and gave them lists of Clinton
County doctors to visit. The ‘scripts’ used by these representatives were approved and
closely monitored by Manufacturer Defendants.
       92.       Each of these visits cost the Manufacturer Defendants money. But the
Manufacturer Defendants made this money back many times over, because they convinced
doctors to prescribe their addictive drugs. The Manufacturer Defendants rewarded high
prescribing doctors with meals, money, and gifts. The Manufacturer Defendants’ sales
representatives who generated the most prescriptions won bonuses and prizes. These
representatives have spread and continue to spread misinformation regarding the risks and
benefits of opioids to hundreds of thousands of doctors, and other healthcare providers,
including those in Clinton County.


       93.       The Manufacturer Defendants’ representatives have been reprimanded for
their deceptive promotions. A July 2010 “Dear Doctor” letter mandated by regulators
required Actavis to acknowledge to the doctors to whom it marketed its drugs that
“[b]etween        June    2009   and   February   2010,    Actavis    sales   representatives
distributed…promotional materials that…omitted and minimized serious risks associated
with [Kadian],” including the risk of “[m]isuse, [a]buse, and [d]iversion of [o]pioids” and,
specifically, the risk that “[o]pioid[s] have the potential for being abused and are sought by
drug abusers and people with addiction disorders and are subject to criminal diversion.”
       94.       The Manufacturer Defendants also conducted and continue to conduct
advertising campaigns touting the purported benefits of their branded drugs. For example,
the Manufacturer Defendants spent more than $14 million on medical journal advertising



  1178240.7/81715.05006                      42
                                                                                                   Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 44 of 133 PageID #: 68



of opioids in 2011, nearly triple what they spent in 2001. This amount included $8.3
million by Purdue, $4.9 million by Janssen, and $1.1 million by Endo.
       95.       A number of the Manufacturer Defendants’ branded ads deceptively
portrayed the benefits of opioids for chronic pain. For example, since at least May 21,
2011, Endo has distributed and made available on its website, opana.com, a pamphlet
promoting Opana ER with photographs depicting patients with physically demanding jobs
like construction workers and chefs, misleadingly implying that the drug would provide
long-term pain-relief and functional improvement. Purdue also ran a series of ads, called
“Pain vignettes,” for OxyContin in 2012 in medical journals. These ads featured chronic
pain patients and recommended OxyContin for each. One ad described a “54-year old
writer with osteoarthritis of the hands” and implied that OxyContin would help the writer
work more effectively. Endo and Purdue agreed in late 2015 and 2016 to halt these
misleading representations in New York, but they continue to disseminate them in
Missouri.
       96.       Similarly, despite Subsys’ limited indication and the potent danger
associated with fentanyl, Insys falsely and misleadingly marketed Subsys to doctors as an
effective treatment for back pain, neck pain and other off-label breakthrough pain
conditions. As of June 2012, Insys defined “breakthrough pain” in cancer patients to
include mild pain: a “flare of mild-to-severe pain in patients with otherwise stable
persistent pain,” based on a misleading citation to a paper written by Dr. Russell
Portenoy. 22 Insys trained and instructed its sales representatives to use the false definition
of breakthrough pain and specifically to use a core visual aid, including the improper
definition, whenever they detailed Subsys to a healthcare provider or provider’s office.

       22
          Portenoy’s paper, which was featured in the 1990 issue of Pain, actually defined
breakthrough pain as “a transitory increase in pain to greater than moderate intensity—i.e.,
to an intensity of ‘severe’ or ‘excruciating’) . . . on a baseline pain of moderate intensity or
less.” Russell K. Portenoy & Neil A. Hagen, Breakthrough pain: Definition, prevalence
and characteristics, 41(3) Pain 273-81 (July 1990).




  1178240.7/81715.05006                       43
                                                                                                     Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 45 of 133 PageID #: 69



           97.    According to a 2014 article in The New York Times, only 1% of prescriptions
for Subsys were written by oncologists. Approximately half the prescriptions were written
by pain specialists, with others, including dentists and podiatrists, writing prescriptions as
well. 23
           98.    On September 6, 2017, Senator Claire McCaskill’s report, “Fueling an
Epidemic: Insys Therapeutics and the System Manipulation of Prior Authorization” was
published. The report found that Insys manipulated the prior authorization process         24
                                                                                                by
misleading pharmacy benefit managers about the role of Insys in the prior authorization
process and the presence of breakthrough cancer pain in potential Subsys patients. 25
           99.    On September 12, 2017, Senator McCaskill convened a Roundtable
Discussion on Opioid Marketing. During the hearing, Senator McCaskill stated:

           “The opioid epidemic is the direct result of a calculated marketing and sales
           strategy developed in the 90’s, which delivered three simple messages to
           physicians. First, that chronic pain was severely undertreated in the United
           States. Second, that opioids were the best tool to address that pain. And
           third, that opioids could treat pain without risk of serious addiction. As it
           turns out these messages were exaggerations at best and outright lies at
           worst.”
                                        *      *      *
           “Our national opioid epidemic is complex, but one explanation for this crisis
           is simple, pure greed.” 26


          Katie Thomas, Doubts Raised About Off-Label Use of Subsys, a Strong
           23
Painkiller, N.Y. TIMES (May 13, 2014), https://www.nytimes.com/2014/05/14/business/
doubts-raised-about-off-label-use-of-subsys-a-strong-painkiller.html.
          Prior authorization (PA) is any process by which physicians and other health care
           24

providers must obtain advance approval from a health plan before a specific procedure,
service, device, supply or medication is delivered to the patient to qualify for payment
coverage. (American Medical Association, Prior authorization: The current landscape, p.
1          (2015),          https://www.ama-assn.org/sites/ama-assn.org/files/corp/media-
browser/premium/psa/prior-authorization-toolkit_0.pdf.
         HSGAC Minority Staff Report, Insys Therapeutics and the Systemic
           25

Manipulation of Prior Authorization (2017).
           26
         See, LIVESTREAM: Insys Opioid Sales and Marketing Practices Roundtable,
September 12, 2017, at 31:03-31:37, https://www.youtube.com/watch?v=k9mrQa8_vAo



   1178240.7/81715.05006                        44
                                                                                                   Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 46 of 133 PageID #: 70



       100.      Less than two years later, Insys’ former chief executive officer pleaded guilty
to participating in a nationwide scheme to bribe doctors in exchange for prescribing
Subsys. 27
       101.      The Manufacturer Defendants 28 also identified doctors to serve, for payment,
on their speakers’ bureaus and to attend programs with speakers and meals paid for by the
Manufacturer Defendants. These speaker programs provided: (1) an incentive for doctors
to prescribe a particular opioid (so they might be selected to promote the drug); (2)
recognition and compensation for the doctors selected as speakers; and (3) an opportunity
to promote the drug through the speaker to his or her peers. These speakers give the false
impression that they are providing unbiased and medically accurate presentations when
they are, in fact, presenting a script prepared by the Manufacturer Defendants. On
information and belief, these presentations conveyed misleading information, omitted
material information, and failed to correct the Manufacturer Defendants’ prior
misrepresentations about the risks and benefits of opioids.
       102.      Each Manufacturer Defendant devoted and continues to devote massive
resources to direct sales contacts (“detailing”) with doctors.            In 2014 alone, the
Manufacturer Defendants spent $168 million on detailing branded opioids to doctors. This
amount is twice as much as the Manufacturer Defendants spent on detailing in 2000. The
amount includes $108 million spent by Purdue, $34 million by Janssen, $10 million by
Endo, and $2 million by Actavis.
       103.      The Manufacturer Defendants also deceptively marketed opioids in Missouri

(last accessed Mar. 17, 2019).
       27
          Nate Raymon, Former Insys CEO pleads guilty to opioid kickback scheme,
REUTERS (Jan. 9, 2019), https://www.reuters.com/article/us-insys-opioids/former-insys-
ceo-pleads-guilty-to-opioid-kickback-scheme-idUSKCN1P312L.
       28
            Upon information and belief, Actavis continued to carry out speaker programs
after it acquired Kadian.




  1178240.7/81715.05006                         45
                                                                                                Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 47 of 133 PageID #: 71



through unbranded advertising—i.e., advertising that promotes opioid use generally but
does not name a specific opioid. This advertising was ostensibly created and disseminated
by independent third parties. But by funding, directing, reviewing, editing, and distributing
this unbranded advertising, the Manufacturer Defendants controlled the deceptive
messages disseminated by these third parties and acted in concert with them to falsely and
misleadingly promote opioids for the treatment of chronic pain. 29
       104.      The Manufacturer Defendants marketed through third-party, unbranded
advertising to avoid regulatory scrutiny because that advertising is not submitted to and
typically is not reviewed by regulators. The Manufacturer Defendants also used third-
party, unbranded advertising to give the false appearance that the deceptive messages came
from an independent and objective source. Like tobacco companies, the Manufacturer
Defendants used third parties that they funded, directed, and controlled to carry out and
conceal their scheme to deceive doctors and patients about the risks and benefits of long-
term opioid use for chronic pain.
       105.      The Manufacturer Defendants’ deceptive unbranded marketing often
contradicted what they said in their branded materials reviewed by regulators.           For
example, Endo’s unbranded advertising contradicted its concurrent, branded advertising
for Opana ER:

                    Pain: Opioid Therapy          Opana ER Advertisement
                        (Unbranded)                     (Branded)

       29
          The phrase “acted in concert” includes conspiring to achieve some end and aiding
and abetting in the commission of acts necessary to achieve some end.




  1178240.7/81715.05006                      46
                                                                                                Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 48 of 133 PageID #: 72



                                                  “All patients treated with
                                                   opioids require careful
                                                monitoring for signs of abuse
                 “People who take opioids as     and addiction, since use of
                  prescribed usually do not      opioid analgesic products
                     become addicted.”          carries the risk of addiction
                                                  even under appropriate
                                                       medical use.”


       106.      The Manufacturer Defendants also spoke through a small circle of doctors
who, upon information and belief, were selected, funded, and elevated by the Manufacturer
Defendants because their public positions supported the use of opioids to treat chronic pain.
These doctors became known as “key opinion leaders” or “KOLs.” The Manufacturer
Defendants paid these KOLs to serve as consultants or on their advisory boards and to give
talks or present continuing medical education programs (“CMEs”), and their support
helped these KOLs become respected industry experts. As they rose to prominence, these
KOLs touted the benefits of opioids to treat chronic pain, repaying the Manufacturer
Defendants by advancing their marketing goals. KOLs’ professional reputations became
dependent on continuing to promote a pro-opioid message, even in activities that were not
directly funded by the Manufacturer Defendants.
       107.      Pro-opioid doctors are one of the most important avenues that the
Manufacturer Defendants use to spread their false and misleading statements about the
risks and benefits of long-term opioid use for chronic pain. The Manufacturer Defendants
know that doctors rely heavily and more uncritically on their peers for guidance, and KOLs
provide the false appearance of unbiased and reliable support for chronic opioid therapy.
For example, the New York Attorney General (“NY AG”) found in its settlement with
Purdue that through March 2015, the Purdue website, “In the Face of Pain,” failed to
disclose that doctors who provided testimonials on the site were paid by Purdue and
concluded that Purdue’s failure to disclose these financial connections potentially misled
consumers regarding the objectivity of the testimonials. KOLs have written, consulted on,


  1178240.7/81715.05006                        47
                                                                                             Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 49 of 133 PageID #: 73



edited, and lent their names to books and articles, and have given speeches and CMEs
supportive of chronic opioid therapy. The Manufacturer Defendants created opportunities
for KOLs to participate in research studies Defendants suggested or chose and then cited
and promoted favorable studies or articles by their KOLs. By contrast, the Manufacturer
Defendants did not support, acknowledge, or disseminate publications of doctors
unsupportive or critical of chronic opioid therapy.
       108.      The Manufacturer Defendants’ KOLs also served on committees that
developed treatment guidelines that strongly encourage the use of opioids to treat chronic
pain and on the boards of pro-opioid advocacy groups and professional societies that
develop, select, and present CMEs. These guidelines and CMEs were not supported by the
scientific evidence at the time they were created, and they are not supported by the
scientific evidence today. The Manufacturer Defendants were able to direct and exert
control over each of these activities through their KOLs. Indeed, regulators now recognize
that treatment guidelines can “change prescribing practices.”
       109.      The Manufacturer Defendants also entered into arrangements with seemingly
unbiased and independent patient and professional organizations to promote opioids for the
treatment of chronic pain. Under the direction and control of Defendants, these “Front
Groups”—which include, but are not limited to, the American Pain Foundation (“APF”)
and the American Academy of Pain Medicine—generated treatment guidelines, unbranded
materials, and programs that favored chronic opioid therapy. These guidelines, materials,
and programs were not supported by the evidence at the time they were created, and they
are not supported by the scientific evidence today. These Front Groups also assisted the
Manufacturer Defendants by responding to negative articles, by advocating against
regulatory changes that would limit opioid prescribing in accordance with the scientific
evidence, and by conducting outreach to vulnerable patient populations targeted by the
Manufacturer Defendants.




  1178240.7/81715.05006                      48
                                                                                               Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 50 of 133 PageID #: 74



       110.      These Front Groups depended on the Manufacturer Defendants for funding
and, in some cases, for survival. Defendants also exercised control over programs and
materials created by these groups by collaborating on, editing, and approving their content,
and by funding their dissemination. For example, Purdue’s consulting agreement with APF
gave it direct, contractual control over APF’s work. In doing so, the Manufacturer
Defendants ensured the Groups would generate only the messages the Manufacturer
Defendants wanted to distribute. Despite this, the Front Groups held themselves out as
independent and serving the needs of their members—whether patients were suffering from
pain or doctors were treating those patients.
       111.      The Manufacturer Defendants worked together, through Front Groups, to
spread their deceptive messages about the risks and benefits of long-term opioid therapy.
For example, the Manufacturer Defendants combined their efforts through the Pain Care
Forum (“PCF”), which began in 2004 as an APF project.               PCF is comprised of
representatives from opioid manufacturers (including Endo, Janssen/J&J, and Purdue) and
various Front Groups, almost all of which received substantial funding from the
Manufacturer Defendants. Among other projects, PCF worked to ensure that legally
mandated educational projects on opioids were not unacceptably negative and did not
require mandatory participation by prescribers, which the Manufacturer Defendants
determined would reduce prescribing. PCF also worked to address a perceived “lack of
coordination” among its members and developed “key” messages that were disseminated
in programs and industry-run websites.
       E.        The Manufacturer Defendants Deceived Healthcare Providers and
                 Patients to Get More People on Highly Addictive Drugs, at Higher
                 Doses, for Longer Periods
       112.      To convince prescribers and patients around the country, including in
Missouri, that opioids can and should be used to treat chronic pain, the Manufacturer
Defendants had to convince them that long-term opioid use is both safe and beneficial. The



  1178240.7/81715.05006                         49
                                                                                                 Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 51 of 133 PageID #: 75



Manufacturer Defendants deceived those doctors and patients about the risks and benefits
of long-term opioid use. The Manufacturer Defendants, through Front Groups, KOLS, and
advertisements, made claims that were not supported by or were contrary to the scientific
evidence—most frequently, these claims downplayed the risks of addiction in order to
convince patients and doctors alike that prescription opioids should be used more regularly.
Even though pronouncements by and guidance from regulators based on that evidence
confirm that their claims were false and misleading, Clinton County is informed and
believes that the Manufacturer Defendants have not corrected them and continue to spread
them today, including as set forth specifically below.
                 1.       Deception About Addiction
       113.      The Manufacturer Defendants always knew that their opioids carry grave
risks of addiction and death. Instead of being honest about these risks, the Manufacturer
Defendants obscured them, including by falsely stating and implying that “appropriate
patients” won’t get addicted. To convince doctors and patients that opioids are safe, the
Manufacturer Defendants deceptively trivialized and failed to disclose the risks of long-
term opioid use, particularly the risk of addiction, through a series of misrepresentations
that have been conclusively debunked by regulators and the medical community at large.
       114.      First, the Manufacturer Defendants falsely claimed that the risk of addiction
is low and that addiction is unlikely to develop when opioids are prescribed, as opposed to
obtained illicitly; and failed to disclose the greater risk of addiction with prolonged use of
opioids. Some illustrative examples of these false and misleading claims that were made
by, are continuing to be made by, and/or have not been corrected by the Manufacturer
Defendants after May 21, 2011, are described below:
                 a. Actavis’ predecessor caused a patient education brochure to be
                    distributed in 2007 that claimed opioid addiction is possible, but “less
                    likely if you have never had an addiction problem.” Upon information
                    and belief, based on Actavis’s acquisition of its predecessor’s marketing
                    materials along with the rights to Kadian, Actavis continued to use this
                    brochure in 2009 and beyond.



  1178240.7/81715.05006                        50
                                                                                                 Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 52 of 133 PageID #: 76



                 b. Purdue and Cephalon sponsored APF’s Treatment Options: A Guide for
                    People Living with Pain (2007), which instructed that addiction is rare
                    and limited to extreme cases of unauthorized dose escalations, obtaining
                    duplicative opioid prescriptions from multiple sources, or theft.

                 c. Endo sponsored a website, Painknowledge.com, which claimed in 2009
                    that “[p]eople who take opioids as prescribed usually do not become
                    addicted.” Another Endo website, PainAction.com, stated “Did you
                    know? Most chronic pain patients do not become addicted to the opioid
                    medications that are prescribed for them.”

                 d. Endo and Cephalon distributed a pamphlet with the Endo logo entitled
                    Living with Someone with Chronic Pain, which stated that: “Most health
                    care providers who treat people with pain agree that most people do not
                    develop an addiction problem.” A similar statement appeared on the
                    Endo website www.opana.com.

                 e. Janssen/J&J reviewed, edited, approved, and distributed a patient
                    education guide entitled Finding Relief: Pain Management for Older
                    Adults (2009), which described as “myth” the claim that opioids are
                    addictive, and asserted as fact that “[m]any studies show that opioids are
                    rarely addictive when used properly for the management of chronic pain.”

                 f. Janssen ran a website, Prescriberesponsibly.com (last updated July 2,
                    2015), which claims that concerns about opioid addiction are
                    “overestimated.”

                 g. Purdue sponsored APF’s A Policymaker’s Guide to Understanding Pain
                    & Its Management—which claims that less than 1% of children
                    prescribed opioids will become addicted and that pain is undertreated due
                    to “misconceptions about opioid addiction[].”

                 h. Detailers for Purdue, Endo, Teva and Janssen in Missouri have
                    minimized or omitted and continue to minimize or omit any discussion
                    with prescribing clinicians or their medical staff in Missouri
                    communities, including Clinton County, about the risk of addiction;
                    falsely claiming that abuse-deterrent formulations “cannot be crushed,”
                    downplaying the potential that these opioids could be abused; and
                    routinely did not correct the misrepresentations noted above.

       115.      Moreover, Purdue, in a pamphlet for doctors, Providing Relief, Preventing
Abuse: A Reference Guide to Controlled Substance Prescribing Practices, wrote that
addiction “is not caused by drugs.” Instead, Purdue assured doctors that addiction happens



  1178240.7/81715.05006                        51
                                                                                                Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 53 of 133 PageID #: 77



when the wrong patients get drugs and abuse them: “it is triggered in a susceptible
individual by exposure to drugs, most commonly through abuse.” 30
       116.      Purdue also promoted its opioids to Clinton County patients with marketing
that was designed to obscure the risk of addiction and even the fact that Purdue was behind
the campaign. Purdue created a website, In the Face of Pain, that promoted pain treatment
by urging patients to “overcome” their “concerns about addiction.” Testimonials on the
website that were presented as personal stories were in fact by Purdue consultants, whom
Purdue had paid tens of thousands of dollars to promote its drugs. 31
       117.      Another Purdue publication, the Resource Guide for People with Pain,
falsely assured patients and doctors that opioid medications are not addictive:
                 “Many people living with pain and even some healthcare providers
                 believe that opioid medications are addictive. The truth is that
                 when properly prescribed by a healthcare professional and taken
                 as directed, these medications give relief—not a ‘high’.” 32

       118.      Purdue falsely denied the risk of addiction, falsely implied that addiction
requires patients to get “high,” and falsely promised that patients would not get addicted if
they took opioids as prescribed.
       119.      Purdue funded and distributed many more publications that were similarly
misleading. Exit Wounds misleadingly claimed: “Long experience with opioids shows that
people who are not predisposed to addiction are unlikely to become addicted to opioid pain

       30
          Purdue Pharma LP, Providing Relief, Preventing Abuse (2008), pg. 12; see also
K. Nelson, Purdue Pharma lawsuit: Terms you need to know to understand OxyContin
blitz, Knox News (July 13, 2018), https://www.knoxnews.com/story/news/health/
2018/07/13/purdue-pharma-lawsuit-terms-know-understand-oxycontin-blitz/779173002/.
       31
            Purdue Pharma LP, In the Face of Pain (Oct. 24, 2011).
       32
            Purdue Pharma LP, Resource Guide for People with Pain, p. 8 (2009).




  1178240.7/81715.05006                       52
                                                                                                  Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 54 of 133 PageID #: 78



medications.” 33
       120.      Responsible Opioid Prescribing told healthcare providers and patients that
only a “small minority of people seeking treatment may not be reliable or trustworthy” and
not suitable for addictive opioid drugs. 34
       121.      Similarly, while Janssen/J&J repeatedly disclaimed responsibility for its part
in causing the opioid crisis, insisting that “[e]verything that we have done with our products
when we’ve promoted opioid products…was appropriate and responsible,” internal
memoranda and communications between high-level executives at Janssen show the
company funded and pushed bogus research to lend false credibility to a series of
dangerous fictions, claiming that “[m]any studies show that opioids are rarely addictive
when used properly for the management of chronic pain,” and enabling “Janssen’s
representatives [to] promote[] Nucynta and Nucynta ER as safer, milder, and less addictive
than competitor opioids like OxyContin.” 35
       122.      In 2017, Mallinckrodt agreed to settle for $35 million, allegations regarding
excessive sales of oxycodone in Florida. According to these allegations, even though
Mallinckrodt knew that its oxycodone was being diverted for illicit use, it nonetheless
continued to incentivize and supply these suspicious sales, and it failed to notify regulators
of the suspicious orders in violation of Mallinckrodt’s legal obligations. Similarly, in 2008,
Cephalon pleaded guilty to criminal violations for its misleading promotion of Actiq and
two other drugs and agreed to pay $425 million.
       123.      In August 2019, Johnson & Johnson was found liable of: (a) having engaged

       33
            Purdue Pharma LP, Exit Wounds, p. 107 (2009).
       34
            Purdue Pharma LP, Responsible Opioid Prescribing, p. 11 (2007).
       35
          M. Aron, Deceptively marketing opioids, NJTV News (Nov. 13, 2018),
https://www.njtvonline.org/news/video/state-sues-johnson-johnson-subsidiary-for-
deceptively-marketing-opioids/.




  1178240.7/81715.05006                        53
                                                                                               Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 55 of 133 PageID #: 79



in false and misleading marketing of both their drugs and opioids more generally; and (b)
creating, contributing to, and perpetuating a public nuisance under Oklahoma law. This
determination resulted in a $572 million verdict that represents just one year of abatement
expenses in one state.
         124.    Over and over, Defendants said opioids could be given to “trusted” patients
without risk of addiction. To promote their drugs, the Manufacturer Defendants pushed
the myth that addiction is a character flaw, and “trustworthy” people do not get addicted to
drugs.
         125.    These claims are contrary to longstanding scientific evidence and recently
established clinical guidelines for opioid therapy. These guidelines provide that there is
“extensive evidence” of the “possible harms of opioids (including opioid use disorder [an
alternative term for opioid addiction]).” The guidelines indicate that “[o]pioid pain
medication use presents serious risks, including…opioid use disorder” and that “continuing
opioid therapy for 3 months substantially increases risk for opioid use disorder.”
         126.    The falsity of the Manufacturer Defendants’ claims about the low risk of
addiction was further exposed when regulators announced changes to the labels for ER/LA
opioids in 2013 and for IR opioids in 2016. These announcements emphasized that “most
opioid drugs have ‘high potential for abuse’” and that opioids “are associated with a
substantial risk of misuse, abuse, NOWS [neonatal opioid withdrawal syndrome],
addiction, overdose, and death.” Thus, because of the “known serious risks” associated
with long-term opioid use, including “risks of addiction, abuse, and misuse, even at
recommended doses, and because of the greater risks of overdose and death,” opioids
should be used only “in patients for whom alternative treatment options” like non-opioid
drugs have failed. These regulators further acknowledged that the risk is not limited to
patients who seek drugs illicitly; addiction “can occur in patients appropriately prescribed
[opioids].”
         127.    The New York Attorney General, in a 2016 settlement agreement with Endo,



  1178240.7/81715.05006                       54
                                                                                               Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 56 of 133 PageID #: 80



found that opioid “use disorders appear to be highly prevalent in chronic pain patients
treated with opioids, with up to 40% of chronic pain patients treated in specialty and
primary care outpatient centers meeting the clinical criteria for an opioid use disorder.”
Endo had claimed until at least April 2012 on its www.opana.com website that “[m]ost
healthcare providers who treat patients with pain agree that patients treated with prolonged
opioid medicines usually do not become addicted,” but the NY AG found that Endo had
no evidence for that statement. Consistent with this, Endo agreed not to “make statements
that…opioids generally are non-addictive” or “that most patients who take opioids do not
become addicted” in New York.             On information and belief, Endo made similar
misrepresentations to healthcare providers and patients in and around Clinton County,
Missouri. However, Endo has not yet been restricted from making these statements in
Missouri.
///
///
                 2.       Deception to Get Vulnerable Patients on Opioids
       128.      To expand the market for opioids, the Manufacturer Defendants also trained
their representatives to target vulnerable populations and encourage doctors to put them on
opioids, without disclosing the risks. The Manufacturer Defendants deceptively promoted
opioids for elderly patients, patients who had never taken opioids, and patients with
osteoarthritis—putting thousands of more patients at risk.
       Elderly Patients
       129.      The Manufacturer Defendants knew that prescribing opioids to elderly
patients increase their risk of death. Elderly patients are at a greater risk of dangerous
interactions between drugs. They are also at a greater risk of respiratory depression—in
which patients suffocate and die. But the Manufacturer Defendants saw the opportunity to
earn millions of dollars by getting elderly patients on opioids because the public would pay
through Medicare. For instance, Purdue’s internal documents show it targeted “Patients



  1178240.7/81715.05006                       55
                                                                                                   Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 57 of 133 PageID #: 81



over the age of 65 as more…coverage is achieved.” 36
       Opioid-Naïve Patients
       130.      The Manufacturer Defendants also targeted patients who were not already
taking opioids, described in the field as “opioid-naïve.” The Manufacturer Defendants
unfairly and deceptively marketed their drugs as appropriate treatments for opioid-naïve
patients, without disclosing that they face even higher risks of overdose and death.




       131.      For instance, Purdue trained its sales reps to promote their drugs specifically
for opioid-naïve patients. In training calls, Purdue managers instructed:
        “Your opportunity here is with the naïve community, let’s use the naïve trial to
         make the case.”

        “You created an epiphany with the doctor today (potentially) by reviewing the
         opiate naïve patient profile. What made him more apt to write this for his
         patient, being an amiable doctor, is the fact that he would not have to talk
         patients out of their short-acting [opioids].”

        “This was an example of what a good call looks like … [Dr.] was particularly
         interested in the RM case study of Marjorie, which generated a robust discussion
         of opioid naïve patients …”

       36
            Purdue Pharma LP, Pain Products Presentation, p. 12 (Jan. 28, 2015).




  1178240.7/81715.05006                         56
                                                                                                    Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 58 of 133 PageID #: 82



       132.      Purdue also promoted its drugs for opioid-naïve patients using the deceptive
term “first line opioid.” “First line” is a medical term for the preferred first step in treating
a patient. Opioids are not an appropriate first line therapy.




       133.      The Manufacturer Defendants also found vulnerable opioid-naïve patients by
targeting prescribers with the least training in the risks of opioids. The Manufacturer
Defendants determined that nurse practitioners, physician assistants, and primary care
doctors were especially responsive to sales reps, so the Manufacturer Defendants targeted
them to sell more drugs.
       Osteoarthritis Patients
       134.      The Manufacturer Defendants knew or should have known that opioids were
not appropriate to treat nonmalignant pain in non-cancer patients, including patients
suffering from osteoarthritis. Opioids are not approved to treat osteoarthritis. For instance,
Purdue conducted a single study on osteoarthritis for Butrans, and it failed. Purdue
admitted in internal documents that its opioids “are not indicated for a specific disease”
and “it is very important that you never suggest to your HCP [health care professional] that
OxyContin is indicated for the treatment of a specific disease state such as Rheumatoid



  1178240.7/81715.05006                        57
                                                                                                Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 59 of 133 PageID #: 83



Arthritis or Osteoarthritis.”
       135.      Nevertheless, to meet their business goals, the Manufacturer Defendants
trained their sales representatives to mislead healthcare providers and patients by
promoting opioids for osteoarthritis.      For instance, a Purdue marketing presentation
concluded that its sales reps were “identifying appropriate patients” because osteoarthritis
was specifically mentioned during at least 35% of sales visits.
       136.      The Manufacturer Defendants also directed their sales reps to use marketing
materials that highlight patients with osteoarthritis, even though their drugs were never
indicated for that disease.
                 3.       The Manufacturer Defendants Deceived Doctors and Patients to
                          Use Higher and Higher Doses
       137.      The impetus behind the Manufacturer Defendants’ scheme is as simple as it
is nefarious. Enticed by the exponentially greater profits that would result from increases
in opioid dose mix, the Manufacturer Defendants deceived prescribing medical
practitioners and patients across the nation—and in Clinton County—about the risks and
benefits of opioids for the long-term treatment of chronic pain.         The Manufacturer
Defendants dishonestly encouraged these prescribers to provide long-term opioid therapy
to patients for whom such treatment was inappropriate, such as patients suffering from
long-term chronic pain due to osteoarthritis.       As set forth below, the Manufacturer
Defendants’ deceptive scheme was wildly successful, increasing the supply of highly
addictive prescription opioids, both in the State of Missouri generally and in Clinton
County, specifically.
       138.      The Manufacturer Defendants—including, but not limited to, Defendant
Endo—also falsely instructed healthcare providers and patients in Missouri communities,
including Clinton County, that the signs of addiction are actually signs of undertreated pain
and should be treated by prescribing more opioids. Defendants called this phenomenon
“pseudoaddiction”—a made-up, misleading and scientifically unsubstantiated term coined



  1178240.7/81715.05006                       58
                                                                                                  Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 60 of 133 PageID #: 84



by Dr. David Haddox, who went to work for Purdue, and popularized by Dr. Russell
Portenoy, a KOL for Endo, Janssen, Teva, and Purdue. Through aggressive marketing
campaigns to Clinton County prescribers and patients, the Manufacturer Defendants used
the concept of “pseudoaddiction” as a lever to mislead prescribers and their patients into
believing that certain warning signs of opioid addiction 37 were neither indicative of “true”
addiction nor cause for alarm. To the contrary, the Manufacturer Defendants repeatedly
claimed these warning signs were manifestations of undertreated pain, which should be
addressed by prescribing more opioids. Importantly, at all times relevant to this action, the
Manufacturer Defendants both knew the concept of “pseudoaddiction” was false and yet
actively sought to conceal the truth from healthcare providers and patients in Missouri and
in Clinton County, sabotaging these providers’ ability to protect their patients from opioid
addiction and concomitant injuries and make informed decisions about whether or not
opioids were appropriate for their patients. Some illustrative examples of these deceptive
claims that were made by, are continuing to be made by, and/or have not been corrected by
the Manufacturer Defendants are described below:
                 a. Purdue, Cephalon and Endo sponsored Responsible Opioid Prescribing
                    (2007), which taught that behaviors such as “requesting drugs by name”,
                    “demanding or manipulative behavior,” seeing more than one doctor to
                    obtain opioids, and hoarding, are all signs of pseudoaddiction, rather than
                    true addiction. Responsible Opioid Prescribing remains for sale online.

                 b. Janssen sponsored, funded, and edited the Let’s Talk Pain website, which
                    in 2009 stated: “pseudoaddiction…refers to patient behaviors that may
                    occur when pain is under-treated…Pseudoaddiction is different from true
                    addiction because such behaviors can be resolved with effective pain
                    management.”

                 c. Endo sponsored a National Initiative on Pain Control (NIPC) CME
                    program in 2009 titled Chronic Opioid Therapy: Understanding Risk
       37
          E.g., demanding more opioids, engaging in manipulative behavior to obtain drugs,
requesting specific drugs, hoarding drugs during periods of reduced symptoms, using drugs
to treat another symptom, etc.




  1178240.7/81715.05006                        59
                                                                                                   Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 61 of 133 PageID #: 85



                      While Maximizing Analgesia, which promoted pseudoaddiction by
                      teaching that a patient’s aberrant behavior was the result of untreated
                      pain. Endo substantially controlled NIPC by funding NIPC projects;
                      developing, specifying, and reviewing content; and distributing NIPC
                      materials.

                 d. Purdue published a pamphlet in 2011 entitled Providing Relief,
                    Preventing Abuse, which described pseudoaddiction as a concept that
                    “emerged in the literature” to describe the inaccurate interpretation of
                    [drug-seeking behaviors] in patients who have pain that has not been
                    effectively treated.”

                 e. Purdue sponsored a CME program entitled “Path of the Patient,
                    Managing Chronic Pain in Younger Adults at Risk for Abuse” in 2011.
                    In a role play exercise, a chronic pain patient with a history of drug abuse
                    tells his doctor that he is taking twice as many hydrocodone pills as
                    directed. The narrator notes that because of pseudoaddiction, the doctor
                    should not assume the patient is addicted even if he persistently asks for
                    a specific drug, seems desperate, hoards medicine, or “overindulges in
                    unapproved escalating doses.” The doctor treats this patient by
                    prescribing a high-dose, long-acting opioid.

                 f. Detailers for Purdue have directed doctors and their medical staff across
                    the country, including in Missouri communities such as Clinton County,
                    to PartnersAgainstPain.com, which contained false and misleading
                    materials describing pseudoaddiction.

                 g. Purdue and Cephalon sponsored APF’s Treatment Options: A Guide for
                    People Living with Pain (2007), which states: “Pseudo-addiction
                    describes patient behaviors that may occur when pain is
                    undertreated…Pseudo-addiction can be distinguished from true addiction
                    in that this behavior ceases when pain is effectively treated.”

       139.      The medical community now rejects the concept of pseudoaddiction and
does not recommend that opioid dosages be increased if a patient is not experiencing pain
relief. To the contrary, widely accepted opioid treatment guidelines now provide that
“[p]atients who do not experience clinically meaningful pain relief early in treatment…are
unlikely to experience pain relief with longer-term use,” and that physicians should
“reassess[] pain and function within 1 month” in order to decide whether to “minimize
risks of long-term opioid use by discontinuing opioids” because the patient is “not



  1178240.7/81715.05006                         60
                                                                                                Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 62 of 133 PageID #: 86



receiving a clear benefit.”
       140.      Even one of the Manufacturer Defendants has effectively repudiated the
concept of pseudoaddiction. In finding that “[t]he pseudoaddiction concept has never been
empirically validated and in fact has been abandoned by some of its proponents,” the NY
AG, in its 2016 settlement with Endo, reported that “Endo’s Vice President for
Pharmacovigilance and Risk Management testified to [the NY AG] that he was not aware
of any research validating the ‘pseudoaddiction’ concept” and acknowledged the difficulty
in distinguishing “between addiction and ‘pseudoaddiction.’” 38        Consistent with this
testimony, Endo agreed not to “use the term ‘pseudoaddiction’ in any training or
marketing” in New York. 39
       141.      The Manufacturer Defendants also falsely promised prescribers and their
patients that addiction risk screening tools, patient contracts, urine drug screens, and
similar strategies would both allow these prescribers to reliably identify and safely
prescribe opioids to patients who are predisposed to addiction and be efficacious enough
to essentially rule out the risk of opioid addiction (even in the context of long-term opioid
therapy). These misrepresentations were especially insidious because the Manufacturer
Defendants aimed them at general practitioners and family doctors who lack the time and
expertise to closely manage higher-risk patients on opioids. The Manufacturer Defendants’
misrepresentations made these doctors feel more comfortable prescribing opioids to their
patients, and patients more comfortable starting on opioid therapy for chronic pain. Some
illustrative examples of these deceptive claims that were made by, are continuing to be
made by, and/or have not been corrected by the Manufacturer Defendants after March 21,

       38
         In the Matter of Endo Health Solutions Inc., et al., Assurance No. 15-228, p. 7, ¶
23 (NY AG, Mar. 1, 2016), https://www.ag.ny.gov/pdfs/ENDO_AOD_030116-Fully _
Executed.pdf
       39
            Id., p. 15, ¶ 41.e.




  1178240.7/81715.05006                      61
                                                                                                  Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 63 of 133 PageID #: 87



2011 are described below:
                 a. Endo paid for a 2007 supplement in the Journal of Family Practice written
                    by a doctor who became a member of Endo’s speakers bureau in 2010.
                    The supplement, entitled Pain Management Dilemmas in Primary Care:
                    Use of Opioids, emphasized the effectiveness of screening tools, claiming
                    that patients at high risk of addiction could safely receive chronic opioid
                    therapy using a “maximally structured approach” involving toxicology
                    screens and pill counts.

                 b. Purdue sponsored a November 2011 webinar, Managing Patient’s Opioid
                    Use: Balancing the Need and Risk, which claimed that screening tools,
                    urine tests, and patient agreements prevent “overuse of prescriptions” and
                    “overdose deaths.”

                 c. As recently as 2015, Purdue has represented in scientific conferences that
                    “bad apple” patients—and not opioids—are the source of the addiction
                    crisis and that once those “bad apples” are identified, doctors can safely
                    prescribe opioids without causing addiction.

                 d. Since at least May 21, 2011, detailers for Purdue have touted and continue
                    to tout to doctors across the country, including in Missouri communities
                    such as Clinton County, the reliability and effectiveness of screening or
                    monitoring patients as a tool that would virtually eliminate the risks of
                    opioid abuse and addiction.

       142.      Consistent with what the Manufacturer Defendants already knew—but failed
to disclose—at all times relevant to this action, opioid treatment guidelines now confirm
that the Manufacturer Defendants’ statements were false, misleading, and unsupported at
the time they were made by the Manufacturer Defendants. These guidelines note that there
are no studies assessing the effectiveness of risk mitigation strategies—such as screening
tools, patient contracts, urine drug testing, or pill counts widely believed by doctors to
detect and deter abuse—“for improving outcomes related to overdose, addiction, abuse, or
misuse.” As a result, opioid treatment guidelines now recognize that available risk
screening tools “show insufficient accuracy for classification of patients as at low or high
risk for [opioid] abuse or misuse” and counsels that prescribers “should not overestimate
the ability of these tools to rule out risks from long-term opioid therapy.” (Emphasis




  1178240.7/81715.05006                        62
                                                                                                Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 64 of 133 PageID #: 88



added.)
                 4.       The Manufacturer Defendants Peddled Falsehoods to Keep
                          Patients Away from Safer Alternatives
                          A.    Deception about Quality of Life
       143.      The Manufacturer Defendants also steered patients away from safer
alternatives with the false claim that its opioids improve patients’ “quality of life.” For
instance, Purdue’s internal documents admit that “Purdue has no clinical studies or other
substantial evidence demonstrating that a Purdue Product will improve the quality of a
person’s life.” Nevertheless, Purdue sales reps repeatedly claimed that its opioids improve
quality of life. Purdue also devised and funded third-party publications to say that opioids
give patients the “quality of life we deserve.”
                          B.    Deception about Risk of Abuse
       144.      In addition to visiting prescribers and pharmacists hundreds of thousands of
times, the Manufacturer Defendants distributed thousands of copies of its deceptive
publications, including Providing Relief, Preventing Abuse; Resource Guide for People
with Pain; Exit Wounds; Opioid Prescribing: Clinical Tools and Risk Management
Strategies; Responsible Opioid Prescribing; Clinical Issues in Opioid Prescribing; and In
The Face of Pain.
                 5.       The Manufacturer Defendants Downplayed Opioids Withdrawal
       145.      To downplay the risk and impact of addiction and make doctors feel more
comfortable starting patients on opioids, the Manufacturer Defendants falsely claimed that
opioid dependence can easily be addressed by tapering and that opioid withdrawal is not a
problem and failed to disclose the increased difficulty of stopping opioids after long-term
use. For example, a 2011 non-credit educational program sponsored by Endo, entitled
“Persistent Pain in the Older Adult,” claimed that withdrawal symptoms can be avoided by
tapering a patient’s opioid dose by 10%-20% for 10 days. Purdue sponsored APF’s A
Policymaker’s Guide to Understanding Pain & Its Management, which claimed that



  1178240.7/81715.05006                       63
                                                                                                Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 65 of 133 PageID #: 89



“[s]ymptoms of physical dependence can often be ameliorated by gradually decreasing the
dose of medication during discontinuation” without mentioning any hardships that might
occur. This publication was available on APF’s website until the organization dissolved
in May 2012. Detailers for Janssen have told and continue to tell healthcare providers
across the country, including in Missouri and Clinton County, that their patients would not
experience withdrawal if they stopped using opioids.
       146.      The Manufacturer Defendants deceptively minimized the significant
symptoms of opioid withdrawal that, per widely accepted opioid treatment guidelines,
include drug craving, anxiety, insomnia, abdominal pain, vomiting, diarrhea, sweating,
tremor, rapid heartbeat, spontaneous abortion and premature labor in pregnant women, and
the unmasking or exacerbating of anxiety, depression, and addiction.
       147.      The Manufacturer Defendants also grossly understated the difficulty of
tapering, particularly after long-term opioid use.       Widely accepted opioid treatment
guidelines now emphasize that the duration of opioid use and the dosage of opioids
prescribed should be “limit[ed]” to “minimize the need to taper opioids to prevent
distressing or unpleasant withdrawal symptoms,” because “physical dependence on opioids
is an expected physiologic response in patients exposed to opioids for more than a few
days.” These guidelines further state that “tapering opioids can be especially challenging
after years on high dosages because of physical and psychological dependence” and
highlights the difficulties, including the need to carefully identify “a taper slow enough to
minimize symptoms and signs of opioid withdrawal” and to “pause[] and restart[]” tapers
depending on the patient’s response. Likewise, regulators have acknowledged the lack of
any “high-quality studies comparing the effectiveness of different tapering protocols for
use when opioid dosage is reduced or opioids are discontinued.”
       148.      Some prescribers and many patients across the country relied on the truth of
the Manufacturer Defendants’ representations about both the benefits of opioid analgesics
and the risks of opioid addiction. Because each of the Manufacturer Defendants willfully



  1178240.7/81715.05006                       64
                                                                                                Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 66 of 133 PageID #: 90



or recklessly concealed the truth about their products and knew or should have known their
representations were false at the time they were made, Clinton County and its citizens are
forced to pay the price for Defendants’ misconduct.
                 6.       The Manufacturer Defendants Hid the Greater Risks to Patients
                          at Higher Dosages of Opioids
         149.    The Manufacturer Defendants were in the best position to know, and in fact
did know, that—relative to the general population—the risk of opioid-related death
increases exponentially after a patient takes opioids for several consecutive months.
         150.    Specifically, the Manufacturer Defendants falsely claimed that doctors and
patients could increase opioid dosages indefinitely without added risk and failed to disclose
the greater risks to patients at higher dosages. The ability to escalate dosages was critical
to the Manufacturer Defendants’ efforts to market opioids for long-term use to treat chronic
pain because, absent this misrepresentation, doctors would have abandoned treatment when
patients built up tolerance and lower dosages did not provide pain relief. Some illustrative
examples of these deceptive claims that were made by, are continuing to be made by, and/or
have not been corrected by the Manufacturer Defendants after May 21, 2011, are described
below:
                      a. Actavis’ predecessor created a patient brochure for Kadian in 2007
                         that stated, “Over time, your body may become tolerant of your
                         current dose. You may require a dose adjustment to get the right
                         amount of pain relief. This is not addiction.” Upon information and
                         belief, based on Actavis’ acquisition of its predecessor’s marketing
                         materials along with the rights to Kadian, Actavis continued to use
                         these materials in 2009 and beyond.

                      b. Purdue and Cephalon sponsored APF’s Treatment Options: A Guide
                         for People Living with Pain (2007), which claims that some patients
                         “need” a larger dose of an opioid, regardless of the dose currently
                         prescribed. The guide stated that opioids have “no ceiling dose” and
                         are therefore the most appropriate treatment for severe pain. 40

         40
              The Manufacturer Defendants frequently contrasted the lack of a ceiling dosage



  1178240.7/81715.05006                        65
                                                                                                    Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 67 of 133 PageID #: 91



                      c. Endo sponsored a website, painknowledge.com, which claimed in
                         2009 that opioid dosages may be increased until “you are on the right
                         dose of medication for your pain.” The website was still accessible
                         online after May 21, 2011.

                      d. Endo distributed a pamphlet edited by a KOL entitled Understanding
                         Your Pain: Taking Oral Opioid Analgesics, which was still available
                         after May 21, 2011 on Endo’s website. In Q&A format, it asked “If I
                         take the opioid now, will it work later when I really need it?” The
                         response is, “The dose can be increased. . . . You won’t ‘run out’ of
                         pain relief.”

                      e. Janssen sponsored a patient education guide entitled Finding Relief:
                         Pain Management for Older Adults (2009), which was distributed by
                         its sales force. This guide listed dosage limitations as “disadvantages”
                         of other pain medicines but omitted any discussion of risks of
                         increased opioid dosages.

                      f. Through March 2015, Purdue’s In the Face of Pain website promoted
                         the notion that if a patient’s doctor does not prescribe what, in the
                         patient’s view, is a sufficient dosage of opioids, he or she should find
                         another doctor who will.

                      g. Purdue sponsored APF’s A Policymaker’s Guide to Understanding
                         Pain & Its Management, which taught that dosage escalations are
                         “sometimes necessary,” even unlimited ones, but did not disclose the
                         risks from high opioid dosages. This publication is still available
                         online.

                      h. Purdue sponsored a CME entitled Overview of Management Options
                         that is still available for CME credit. The CME was edited by a KOL
                         and taught that NSAIDs and other drugs, but not opioids, are unsafe
                         at high dosages.

                      i. Purdue presented a 2015 paper at the College on the Problems of Drug

for opioids with the risks of a competing class of analgesics: over-the-counter nonsteroidal
anti-inflammatories (or NSAIDs). The Manufacturer Defendants deceptively describe the
risks from NSAIDs while failing to disclose the risks from opioids. (See, e.g., Case
Challenges in Pain Management: Opioid Therapy for Chronic Pain (Endo) (describing
massive gastrointestinal bleeds from long-term use of NSAIDs and recommending
opioids); Finding Relief: Pain Management for Older Adults (Janssen) (NSAIDs caused
kidney or liver damage and increased risk of heart attack and stroke, versus opioids, which
cause temporary “upset stomach or sleepiness” and constipation).)



  1178240.7/81715.05006                          66
                                                                                                Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 68 of 133 PageID #: 92



                          Dependence challenging the correlation between opioid dosage and
                          overdose.

                      j. Since at least May 21, 2011, Purdue’s detailers have told healthcare
                         providers in Missouri, including in Clinton County, that they should
                         increase the dose of OxyContin, rather than the frequency of use, to
                         address early failure.

       151.      Through a series of internal strategy presentations and other communications
with its sales force and prescriber-accomplices, Purdue aimed to “drive” patients toward
higher doses of opioids for longer periods by dramatically increasing the supply. Purdue
also sought to increase consumer demand for opioids, namely by offering discounts to
patients on their first prescriptions. These discounts ultimately proved to be one of
Purdue’s most powerful tactics to keep patients on opioids longer, as Purdue’s return on
investment from these discounts was a staggering 4.28—i.e., every $1,000,000 Purdue
gave away in first-time patient discounts came back to Purdue as $4,280,000 in revenue.




       152.      These claims conflict with the scientific evidence, as confirmed by widely
accepted opioid treatment guidelines. These guidelines explain that the “[b]enefits of high-
dose opioids for chronic pain are not established” and the “risks for serious harms related
to opioid therapy increase at higher opioid dosage.” More specifically, these guidelines
explain that “there is now an established body of scientific evidence showing that overdose
risk is increased at higher opioid dosages.” Opioid treatment guidelines also provide that
“there is an increased risk for opioid use disorder, respiratory depression, and death at
higher dosages” because “the available data do suggest a relationship between increasing
opioid dose and risk of certain adverse events.”          Specifically, the clinical research
“appear[s] to credibly suggest a positive association between high-dose opioid use and the




  1178240.7/81715.05006                        67
                                                                                                Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 69 of 133 PageID #: 93



risk of overdose and/or overdose mortality.” In fact, a recent study found that 92% of
persons who died from an opioid-related overdose were initially prescribed opioids for
chronic pain. In light of this evidence, prescribing clinicians are now advised to “avoid
increasing dosages” above 90 morphine milligram equivalents (“MMEs”) each day.
       153.      Finally, the Manufacturer Defendants’ deceptive marketing of the so-called
abuse-deterrent properties of some of their opioids has created false impressions that these
opioids can prevent and curb addiction and abuse. Indeed, in a 2014 survey of 1,000
primary care physicians, nearly half reported that they believed abuse-deterrent
formulations are inherently less addictive.
       154.      These abuse deterrent formulations (“AD opioids”) are harder (but not
impossible) to crush, chew, or grind; become gelatinous when combined with a liquid,
making them harder to inject; or contain a counteragent such as naloxone that is activated
if the tablets are tampered. Though at all times relevant to this action the Manufacturer
Defendants falsely claimed that AD opioids “cannot be crushed,” these claims were
conclusively debunked by a study, finding that AD opioids are, in fact, “not impossible” to
abuse. They can be defeated—often quickly and easily—by those determined to do so.
Moreover, they do not stop oral intake, the most common avenue for opioid misuse and
abuse, and do not reduce the rate of misuse and abuse by patients who become addicted
after using opioids long-term as prescribed or who escalate their use by taking more pills
or higher doses.
       155.      Because of these significant limitations on AD opioids and because of the
heightened risk for misconceptions and for the false belief that AD opioids can be
prescribed safely, regulators have admonished the Manufacturer Defendants that any
communications from the sponsor companies regarding AD properties must be truthful and
not misleading (based on a product’s labeling), and supported by sound science taking into
consideration the totality of the data for the particular drug. Claims for AD opioid products




  1178240.7/81715.05006                       68
                                                                                              Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 70 of 133 PageID #: 94



that are false, misleading, and/or insufficiently proven do not serve the public health. 41
       156.      Despite this admonition, the Manufacturer Defendants have made and
continue to make misleading claims about the extent to which their AD opioids can prevent
or reduce abuse and addiction.
       157.      For example, Endo has marketed Opana ER as tamper- or crush-resistant and
less prone to misuse and abuse since at least May 21, 2011 even though: (1) Endo’s petition
to approve Opana ER as abuse-deterrent was rejected in 2012; (2) regulators found in 2013
that there was no evidence that Opana ER “would provide a reduction in oral, intranasal or
intravenous abuse”; and (3) Endo’s own studies, which it failed to disclose, showed that
Opana ER could still be ground and chewed.            Endo’s advertisements for the 2012
reformulation of Opana ER falsely claimed that Opana ER could not be crushed, suggesting
it was more difficult to abuse. On information and belief, detailers for Endo continue to
reiterate these false statements to prescribers and patients across the country, including
prescribers and patients in Missouri and Clinton County communities.
       158.      In the 2016 settlement with the NY AG, Endo agreed not to make statements
in New York that Opana ER was “designed to be, or is crush resistant.” The NY AG found
those statements false and misleading because there was no difference in the ability to
extract the narcotic from Opana ER. The NY AG also found that Endo failed to disclose
its own knowledge of the crushability of redesigned Opana ER in its marketing to
formulary committees and pharmacy benefit managers.
       159.      Because Opana ER could be “readily prepared for injection” and was linked
to outbreaks of HIV and a serious blood disease, in 2017, regulators requested that Endo
withdraw Opana ER from the market.
       160.      Likewise, Purdue has engaged and continues to engage in deceptive
marketing of its AD opioids—i.e., reformulated Oxycontin and Hysingla—since at least

       41
            Ibid.




  1178240.7/81715.05006                       69
                                                                                                Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 71 of 133 PageID #: 95



May 21, 2011. Before April 2013, Purdue did not market its opioids based on their abuse
deterrent properties. However, Missouri prescribers report that detailers from Purdue have
regularly used the so-called abuse deterrent properties of Purdue’s opioid products as a
primary selling point to differentiate those products from their competitors. Specifically,
these detailers: (1) claim that Purdue’s AD opioids prevent tampering and cannot be
crushed or snorted; (2) claim that Purdue’s AD opioids prevent or reduce opioid misuse,
abuse, and diversion, are less likely to yield a euphoric high, and are disfavored by opioid
abusers; (3) Purdue’s AD opioids are “safer” than other opioids; and (4) fail to disclose
that Purdue’s AD opioids do not impact oral abuse or misuse and that its abuse deterrent
properties can be defeated.
       161.      These statements and omissions by Purdue are false and misleading and
conflict with or are inconsistent with its labeling legal obligations for Purdue’s AD
opioids—which indicates that abusers do seek them because of their high likability when
snorted, that their abuse deterrent properties can be defeated, and that they can be abused
orally notwithstanding their abuse deterrent properties and which does not indicate that AD
opioids prevent or reduce abuse, misuse, or diversion.
       162.      To the contrary, testimony in litigation against Purdue and other evidence
indicates that Purdue knew and should have known that “reformulated OxyContin is not
better at tamper resistance than the original OxyContin” and is still regularly tampered with
and abused. Websites and message boards used by drug abusers, such as bluelight.org and
reddit, also report a variety of ways to tamper with OxyContin and Hysingla, including
through grinding, microwaving then freezing, or drinking soda or fruit juice in which the
tablet has been dissolved. Even Purdue’s own website describes a study it conducted that
found continued abuse of OxyContin with so-called abuse deterrent properties. Finally,
there are no reliable studies indicating that Purdue’s AD opioids are safer than any other
opioid products.




  1178240.7/81715.05006                       70
                                                                                                Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 72 of 133 PageID #: 96



       163.      A 2015 study also shows that many opioid addicts are abusing Purdue’s AD
opioids through oral intake or by defeating the abuse deterrent mechanism. Indeed, one-
third of the patients in the study defeated the abuse deterrent mechanism and were able to
continue inhaling or injecting the drug. And to the extent that the abuse of Purdue’s AD
opioids was reduced, those addicts simply shifted to other drugs such as heroin. 42 Despite
this, J. David Haddox, the Vice President of Health Policy for Purdue, falsely claimed in
2016 that the evidence does not show that Purdue’s AD opioids are being abused in large
numbers.
       164.      Similarly, widely accepted clinical guidelines for opioid therapy state that
“[n]o studies” support the notion that “abuse-deterrent technologies [are] a risk mitigation
strategy for deterring or preventing abuse,” noting that the technologies “do not prevent
opioid abuse through oral intake, the most common route of opioid abuse, and can still be
abused by nonoral routes.” Regulatory agencies have further reported that their staff could
not find “any evidence showing the updated opioids [ADFs] actually reduce rates of
addiction, overdoses, or death.” 43
       165.      These false and misleading claims about the abuse deterrent properties of
their opioids are especially troubling. First, the Manufacturer Defendants are using these
claims in a spurious attempt to rehabilitate their image as responsible opioid manufacturers.
Indeed, Purdue has conveyed that its sale of AD opioids is “atonement” for its earlier sins
even though its true motive was to preserve the profits it would have lost when its patent
for OxyContin expired. Purdue introduced its first AD opioid days before that patent would

       42
          Cicero, Theodore J., and Matthew S. Ellis, Abuse-deterrent formulations and the
prescription opioid abuse epidemic in the United States: lessons learned from Oxycontin,
72.5 JAMA Psychiatry, 424-30 (2015).
       43
          Perrone, Drugmakers push profitable, but unproven, opioid solution (Dec. 15,
2016), https://publicintegrity.org/state-politics/drugmakers-push-profitable-but-unproven-
opioid-solution/.




  1178240.7/81715.05006                       71
                                                                                                 Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 73 of 133 PageID #: 97



have expired and petitioned the regulators to withdraw its non-AD opioid as unsafe and;
thereby, preventing generic competition.        Second, these claims are falsely targeting
doctors’ concerns about the toll caused by the explosion in opioid prescriptions and use
and encouraging doctors to prescribe AD opioids under the mistaken belief that these
opioids are safer, even though they are not. Finally, these claims are causing doctors to
prescribe more AD opioids—which are far more expensive than other opioid products even
though they provide little or no additional benefit.
       166.      These numerous, longstanding misrepresentations of the risks of long-term
opioid use spread by the Manufacturer Defendants successfully convinced healthcare
providers and patients to discount those risks.
                 7.       The Manufacturer Defendants Grossly Overstated the Benefits of
                          Chronic Opioid Therapy
       167.      To convince doctors and patients that opioids should be used to treat chronic
pain, the Manufacturer Defendants also had to persuade them that there was a significant
upside to long-term opioid use. However, widely accepted clinical guidelines for opioid
therapy now make it clear that there is “insufficient evidence to determine the long-term
benefits of opioid therapy for chronic pain.” (Emphasis added.) In fact, these guidelines
found that “[n]o evidence shows a long-term benefit of opioids in pain and function versus
no opioids for chronic pain with outcomes examined at least 1 year later (with most
placebo-controlled randomized trials ≤ 6 weeks in duration)” and that other treatments
were more or equally beneficial and less harmful than long-term opioid use.
       168.      Likewise, regulators recognize the lack of evidence to support long-term
opioid use. In 2013, for instance, one regulator stated it was “not aware of adequate and
well-controlled studies of opioids use longer than 12 weeks.”              Despite this, the
Manufacturer Defendants falsely and misleadingly touted the benefits of long-term opioid
use and falsely and misleadingly suggested that these benefits were supported by scientific
evidence. On information and belief, not only have the Manufacturer Defendants failed to



  1178240.7/81715.05006                        72
                                                                                                    Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 74 of 133 PageID #: 98



correct these false and misleading claims, they continue to make them today in Missouri
and in Clinton County.
       169.      For example, the Manufacturer Defendants falsely claimed that long-term
opioid use improved patients’ function and quality of life. Some illustrative examples of
these deceptive claims that were made by, are continuing to be made by, and/or have not
been corrected by the Manufacturer Defendants after May 21, 2011 are described below:
                 a. Actavis distributed an advertisement that claimed that the use of Kadian
                    to treat chronic pain would allow patients to return to work, relieve “stress
                    on your body and your mental health,” and help patients enjoy their lives.

                 b. Endo distributed advertisements that claimed that the use of Opana ER
                    for chronic pain would allow patients to perform demanding tasks like
                    construction work or work as a chef and portrayed seemingly healthy,
                    unimpaired subjects.

                 c. Janssen sponsored and edited a patient education guide entitled Finding
                    Relief: Pain Management for Older Adults (2009)—which states as “a
                    fact” that “opioids may make it easier for people to live normally.” The
                    guide lists expected functional improvements from opioid use, including
                    sleeping through the night, returning to work, recreation, sex, walking,
                    and climbing stairs and states that “[u]sed properly, opioid medications
                    can make it possible for people with chronic pain to ‘return to normal.’”

                 d. Purdue ran a series of advertisements for OxyContin in 2012 in medical
                    journals entitled “Pain vignettes,” which were case studies featuring
                    patients with pain conditions persisting over several months and
                    recommending OxyContin for them. The ads implied that OxyContin
                    improves patients’ function.

                 e. Responsible Opioid Prescribing (2007), sponsored and distributed by
                    Endo, Cephalon and Purdue, taught that relief of pain by opioids, by
                    itself, improved patients’ function.

                 f. Purdue and Cephalon sponsored APF’s Treatment Options: A Guide for
                    People Living with Pain (2007), which counseled patients that opioids
                    “give [pain patients] a quality of life we deserve.”

                 g. Endo’s NIPC website painknowledge.com claimed in 2009 that with
                    opioids, “your level of function should improve; you may find you are
                    now able to participate in activities of daily living, such as work and



  1178240.7/81715.05006                         73
                                                                                                  Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 75 of 133 PageID #: 99



                      hobbies, that you were not able to enjoy when your pain was worse.”
                      Elsewhere, the website touted improved quality of life (as well as
                      “improved function”) as benefits of opioid therapy. The grant request
                      that Endo approved for this project specifically indicated NIPC’s intent
                      to make misleading claims about function, and Endo closely tracked visits
                      to the site.

                 h. Endo was the sole sponsor, through NIPC, of a series of non-credit
                    educational programs titled Persistent Pain in the Older Patient, which
                    claimed that chronic opioid therapy has been “shown to reduce pain and
                    improve depressive symptoms and cognitive functioning.” The CME
                    was disseminated via webcast.

                 i. Janssen sponsored, funded, and edited a website, Let’s Talk Pain, in 2009,
                    which featured an interview edited by Janssen claiming that opioids
                    allowed a patient to “continue to function.”

                 j. Purdue sponsored the development and distribution of APF’s A
                    Policymaker’s Guide to Understanding Pain & Its Management, which
                    claimed that “multiple clinical studies” have shown that opioids are
                    effective in improving daily function, psychological health, and health-
                    related quality of life for chronic pain patients.”

                 k. In a 2015 video on Forbes.com discussing the introduction of Hysingla
                    ER, Purdue’s Vice President of Health Policy, J. David Haddox, talked
                    about the importance of opioids, including Purdue’s opioids, to chronic
                    pain patients’ “quality of life,” and complained that government statistics
                    do not take into account that patients could be driven to suicide without
                    pain relief.

                 l. Since at least May 21, 2011, Purdue’s, Endo’s, Teva’s and Janssen’s sales
                    representatives have conveyed and continue to convey to prescribers in
                    Missouri, including in Clinton County, the message that opioids will
                    improve patient function.

       170.      These claims find no support in the scientific literature. Regulators and
industry stakeholders have made this clear for years. Most recently, widely accepted
clinical guidelines for opioid therapy concluded that “there is no good evidence that opioids
improve pain or function with long-term use, and…complete relief of pain is unlikely.” As
illustrated below, this conclusion is reinforced throughout these guidelines:




  1178240.7/81715.05006                         74
                                                                                                  Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 76 of 133 PageID #: 100




             • “No evidence shows a long-term benefit of opioids in pain and function
               versus no opioids for chronic pain with outcomes examined at least 1 year
               later…”

             • “Although opioids can reduce pain during short-term use, the clinical
               evidence review found insufficient evidence to determine whether pain
               relief is sustained and whether function or quality of life improves with
               long-term opioid therapy.”

             • “[E]vidence is limited or insufficient for improved pain or function with
               long-term use of opioids for several chronic pain conditions for which
               opioids are commonly prescribed, such as low back pain, headache, and
               fibromyalgia.”

        171.      Industry guidelines for opioid therapy also note that the risks of addiction
and death “can cause distress and inability to fulfill major role obligations.” As a matter
of common sense (and medical evidence), drugs that can kill patients or commit them to a
life of addiction or recovery do not improve their function and quality of life.
        172.      Consistent with these guidelines, regulators have also repudiated Defendants’
claim that opioids improved function and quality of life. In 2010, for instance, regulators
warned Actavis, in response to its advertising described above, that “[w]e are not aware of
substantial evidence or substantial clinical experience demonstrating that the magnitude of
the effect of the drug [Kadian] has in alleviating pain, taken together with any drug-related
side effects patients may experience…results in any overall positive impact on a patient’s
work, physical and mental functioning, daily activities, or enjoyment of life.” And in 2008,
regulators sent a warning letter to an opioid manufacturer, making it clear “that [the claim
that] patients who are treated with the drug experience an improvement in their overall
function, social function, and ability to perform daily activities…has not been demonstrated
by substantial evidence or substantial clinical experience.”
        173.      The Manufacturer Defendants also falsely and misleadingly emphasized or
exaggerated the risks of competing products like NSAIDs, so that doctors and patients
would look to opioids first for the treatment of chronic pain.              For example, the




   1178240.7/81715.05006                        75
                                                                                                 Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 77 of 133 PageID #: 101



Manufacturer Defendants, before and after May 21, 2011, have overstated the number of
deaths from NSAIDS and have prominently featured the risks of NSAIDS, while
minimizing or failing to mention the serious risks of opioids.            Once again, these
misrepresentations by the Manufacturer Defendants contravene widely accepted clinical
guidelines for opioid therapy as well as pronouncements by and guidance from regulators.
Indeed, the labels for ER/LA opioids in 2013 and IR opioids in 2016 were changed to state
that opioids should only be used as a last resort “in patients for which alternative treatment
options” like non-opioid drugs “are inadequate.” And widely accepted clinical guidelines
for opioid therapy state that NSAIDs, not opioids, should be the first-line treatment for
chronic pain, particularly arthritis and lower back pain.
                  8.       The Manufacturer Defendants Engaged in Other Unlawful and
                           Unfair Misconduct
        174.      Since at least 2010, Purdue’s sales representatives have pressed doctors to
prescribe its opioids in order to be rewarded with talks paid by Purdue.
        175.      Although regulators have repeatedly informed Purdue about its legal
“obligation to design and operate a system to disclose…suspicious orders of controlled
substances” and to inform the regulators “of suspicious orders when discovered,” Purdue
also unlawfully and unfairly failed to report or address illicit and unlawful prescribing of
its drugs after 2010, despite knowing about it for years.
        176.      For over a decade, Purdue has been able to track the distribution and
prescribing of its opioids down to the retail and prescriber levels. Through its extensive
network of sales representatives, Purdue had and continues to have knowledge of the
prescribing practices of thousands of doctors in Missouri and could identify Missouri
doctors who displayed red flags. Using this information, Purdue has maintained a database
since 2002 of doctors suspected of inappropriately prescribing its drugs. Rather than report
these clinicians to state medical boards or law enforcement authorities (as Purdue is legally
obligated to do) or cease marketing to them, Purdue used the list to demonstrate the high



   1178240.7/81715.05006                       76
                                                                                              Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 78 of 133 PageID #: 102



rate of diversion of OxyContin—the same OxyContin that Purdue had promoted as less
addictive—in order to persuade regulators to bar the manufacture and sale of generic copies
of the drug because the drug was too likely to be abused.
        177.      In an interview with the Los Angeles Times, Purdue’s senior compliance
officer acknowledged that in five years of investigating suspicious pharmacies, Purdue
failed to take action—even where Purdue employees personally witnessed the diversion of
its drugs. The same was true of prescribers; despite Purdue’s knowledge of illegal
prescribing, Purdue did not report until after law enforcement shut down clinics that
overprescribed OxyContin tablets and that Purdue’s district manager described internally
as “an organized drug ring.” In doing so, Purdue protected its own profits at the expense
of public health and safety.
        178.      This misconduct by Purdue is ongoing. In 2016, the NY AG found that,
between January 1, 2008 and March 7, 2015, Purdue’s sales representatives, at various
times, failed to timely report suspicious prescribing and continued to detail those
prescribers even after they were placed on a “no-call” list.
        179.      As Dr. Mitchell Katz, director of the Los Angeles County Department of
Health Services, said in a Los Angeles Times article, “[a]ny drug company that has
information about physicians potentially engaged in illegal prescribing or prescribing that
is endangering people’s lives has a responsibility to report it.” The NY AG’s settlement
with Purdue specifically cited the company for failing to adequately address suspicious
prescribing.        Yet, on information and belief, Purdue continues to profit from the
prescriptions of such prolific prescribers in Missouri, including in Clinton County.
        180.      Like Purdue, Defendant Endo has been cited for its failure to set up an
effective system for identifying and reporting suspicious prescribing. In its settlement
agreement with Endo, the NY AG found that Endo failed to require sales representatives
to report signs of abuse, diversion, and inappropriate prescribing; paid bonuses to sales
representatives for detailing prescribers who were subsequently arrested or convicted for



   1178240.7/81715.05006                     77
                                                                                                  Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 79 of 133 PageID #: 103



illegal prescribing; and failed to prevent sales representatives from visiting prescribers
whose suspicious conduct had caused them to be placed on a no-call list. The NY AG also
found that, in certain cases where Endo’s sales representatives detailed prescribers who
were convicted of illegal prescribing of opioids after May 21, 2011, those representatives
could have recognized potential signs of diversion and reported those prescribers but failed
to do so.
        F.        Although the Manufacturer Defendants Knew That Their Marketing of
                  Opioids Was False and Misleading, They Fraudulently Concealed Their
                  Misconduct
        181.      The Manufacturer Defendants, both individually and collectively, made,
promoted, and profited from their misrepresentations about the risks and benefits of opioids
for chronic pain even though they knew that their misrepresentations were false and
misleading. The history of opioids, as well as research and clinical experience over the last
20 years, established that opioids were highly addictive and responsible for a long list of
very serious adverse outcomes. Regulators warned the Manufacturer Defendants of this,
and Purdue entered into settlements in the hundreds of millions of dollars to address similar
misconduct that occurred before 2008. The Manufacturer Defendants had access to
scientific studies, detailed prescription data, and reports of adverse events, including
reports of addiction, hospitalization, and deaths—all of which made clear the harms from
long-term opioid use and that patients are suffering from addiction, overdoses, and death
in alarming numbers. More recently, regulators have issued pronouncements based on the
medical evidence that conclusively expose the known falsity of the Manufacturer
Defendants’ misrepresentations, and Endo and Purdue have recently entered agreements
prohibiting them from making some of the same misrepresentations described in this
Petition in New York.
        182.      Moreover, at all times relevant to this Petition, the Manufacturer Defendants
fraudulently concealed their deceptive marketing and unlawful, unfair, and fraudulent



   1178240.7/81715.05006                        78
                                                                                               Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 80 of 133 PageID #: 104



conduct. For example, the Manufacturer Defendants disguised their own role in the
deceptive marketing of chronic opioid therapy by funding and working through third
parties like Front Groups and KOLs. The Manufacturer Defendants purposefully hid
behind the assumed credibility of these individuals and organizations and relied on them
to vouch for the accuracy and integrity of the Manufacturer Defendants’ false and
misleading statements about the risks and benefits of long-term opioid use for chronic pain.
        183.      The Manufacturer Defendants also never disclosed their role in shaping,
editing, and approving the content of information and materials disseminated by these third
parties. The Manufacturer Defendants exerted considerable influence on these promotional
and “educational” materials in emails, correspondence, and meetings with KOLs, Front
Groups, and public relations companies that were not, and have not yet become, public.
For example, painknowledge.org, which is run by the NIPC, did not disclose Endo’s
involvement. Other Manufacturer Defendants, such as Purdue and Janssen, ran similar
websites that masked their own direct role.
        184.      Finally, the Manufacturer Defendants manipulated their promotional
materials and the scientific literature to make it appear that these items were accurate,
truthful, and supported by objective evidence when they were not. The Manufacturer
Defendants distorted the meaning or import of studies they cited and offered them as
evidence for propositions the studies did not support.        The lack of support for the
Manufacturer Defendants’ deceptive messages was not apparent to medical professionals
who relied upon them in making treatment decisions, nor could it have been detected by
Plaintiff.
        185.      Thus, the Manufacturer Defendants successfully concealed from the medical
community, patients, and health care payors facts sufficient to arouse suspicion of the
claims that Plaintiff now asserts. Plaintiff did not know of the existence or scope of the
Manufacturer Defendants’ industry-wide fraud and could not have acquired such
knowledge earlier through the exercise of reasonable diligence.



   1178240.7/81715.05006                      79
                                                                                                Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 81 of 133 PageID #: 105



        186.      As detailed in the allegations below, the Sacklers were intimately aware of
the potential liabilities against the Purdue entities because the Sacklers controlled the
companies. The Sacklers personally participated in the misconduct or at least acquiesced
to the misconduct by way of their knowledge of the wrongful acts combined with their
failure to act. The Sacklers also performed multiple fraudulent transfers of billions of
dollars to enrich themselves while leaving the Purdue entities hopelessly undercapitalized
if ever forced to pay for the injuries they had caused.
        G.        By Knowingly Causing an Explosion in Opioid Prescribing, Use, Misuse,
                  Abuse, and Addiction Through Their Deceptive Marketing Schemes and
                  Unlawful and Unfair Business Practices, Each Manufacturer Defendant
                  Has Created or Assisted in the Creation of a Public Nuisance in Clinton
                  County
                  1.       The Manufacturer Defendants’ Deceptive Marketing Scheme Has
                           Caused and Continues to Cause a Huge Increase in Opioid
                           Prescriptions and Use in Clinton County
        187.      The Manufacturer Defendants’ misrepresentations deceived and continue to
deceive doctors and patients in Clinton County about the risks and benefits of long-term
opioid use. Studies also reveal that some doctors and many patients are not aware of or do
not understand these risks and benefits. Indeed, patients often report that they were not
warned they might become addicted to opioids prescribed to them. As reported in January
2016, a 2015 survey of more than 1,000 opioid patients found that 4 out of 10 were not told
opioids were potentially addictive. Indeed, Missouri residents in treatment for opioid
addiction, including citizens of Clinton County, were never told that they might become
addicted to opioids when they started taking them, were told that they could easily stop
using opioids, or were told that the opioids they were prescribed were less addictive than
other opioids.
        188.      The Manufacturer Defendants knew and should have known that their



   1178240.7/81715.05006                       80
                                                                                             Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 82 of 133 PageID #: 106



misrepresentations about the risks and benefits of long-term opioid use were false and
misleading when they made them.
        189.      The Manufacturer Defendants’ deceptive marketing scheme and their
unlawful and unfair business practices caused and continue to cause doctors and other
clinicians in Clinton County to prescribe opioids for the treatment of long-term chronic
pain conditions such as back pain, headaches, arthritis, and fibromyalgia. Absent the
Manufacturer Defendants’ deceptive marketing scheme and their unlawful and unfair
business practices, these clinicians would not have prescribed as many opioids to as many
patients, and there would not have been as many opioids available for misuse and abuse or
as much demand for those opioids.
        190.      The Manufacturer Defendants’ deceptive marketing scheme and their
unlawful and unfair business practices also caused and continue to cause patients in
Missouri, including patients in Clinton County, to purchase and use opioids for their
chronic pain believing they are safe and effective.        Absent Defendants’ deceptive
marketing scheme, fewer patients would be using opioids long-term to treat chronic pain,
and those patients using opioids would be using less of them.          The Manufacturer
Defendants’ deceptive marketing and their unlawful and unfair business practices have
caused and continue to cause the prescribing and use of opioids to explode in Clinton
County.
        191.      The Manufacturer Defendants’ deceptive marketing of the abuse-deterrent
properties of their opioids during the past few years has been particularly effective,
including in Clinton County. For example, one survey reports that pain specialists were
more likely to recognize that OxyContin had abuse deterrent properties and to prescribe
OxyContin specifically because of those properties. Further, prescribers who knew of
OxyContin’s abuse deterrent properties were using more of it than those who did not know
it was an AD opioid. Although sales of AD opioids still represent only a small fraction of
opioids sold (less than 5% of all opioids sold in 2015), they represent a disproportionate



   1178240.7/81715.05006                     81
                                                                                               Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 83 of 133 PageID #: 107



share of opioid sales revenue ($2.4 billion or approximately 25% in opioid sales revenue
in 2015).
        192.      The dramatic increase in opioid prescriptions and use corresponds with the
dramatic increase in the Manufacturer Defendants’ spending on their deceptive marketing
scheme.         The Manufacturer Defendants’ spending on opioid marketing totaled
approximately $91 million in 2000. By 2011, that spending had tripled to $288 million.
                  2.       By Causing an Explosion in Opioid Prescriptions and Use, the
                           Manufacturer Defendants Have Created or Assisted in the
                           Creation of a Public Nuisance in Clinton County
        193.      The escalating number of opioid prescriptions written by healthcare
providers who were deceived by the Manufacturer Defendants’ deceptive marketing
scheme is the cause of a correspondingly dramatic increase in opioid addiction, overdose,
and death throughout the United States and Missouri communities, including in Clinton
County.
        194.      Representing the NIH’s National Institute of Drug Abuse in hearings before
the Senate Caucus on International Narcotics Control in May 2014, Dr. Nora Volkow
explained that “aggressive marketing by pharmaceutical companies” is “likely to have
contributed to the severity of the current prescription drug abuse problem.”
        195.      In August 2016, U.S. Surgeon General Vivek Murthy published an open
letter to be sent to physicians nationwide, enlisting their help in combating this “urgent
health crisis” and linking that crisis to deceptive marketing. He wrote that the push to
aggressively treat pain, and the “devastating” results that followed, had “coincided with
heavy marketing to doctors…[m]any of [whom] were even taught—incorrectly—that
opioids are not addictive when prescribed for legitimate pain.”
        196.      Scientific evidence demonstrates a strong correlation between opioid
prescriptions and opioid abuse. A 2016 report explained that “[o]pioid pain reliever
prescribing has quadrupled since 1999 and has increased in parallel with [opioid]



   1178240.7/81715.05006                       82
                                                                                                Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 84 of 133 PageID #: 108



overdoses.” Patients receiving prescription opioids for chronic pain account for the
majority of overdoses. For these reasons, the report concluded that efforts to rein in the
prescribing of opioids for chronic pain are critical “to reverse the epidemic of opioid drug
overdose deaths and prevent opioid-related morbidity.”
        197.      Contrary to the Manufacturer Defendants’ misrepresentations, most opioid
addiction begins with legitimately prescribed opioids. In 2011, 71% of people who abused
prescription opioids got them through friends or relatives, not from pill mills, drug dealers
or the internet. Numerous doctors and substance abuse counselors note that many of their
patients who misuse or abuse opioids started with legitimate prescriptions, confirming the
important role that doctors’ prescribing habits have played in the opioid epidemic.
        198.      As regulators observed in 2016, the opioid epidemic is getting worse, not
better. The overprescribing of opioids for chronic pain caused by the Manufacturer
Defendants’ deceptive marketing scheme has also resulted in a dramatic rise in the number
of infants in Missouri who are born addicted to opioids due to prenatal exposure and suffer
from neonatal abstinence syndrome. From 2006 to 2016, there was a 538% increase in
reported cases of NAS in Missouri alone. These infants face painful withdrawal and may
suffer long-term neurologic and cognitive impacts.
        199.      The Manufacturer Defendants’ creation, through false and misleading
advertising and other unlawful and unfair conduct, of a virtually limitless opioid market
has significantly harmed communities across the nation, including Clinton County and its
citizens. The Manufacturer Defendants’ success in extending the market for opioids to
new patients and chronic pain conditions has created an abundance of drugs available for
non-medical and criminal use and fueled a new wave of addiction and injury. It has been
estimated that 60% of the opioids that are abused come, directly or indirectly, through
doctors’ prescriptions.
        200.      The rise in opioid addiction caused by the Manufacturer Defendants’
deceptive marketing scheme has also resulted in an explosion in heroin use. Almost 80%



   1178240.7/81715.05006                      83
                                                                                                Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 85 of 133 PageID #: 109



of those who used heroin in the past year previously abused prescription opioids.
        201.      Many patients who become addicted to opioids will lose their jobs. Some
will lose their homes and their families.            Some will get treatment and fewer will
successfully complete it; many of those patients will relapse, returning to opioids or some
other drug. Of those who continue to take opioids, some will overdose—some fatally,
some not. Others will die prematurely from related causes—falling or getting into traffic
accidents due to opioid-induced somnolence; dying in their sleep from opioid-induced
respiratory depression; suffering assaults while engaging in illicit drug transactions; or
dying from opioid-induced heart or neurological disease.
        202.      Absent each Manufacturer Defendants’ deceptive marketing scheme and
their unlawful and unfair business practices, the public health crisis caused by opioid
misuse, abuse, and addiction in Clinton County, would have been averted or much less
severe.
        203.      These harms in Clinton County, caused by the Manufacturer Defendants’
deceptive marketing schemes and unlawful and unfair business practices are a public
nuisance because they are an offense against the public order and economy and violates
the public’s right to life, health, and the use of property, while, at the same time, annoys,
injures, endangers, renders insecure, interferes with, or obstructs the rights or property of
the whole community, or neighborhood, or of any considerable number of persons.
                  3.       The Manufacturer Defendants Knew and Should Have Known
                           That Their Deceptive Marketing Schemes Would Create or Assist
                           in the Creation of This Public Nuisance in Clinton County
        204.      The Manufacturer Defendants knew and should have known about these
harms that their deceptive marketing and unlawful and unfair business practices have
caused and continue to cause in Clinton County. The Manufacturer Defendants closely
monitored their sales and the habits of prescribing doctors. Their sales representatives,
who visited doctors and attended CMEs, knew which doctors were receiving their



   1178240.7/81715.05006                        84
                                                                                                 Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 86 of 133 PageID #: 110



messages and how they were responding. The Manufacturer Defendants also had access
to and watched carefully government and other data that tracked the explosive rise in opioid
use, addiction, injury, and death.          They knew—and, indeed, intended—that their
misrepresentations would persuade healthcare providers in Clinton County to prescribe,
and patients in Clinton County to use, their opioids for the long-term treatment of chronic
pain.
                  4.       The Manufacturer Defendants’ Conduct and Role in Creating or
                           Assisting in the Creation of the Public Nuisance Is Not Excused
                           by the Actions of any Third Parties
        205.      The Manufacturer Defendants’ actions are not permitted nor excused by the
fact that their drug labels may have allowed or did not exclude the use of opioids for chronic
pain. Regulator-approval of opioids for certain uses did not give the Manufacturer
Defendants license to misrepresent the risks and benefits of opioids.            Indeed, the
Manufacturer Defendants’ misrepresentations were directly contrary to pronouncements
by and guidance from regulators based on the medical evidence and their own labels.
        206.      Likewise, the Manufacturer Defendants’ causal role was not broken by the
involvement of healthcare providers. Defendants’ marketing efforts were ubiquitous and
highly persuasive. Their deceptive messages tainted virtually every source doctors could
rely on for information and prevented them from making informed treatment decisions.
The Manufacturer Defendants were also able to harness and hijack what doctors wanted to
believe—namely, that opioids represented a means of relieving their patients’ suffering and
of practicing medicine more compassionately.
        H.        The Manufacturer Defendants’ Fraudulent Marketing Has Led To
                  Record Profits
        207.      While the use of opioids has taken an enormous toll both on communities
across the nation and on Clinton County and its citizens, the Manufacturer Defendants have
realized blockbuster profits. In 2014 alone, opioids generated $11 billion in revenue for



   1178240.7/81715.05006                        85
                                                                                                    Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 87 of 133 PageID #: 111



drug companies like the Manufacturer Defendants. Indeed, financial information indicates
that each Manufacturer Defendant experienced a material increase in sales, revenue, and
profits from the false and misleading advertising and other unlawful and unfair conduct
described above.
        I.        The Sacklers Led Purdue’s Misconduct
        208.      Missouri laws against both the creation of a public nuisance as well as unfair
and deceptive conduct in commerce applies to individuals regardless of whether they are
officers, directors, or employees.         Holding individuals personally liable for their
misconduct does not require piercing a corporate veil. Individuals are personally liable if:
(a) they participated in the misconduct; or (b) they knew about the misconduct and failed
to stop it; or (c) they should have known about the misconduct and they failed to stop it. 44
In this case, Purdue’s individual defendants, or “the Sacklers”, made the decisions to break
the law; they controlled the unfair and deceptive conduct; and they personally collected
many millions of dollars from the deception.
        209.      The Sacklers knowingly and intentionally sent sales representatives to
promote opioids to prescribers in Missouri thousands of times.
        210.      The Sacklers knew and intended that the sales reps in Missouri would
unfairly and deceptively promote opioid sales that are risky for patients, including by:
        •      falsely blaming the dangers of opioids on patients instead of the addictive drugs;
        •      pushing opioids for elderly patients, without properly disclosing the higher
               risks;
        •      pushing opioids for patients who had never taken them before, without
               disclosing the higher risks;
        •      pushing opioids as substitutes for safer medications, with improper comparative
               claims;
        •      falsely assuring doctors and patients that reformulated OxyContin was so safe;
        •      pushing doctors and patients to use higher doses of opioids, without disclosing
        44
             See Mo. Rev. Stat. §351.1072




   1178240.7/81715.05006                        86
                                                                                                 Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 88 of 133 PageID #: 112



               the higher risks;
        •      pushing doctors and patients to use opioids for longer periods of time, without
               disclosing the higher risks; and
        •      pushing opioid prescriptions by doctors that Purdue knew were writing
               dangerous prescriptions.

        211.      The Sacklers knew and intended that the sales representatives would not tell
doctors and patients in Missouri and Clinton County about the truth about Purdue’s opioids.
Indeed, they knew and intended these unfair and deceptive tactics achieved their purpose
by concealing the truth.
        212.      The Sacklers knew and intended that prescribers, pharmacists, and patients
in Missouri would rely on Purdue’s deceptive sales campaign to prescribe, dispense, and
take Purdue opioids. Securing that reliance was the purpose of the sales campaign.
        213.      The Sacklers knew and intended that staff reporting to them would pay top
prescribers tens of thousands of dollars to encourage other doctors to write dangerous
prescriptions across the State of Missouri as well as in Clinton County.
        214.      The Sacklers knew and intended that staff reporting to them would reinforce
these misleading acts through thousands of additional acts in Clinton County including by
sending deceptive publications to prescribing clinicians across the country, including
clinicians in Clinton County, which publications deceptively promoted Purdue opioids at—
inter alia—community healthcare facilities and other institutions.
        215.      The Sacklers knowingly and intentionally took money from Purdue’s
deceptive business in Missouri.
        216.      The Sacklers knowingly and intentionally sought to conceal his or her
misconduct.




   1178240.7/81715.05006                       87
                                                                                               Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 89 of 133 PageID #: 113



                  1.       Richard Sackler, Beverly Sackler, David Sackler, Ilene Sackler
                           Lefcourt, Jonathan Sackler, Kathe Sackler, Mortimer Sackler,
                           and Theresa Sackler
        217.      The opioid epidemic can be largely traced back to eight people in a single
family—the Sacklers—who made decisions for their own pecuniary benefit that caused
much of the opioid epidemic. The Sackler family owns Purdue, and have always held a
majority of the seats on its Board. They controlled their own privately held drug company,
and as a result, the Sacklers had the power to decide how their addictive narcotics were
sold. They hired hundreds of workers to carry out their plan, and they fired those who
failed to sell enough drugs. They got more patients on opioids, at higher doses, and for
longer, than ever before. And to reward themselves, they paid themselves billions of
dollars. They should be held accountable now.
                  2.       The Sacklers’ Misconduct Leading To The 2007 Judgment
        218.      The misconduct of Richard, Beverly, Ilene, Jonathan, Kathe, Mortimer, and
Theresa Sackler was neither new, nor accidental. Indeed, it was particularly unfair,
deceptive, unreasonable, and unlawful because they already had been given a second
chance. From the 1990s until 2007, they presided over a decade of illegal and immoral
conduct, which led to criminal convictions, a multi-state consent judgment, and
commitments that Purdue would not deceive doctors and patients again. That background
confirms that their subsequent and sustained misconduct was knowing and intentional.
        219.      The Purdue Frederick Company, the Sacklers’ first drug company, was
purchased by them in 1952. In 1990, they created Purdue Pharma Inc. and Purdue Pharma
L.P. Richard, Beverly, Ilene, Jonathan, Kathe, Mortimer, and Theresa Sackler took seats
on the Board. 45 For events before July 2012, this Petition uses “the Sacklers” to refer to

        45
           Purdue Pharma Inc.’s 1991 filings with the Secretary of State of Connecticut
state that it was incorporated in New York on October 2, 1990. Richard, Ilene, Jonathan,
and Kathe Sackler are all listed as directors on the earliest (1991) report. Beverly,



   1178240.7/81715.05006                         88
                                                                                                 Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 90 of 133 PageID #: 114



them. David Sackler joined the Board in July 2012. From that time forward, “the Sacklers”
includes him as well.
        220.      The Sacklers insisted that the family control Purdue at all times. From 1990
until today, the family has consistently held the majority of seats on the Board. In 1994,
Jonathan Sackler issued a memorandum to Purdue staff requiring that the Sacklers should
receive “all Quarterly Reports and any other reports directed to the Board.”
        221.      Purdue launched OxyContin in 1996. It quickly earned the superlative
“honor” of becoming one of the deadliest drugs of all time. One scientist, Curtis Wright,
who evaluated OxyContin wrote in his original review: “Care should be taken to limit
competitive promotion.” 46 The Sacklers disagreed.
        222.      The Sacklers were—and have always been—behind Purdue’s decision to
deceive doctors and patients about the risks and benefits of Purdue’s opioids. In 1997,
Richard Sackler, Kathe Sackler, and other Purdue executives determined that doctors had
the beneficial but crucial misconception that OxyContin was weaker than morphine, which
led them to prescribe OxyContin much more often, even as a substitute for Tylenol. The
truth was that OxyContin is more potent than morphine. Richard directed Purdue staff not
to tell doctors the truth, because the truth would reduce OxyContin sales.
        223.      In 1999, Richard Sackler became the President of Purdue. Jonathan, Kathe,
and Mortimer were Vice Presidents. The company hired hundreds of sales representatives
and taught them all the false claims they would need to sell drugs. Purdue managers tested
the sales representatives on the most important false statements during training at company

Mortimer, and Theresa all appear on the 1995 report. (See The Office of Secretary of
State Denise W. Merill, https://www.concord-
sots.ct.gov/CONCORD/online?sn=PublicInquiry&eid=9740.)
        46
           Curtis Wright, ultimately approved OxyContin for wide use. Shortly after
approval, he left his government position and joined Purdue within two years of his
departure.




   1178240.7/81715.05006                       89
                                                                                                Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 91 of 133 PageID #: 115



headquarters. On the crucial issue of addiction, which would destroy so many lives, Purdue
trained its sales representatives to deceive doctors by insisting that the risk of addiction
was “less than one percent.” 47 In February 2001, a federal prosecutor reported 59 deaths
from OxyContin in a single state. Meanwhile, Richard Sackler came up with Purdue’s plan
to blame and stigmatize people who become addicted to opioids. Sackler wrote, “We have
to hammer on the abusers in every way possible. They are the culprits and the problem.
They are reckless criminals.”
        224.      The Sacklers delighted in their success by landing on the front page of the
New York Times which reported that “OxyContin’s sales have hit $1 billion, more than
even Viagra’s.” The only dark spot? The article reported that “OxyContin has been a
factor in the deaths of at least 120 people, and medical examiners are still counting.” 48
        225.      When Time magazine published an article about OxyContin deaths, Purdue
employees told Richard Sackler they were worried. Richard responded with his thematic
message to the staff: Time’s coverage of people who lost their lives to OxyContin was not
“balanced,” and the deaths were the fault of “the drug addicts,” instead of Purdue. “We
intend to stay the course and speak out for people in pain—who far outnumber the drug
addicts abusing our product.”
        226.      Meanwhile, Purdue kept pushing opioids and people kept dying. Soon, the
company was engulfed in a wave of investigations by state attorneys general and
regulators. In 2003, Richard Sackler left his position as President of Purdue. After a few
more years of investigation, Jonathan, Kathe, and Mortimer Sackler resigned from their
positions as Vice Presidents. But those resignations were superficial. The Sacklers

        47
             Barry Meier, Pain Killer (1 ed. 2003) at 99.

         Barry Meier, Sales of Painkiller Grew Rapidly, But Success Brought a High Cost
        48

(March 5, 2001), https://www.nytimes.com/2001/03/05/business/sales-of-painkiller-grew-
rapidly-but-success-brought-a-high-cost.html.




   1178240.7/81715.05006                       90
                                                                                                Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 92 of 133 PageID #: 116



remained in control of the company and continued to direct Purdue’s deceptive marketing
campaign.
        227.      By 2006, prosecutors found damning evidence that Purdue intentionally
deceived doctors and patients about its opioids. In May 2007, The Purdue Frederick
Company confessed to a felony and effectively went out of business. However, the
Sacklers continued their opioid business in two other companies: Purdue Pharma Inc. and
Purdue Pharma L.P.
        228.      The Sacklers voted to admit in an Agreed Statement of Facts that, for more
than six years, supervisors and employees intentionally used to deceive doctors about
OxyContin: “Beginning on or about December 12, 1995, and continuing until on or about
June 30, 2000, certain Purdue supervisors and employees, with the intent to defraud or
mislead, marketed and promoted OxyContin as less addictive, less subject to abuse and
diversion, and less likely to cause tolerance and withdrawal than other pain medications.”49
        229.      The Sacklers entered into a plea agreement that stated: “Purdue is pleading
guilty as described above because Purdue is in fact guilty.” 50 Those intentional violations
of the law happened while Richard Sackler was President; Jonathan, Kathe, and Mortimer
were Vice Presidents; and Richard, Jonathan, Kathe, Mortimer, Ilene, Beverly, and Theresa
Sackler were all on the Board.
        230.      The Sacklers also voted for Purdue to enter a Corporate Integrity Agreement
with the U.S. government. The agreement required the Sacklers to ensure that Purdue did
not deceive doctors and patients again. As part of the agreement, the family promised to
comply with rules that prohibit deception about Purdue opioids. They were required to

        49
          See, e.g., Attachment B to Plea Agreement in United States v. The Purdue
Frederick Co., Inc., Case No. 1:07-cr-00029-JPJ: Purdue Agreed Statement of Facts,
(“PASF”) at ¶20.

         2007-05-09 Plea Agreement,
        50

https://www.ctnewsjunkie.com/upload/2016/02/usdoj-purdue-guilty-plea-5-10-2007.pdf.




   1178240.7/81715.05006                       91
                                                                                                 Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 93 of 133 PageID #: 117



complete hours of training to ensure that they understood the rules. They were required to
report any deception. Richard, Beverly, Ilene, Jonathan, Kathe, Mortimer, and Theresa
Sackler each certified in writing to the government that he or she had read and understood
the rules and would obey them. 51
        231.       Finally, the Sacklers voted to enter into a Consent Judgment in 2007 (“2007
Judgment”). The 2007 Judgment ordered that Purdue “shall not make any written or oral
claim that is false, misleading, or deceptive” in the promotion or marketing of OxyContin.
The judgment further required that Purdue provide balance regarding risks and benefits in
all promotion of OxyContin. That judgment required balance in presentation of the risks
of taking higher doses for longer periods and the risks of addiction, overdose, and death. 52
        232.       The 2007 Judgment also required that Purdue establish and follow an abuse
and diversion detection program to identify high-prescribing doctors who show signs of
inappropriate prescribing, stop promoting drugs to them, and report them to the authorities:
                   “Upon identification of potential abuse or diversion,” Purdue
                   must conduct an inquiry and take appropriate action, “which
                   may include ceasing to promote Purdue products to the
                   particular Health Care Professional, providing further
                   education to the Health Care Professional about appropriate
                   use of opioids, or providing notice of such potential abuse or
                   diversion to appropriate medical, regulatory or law
                   enforcement authorities.” 53

        233.       The 2007 Judgment and related agreements should have ended the Sacklers’
misconduct for good. Instead, the Sacklers decided to expand their deceptive sales
campaign to make more money from more patients on higher doses of opioids.

         2007-05-09 Plea Agreement, https://www.ctnewsjunkie.com/upload/2016/
        51

02/usdoj-purdue-guilty-plea-5-10-2007.pdf.

         2007-05-15 Consent Judgment, Commonwealth v. Purdue Pharma L.P. et al.,
        52

No. 07-1967(B), Mass. Super. Ct.
        53
             Id.




   1178240.7/81715.05006                        92
                                                                                                 Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 94 of 133 PageID #: 118



                  3.       The Sacklers Continue Their Misconduct From The 2007
                           Judgment
        234.      From the 2007 Judgment to 2018, the Sackler family controlled Purdue’s
deceptive sales campaign. They directed the company to hire hundreds more sales
representatives to visit doctors thousands more times than they otherwise could. They
insisted that sales representatives repeatedly visit the most prolific prescribers. They
directed representatives to encourage doctors to prescribe more of the highest doses of
opioids. They studied and adopted unlawful tactics to keep patients on opioids longer and
then ordered staff to use them. They asked for detailed reports about doctors suspected of
misconduct, how much money Purdue made from them, and how few of them Purdue had
reported to the authorities. The family was well informed: they sometimes demanded more
detail than anyone else in the entire company, so staff had to create special reports just for
them. Richard Sackler even went into the field to promote opioids to doctors and supervise
representatives face-to-face.
        235.      The Sacklers’ iron rule impacted everyone in the company from the top
down. When they berated sales managers, the managers turned around and passed angry
messages to the sales representatives in the field. When Richard Sackler complained to
sales managers, sales managers threatened their sales representatives with termination.
        236.      In July 2007, staff informed the Sacklers that more than 5,000 cases of
“adverse events” had been reported to Purdue in just the first three months of 2007. Staff
also told the Sacklers that Purdue received 572 “Reports of Concern” about abuse and
diversion of Purdue opioids during Q2 2007. Shockingly, staff reported to the Sacklers
that they completed only 21 field inquiries in response to these reports. Staff also told the
Sacklers that they received more than 100 calls to Purdue’s compliance hotline during the
quarter, which was a “significant increase,” but Purdue did not report any of the hotline
calls or Reports of Concern to regulators or enforcement authorities.
        237.      Purdue’s intentional failure to report abuse and diversion continued



   1178240.7/81715.05006                     93
                                                                                                  Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 95 of 133 PageID #: 119



unabated, even though the 2007 Judgment required Purdue to report “potential abuse or
diversion to appropriate medical, regulatory or law enforcement authorities.” Instead of
reporting these prescribers, or even directing sales representatives to stop visiting them, the
Sacklers chose to keep pushing opioids to whoever prescribed the most.
        238.      The Sacklers were further aware that Purdue staff members continued to mail
out thousands of deceptive marketing materials. The single most-distributed material was
volume #1 of Purdue’s “Focused and Customized Education Topic Selections in Pain
Management” (FACETS). In FACETS, Purdue falsely instructed doctors and patients that
physical dependence on opioids is not dangerous and instead improves patients’ “quality
of life.” In the same material, Purdue also falsely told doctors and patients that signs of
addiction are actually “pseudoaddiction,” and that doctors should respond by prescribing
more opioids. Staff told the Sacklers that another of the publications they had sent most
often to doctors was “Complexities in Caring for People in Pain.” In it, Purdue repeated
its false claim that warning signs of addiction are really “pseudoaddiction” that should be
treated in the worst way possible: with more opioids.
        239.       At the same time, Purdue was making more money than expected. A few
months earlier, there had been a projected profit of $407,000,000; now it expected more
than $600,000,000. The Sacklers had every reason to know that Purdue employed 301
sales representatives to promote opioids and that sales representatives were the largest
group of Purdue employees by far. In comparison, Purdue employed only 34 people in
drug discovery.
        240.      As a result of Purdue’s overwhelming number of sales representatives—
which varied from a low of 300 representatives in mid-2007 to a peak of over 700
representatives in 2015—the impact of Purdue on Missouri and Clinton County was
significant and direct—from the 2007 felony conviction to 2018, on information and belief,
Purdue sales representatives regularly visited Plaintiff’s local healthcare providers and
marketed to Plaintiff’s citizens.



   1178240.7/81715.05006                       94
                                                                                                   Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 96 of 133 PageID #: 120



        241.        In August 2007, Howard Udell was serving as Purdue’s top lawyer, even
after his 2007 criminal conviction for assisting Purdue in misleading doctors and patients
by claiming that OxyContin was less prone to abuse than similar drugs. He warned the
Sacklers about the negative press OxyContin was receiving.
        242.      In October 2007, the Sacklers learned that Purdue received 284 Reports of
Concern about abuse and diversion of Purdue’s opioids in Q3 2007, and they conducted
only 46 field inquiries in response. Moreover, they received 39 tips to Purdue’s compliance
hotline during the quarter, but Purdue did not report any of them to the authorities.
        243.      By late 2007, Purdue expected to collect more than half its total revenue from
sales of 80mg OxyContin—its most powerful, most profitable, and most addictive pill.
        244.      In 2007, the Sacklers also set up Rhodes Technologies, Inc. and Rhodes
Pharmaceuticals L.P. (collectively referred to as “Rhodes”), further expanding their role in
the opioid epidemic. Many of Rhodes’ drugs are made in factories owned by Purdue.
Rhodes and Purdue combined accounted for 14.4 million opioid prescriptions in 2016,
giving them a total share of 6% of the U.S. opioid market. Thus, the share of the opioid
market held by the Sackler family is likely four times larger than the Sacklers previously
represented.
        245.      In January 2008, the Sacklers had every reason to know that Purdue still
employed 304 sales representatives and they were succeeding at the goal of promoting
higher doses of opioids. Purdue’s net sales were just over $1 billion in 2007, almost double
what the company had projected. OxyContin accounted for more than 90% of those sales.
        246.      Purdue received 689 Reports of Concern about abuse and diversion of
Purdue’s opioids in Q4 2007, and they conducted only 21 field inquiries in response.
Purdue received 83 tips to Purdue’s compliance hotline during the quarter, but Purdue did
not report any of them to the authorities. The Sacklers did nothing to comply with their
obligations.
        247.      Instead of complying with their legal obligations, the Sacklers wanted more



   1178240.7/81715.05006                        95
                                                                                                   Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 97 of 133 PageID #: 121



details on tactics for pushing sales, including the distribution and use of savings cards for
Purdue opioids.
        248.      The Sacklers made it a point to become personally involved in various
decision-making processes of the company, ranging from selling opioids door-to-door and
arranging in-person visits to doctor’s offices and hospitals, to pressuring Purdue’s sales
forces to increase orders—whatever the cost.
        249.      The Sacklers also ensured that their top-performing sales representatives
were rewarded. For example, top sales representatives were rewarded with bonuses and
lavish, all-expense-paid vacations to tropical islands, hoping all the while that Purdue’s
relatively less productive sales representatives would hone in on the perks of increasing
their sales, and ignore the clear risks of pushing higher doses of Purdue’s opioids on
vulnerable patients.
        250.      By 2008, Purdue was working on a crush-proof reformulation of OxyContin
to extend Purdue’s patent monopoly. The Sacklers learned that another company was
planning clinical research to test whether crush-proof opioids were actually safer for
patients. The Sacklers decided not to do the research because they wanted the profits from
a new product.
        251.      In March 2008, Richard Sackler focused on Purdue’s strategy for selling
more OxyContin. In response to clear indications that Purdue’s VP of Sales, Russell
Gasdia, had doubts about the company’s increasingly aggressive sales tactics, Richard
Sackler immediately ramped up the pressure, both pushing staff to sell more of the highest
doses of opioids and get more pills in each prescription, as well as seeking to identify tactics
for exceeding prior sales numbers. Under Richard Sackler’s direction, Purdue began
preparing plans for how adding sales representatives, opioid savings cards, and promoting
more intermediate doses of OxyContin could help increase sales.
        252.      Staff told the Sacklers that they would use opioid savings cards to meet the
challenge of keeping OxyContin scripts at the same level in 2008 as in 2007.



   1178240.7/81715.05006                       96
                                                                                               Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 98 of 133 PageID #: 122



         253.     In April 2008, staff told the Sacklers that Purdue employed 304 sales
representatives and that the representatives had obtained data showing which pharmacies
stocked higher strengths of OxyContin, which helped them convince area doctors to
prescribe the highest doses. At that time, the Sacklers learned that Purdue received 853
Reports of Concern about abuse and diversion of Purdue opioids in Q1 2008, and they had
conducted only 17 field inquiries in response. Staff also reported to the Sacklers that they
received 83 tips to Purdue’s compliance hotline during the quarter, but did not report any
of them to the authorities.
         254.     On April 18, 2008, Richard Sackler felt it important to install a CEO who
would be loyal to the family. He recommended John Stewart for the position because of
his loyalty. Richard also proposed that the family should either sell Purdue in 2008 or, if
they could not find a buyer, milk the profits out of the business and “distribute more free
cash flow” to themselves.
         255.     When the Sacklers directed Purdue to pay their family, they knew and
intended that they were paying themselves from opioid sales in Missouri. Purdue and the
Sacklers tracked revenue and staff reported to the Sacklers that prescriptions of Purdue’s
highest doses provided seven-figure revenues per year and represented a significant
percentage of Purdue’s overall revenues from high-dose opioids.
         256.     In May 2008, the Sacklers received more ideas from Purdue staff about ways
to promote Purdue’s opioids. One strategy that particularly pleased the Sacklers was to
deflect blame from Purdue’s addictive drugs by stigmatizing people who become addicted.
“KEY MESSAGES THAT WORK” included this dangerous lie: “It’s not addiction, it’s
abuse.       It’s about personal responsibility.” This blame-the-victim approach has
characterized the Sacklers’ response to the opioid crisis they helped create.
         257.     Meanwhile, Richard Sackler pushed Purdue’s opioid savings cards. 67,951
patients had used Purdue’s opioid savings cards, and that the cards provided a discount on
a patient’s first five prescriptions. Predictably, after five prescriptions, many patients



   1178240.7/81715.05006                       97
                                                                                                 Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 99 of 133 PageID #: 123



would face significant withdrawal symptoms if they tried to stop taking opioids. 27% of
patients (more than 18,000 people) had used the cards for all five prescriptions.
        258.      In July 2008, Purdue’s Fleet Department reported to the Sacklers that Purdue
had bought one hundred new Pontiac Vibes for the expanded sales force. Staff also told
the Sacklers that Purdue received 890 Reports of Concern regarding abuse and diversion
of Purdue’s opioids in Q2 2008 and had conducted only 25 field inquiries in response.
Staff reported to the Sacklers that they received 93 tips to Purdue’s compliance hotline
during the quarter, but did not report any of them to the authorities.
        259.      Staff also told the Sacklers that they promoted Purdue opioids in various
presentations, which echoed the company’s messaging from presentations such as “The
Assessment and Management of Chronic Pain with an Emphasis on the Appropriate Use
of Opioid Analgesics” and “The Role of Urine Drug and other Biofluid Assays in Pain
Management.” Through these presentations, the Sacklers intentionally ensured that a
dangerous (and false) message would be disseminated to Missouri doctors and elsewhere—
i.e., Purdue opioids were the best way to manage chronic pain and that urine tests protected
patients from addiction were both part of Purdue’s unfair and deceptive scheme.
        260.      In October 2008, surveillance data monitored by Purdue indicated a “wide
geographic dispersion” of abuse and diversion of OxyContin “throughout the United
States.” The Sacklers learned that “availability of the product” and “prescribing practices”
were key factors driving abuse and diversion of OxyContin. On the same day, Purdue had
begun a new “Toppers Club sales contest” for sales representatives to win bonuses, based
on how much a representative increased OxyContin use in her territory and how much the
representative increased the broader prescribing of opioids—the same “availability of
product” and “prescribing practices” factors that worsen the risk of diversion and abuse.
Purdue also knew it received 163 tips to Purdue’s compliance hotline during Q3 2008, but
did not report any of them to the authorities.
        261.      To the contrary, the Sacklers’ decided to expand Purdue’s sales forces,



   1178240.7/81715.05006                       98
                                                                                                  Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 100 of 133 PageID #: 124



 which effectively increased both the number of in-person visits to Missouri prescribers, as
 well as the disastrous consequences that would follow.
        262.      The Sacklers wanted to hire a new staff member who would contact
 prescribers electronically and would promote Purdue opioids through the deceptive
 website, Partners Against Pain.
        263.      Purdue received 122 tips to Purdue’s compliance hotline during the first
 quarter of 2009, one of which was from an outside monitor. The Sacklers did nothing to
 stop the compliance problems, including the improper use of OxyContin marketing
 materials and opioid savings cards.
        264.      In addition to disregarding non-compliance, the Sacklers further instructed
 Purdue management to disregard supervision requirements under federal law mandating
 that—in order to mitigate the high risk of misconduct by sales representatives—Purdue
 managers needed to supervise sales representatives in-person at least five days each year. 54
        265.      Still, the Sacklers and Purdue created new sales territories and expanded
 sales staff. The expansion was focused on the most prolific opioid prescribers, because
 “there are a significant number of the top prescribers” that Purdue had not been able to visit
 with its smaller force of sales representatives.
        266.      By July 2009, Purdue employed 429 sales representatives. Richard Sackler
 was not satisfied with that number, wanting more.
        267.      By August 2009, the 80mg OxyContin pill was far-and-away Purdue’s best
 performing drug. Purdue sold many more kilograms of active ingredient in the 80mg dose
 than any other dose (about 1,000 kilograms: literally a ton of oxycodone).
        268.      Purdue and the Sacklers reviewed their newest OxyContin sales campaign,
 with the slogan: Options. The Options campaign exemplified the strategy that Purdue

        54
          Purdue Corporate Integrity Agreement, section III.K., p. 23-24 (May 8, 2007),
 http://www.pharmacomplianceforum.org/docs/resources/PurdueCIA.pdf.




   1178240.7/81715.05006                       99
                                                                                                     Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 101 of 133 PageID #: 125



 would follow for years to come—pushing doctors and patients up the ladder to higher
 doses. To make it easy for sales representatives to promote higher doses, suggesting that
 doctors could or should adjust the patient’s dose as frequently as every one-to-two days.
 They planned to advertise the Options campaign in medical journals reaching 245,000
 doctors.
        269.      By 2009, more than 160,000 patients had used Purdue’s opioid savings cards,
 more than doubling the result reported to the Sacklers the summer before. Purdue and the
 Sacklers also decided to advertise OxyContin using a special television network and that
 thousands of doctors would be given free digital video recorders for their home televisions,
 in exchange for watching advertisements for drugs.
        270.      As set forth throughout this Petition, the Sacklers paved the way for the
 opioid epidemic in Clinton County by organizing and ensuring the execution of an
 intentional,     underhanded        strategy   to   combine   strong-arm   sales   tactics   with
 misrepresentation about the benefits and risks of Purdue’s opioids.                The Sacklers
 accomplished their goal through not only their individual and combined actions, but also
 through the actions of their executive-agents, including Peter Boer, Judith Lewent, Cecil
 Pickett, Paulo Costa, Ralph Snyderman, John Stewart, Russel Gasdia, Mark Timney and
 Craig Landau.             And they did so while making themselves extraordinarily wealthy.
 Ultimately a single family, the Sacklers drove much of the opioid epidemic, at the expense
 of Clinton County, Missouri, as well as the entire nation.
        J.        John Kapoor and Michael Babich Led Insys’s Misconduct
        271.      John Kapoor (“Kapoor”), the founder and majority owner of Insys, and
 Michael Babich (“Babich”), the former CEO and President of Insys, led a nationwide
 conspiracy to profit using bribes and fraud to cause the illegal distribution of Subsys.
        272.      Kapoor and Babich conspired to bribe practitioners in various states,
 including in Missouri, many of whom operated pain clinics, in order to get them to
 prescribe Subsys. In exchange for bribes and kickbacks, the practitioners wrote large



   1178240.7/81715.05006                             100
                                                                                                 Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 102 of 133 PageID #: 126



 numbers of prescriptions for patients, many of whom were not diagnosed with cancer, and
 therefore did not need Subsys.
        273.      Kapoor and Babich also conspired to mislead and defraud health insurance
 providers who were reluctant to approve payment for the drug when it was prescribed for
 non-cancer patients. They achieved this goal by setting up a “reimbursement unit” which
 was dedicated to obtaining prior authorization directly from insurers and pharmacy benefit
 managers.
        274.      Kapoor and Babich fueled the opioid epidemic by paying doctors to
 needlessly prescribe Subsys for patients who did not need it, and without complying with
 Missouri law, thus putting patients at risk and contributing to the current opioid crisis.
 Kapoor and Babich committed fraud, placing profit before patient safety, to sell a highly
 potent and addictive opioid.
        K.        Distributor Defendants’ Violation of Duty
        275.      Distributor Defendants have a duty to exercise reasonable care under the
 circumstances. This involves a duty not to create a foreseeable risk of harm to others.
 Additionally, one who engages in affirmative conduct and thereafter realizes or should
 realize that such conduct has created an unreasonable risk of harm to another is under a
 duty to exercise reasonable care to prevent the threatened harm.
        276.      Specifically, under Mo. Rev. Stat. §195.050.6 all “[e]very person registered
 to manufacture, distribute or dispense controlled substances”—i.e., “Registrants”—are
 obligated to design and operate a system to disclose to the registrant suspicious orders of
 controlled substances, especially opioids. Each of the Distributor Defendants is a registrant
 for purposes of this section and, therefore, must satisfy certain reporting requirements of
 any and all “suspicious orders.” Orders of controlled substances that are either unusual in
 size or frequency, or otherwise substantially deviate from a normal pattern, qualify as
 “suspicious orders.”




   1178240.7/81715.05006                       101
                                                                                                 Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 103 of 133 PageID #: 127



        L.        Distributor Defendants Knew or Should Have Known They Were
                  Facilitating Widespread Opioid Diversion
        277.      Opioid diversion in the supply chain has always been a widespread problem
 and has been highly publicized. Numerous publications from regulators and professional
 associations have highlighted the epidemic rate of opioid abuse and overdose rates
 throughout the United States. Clinton County and neighboring communities have not been
 spared from this deleterious trend.
        278.      Prescription drug abuse is one of the fastest-growing drug problems in the
 United States, particularly in Missouri. In 2010-2011, 4.76%-6.37% of Missourians
 engaged in non-medical use of pain relievers.




        279.      To combat the problem of opioid diversion, regulators have provided
 guidance to distributors on the requirements of suspicious order reporting in numerous
 venues, publications, documents, and final agency actions.
        280.      Since 2006, regulators have conducted one-on-one briefings with distributors
 regarding downstream customer sales, their due diligence responsibilities, and their legal
 and regulatory responsibilities (including the responsibility to know their customers and



   1178240.7/81715.05006                       102
                                                                                                 Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 104 of 133 PageID #: 128



 report suspicious orders.) The distributors were provided with data on controlled substance
 distribution patterns and trends, including data on the volume of orders, frequency of
 orders, and percentage of controlled vs. non-controlled purchases. The distributors were
 also given case studies, legal findings against other registrants, and profiles of their
 customers whose previous purchases may have reflected suspicious ordering patterns.
 These materials pointed out “red flags” distributors should look for in order to identify
 potential diversion. This initiative was created to help distributors understand their duties
 with respect to diversion control.
        281.      Since 2007, regulators have hosted conferences to provide distributors with
 updated information about diversion trends and regulatory changes that affect the drug
 supply chain, the distributor initiative, and suspicious order reporting. All of the major
 distributors—including AmerisourceBergen and Cardinal Health—attended at least one of
 these conferences.        The conferences allowed the distributors to ask questions, raise
 concerns, and request clarification on policies and procedures intended to prevent opioid
 diversion.
        282.      Since 2008, regulators have participated in numerous meetings and events
 with the legacy Healthcare Distribution Management Association (“HDMA”), now known
 as the Healthcare Distribution Alliance (“HDA”), an industry trade association for
 wholesalers and distributors. Regulator representatives have provided guidance to the
 association concerning suspicious order monitoring, and the association has published
 guidance documents for its members on suspicious order monitoring, reporting
 requirements, and the diversion of controlled substances. 55 (HDMA, “Industry Compliance
 Guidelines: Reporting Suspicious Orders and Preventing Diversion of Controlled

        55
            See, e.g., HDA.org, Issues in Distribution, Prescription Drug Abuse and
 Diversion (2018) (describing various resources “address[ing] the industry’s approach to
 countering diversion and ensuring the safe supply of medicines to licensed entities across
 the supply chain”), https://www.hda.org/issues/prescription-drug-abuse-and-diversion.




   1178240.7/81715.05006                       103
                                                                                                  Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 105 of 133 PageID #: 129



 Substances,” (2008).
         283.      On September 27, 2006 and again on December 27, 2007, regulators sent
 letters to all registered distributors providing guidance on suspicious order monitoring of
 controlled substances and the responsibilities and obligations of the registrant to conduct
 due diligence on controlled substance customers as part of a program to maintain effective
 controls against diversion. These letters reminded registrants that they were required by
 law to exercise due diligence to avoid filling orders that may be diverted into the illicit
 market. These letters explained that as part of the legal obligation to maintain effective
 controls against diversion, the distributor is required to exercise due care in confirming the
 legitimacy of all orders prior to filling.
         284.      In late 2007, regulators sent a follow-up letter to all relevant opioid
 distributors, providing guidance and reinforcing the legal requirements outlined in the
 correspondence above. This letter reminded these distributors that suspicious orders must
 be reported when discovered and monthly transaction reports of excessive purchases did
 not meet the regulatory criteria for suspicious order reporting. The letter also advised these
 distributors that they must perform an independent analysis of a suspicious order prior to
 the sale to determine if controlled substances would likely be diverted, and that filing a
 suspicious order and then completing the sale does not absolve the distributor from legal
 responsibility.
         285.      The Distributor Defendants were also on notice that their own industry
 group, the Healthcare Distribution Management Association, published Industry
 Compliance Guidelines titled “Reporting Suspicious Orders and Preventing Diversion of
 Controlled Substances” that stressed the critical role of each member of the supply chain
 in distributing controlled substances.
         286.      Opioid distributors themselves recognized the magnitude of the problem and,
 at least rhetorically, their legal responsibilities to prevent diversion. They have made
 statements assuring the public they are supposedly undertaking actions to curb the opioid



    1178240.7/81715.05006                      104
                                                                                                    Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 106 of 133 PageID #: 130



 epidemic.
        287.      For example, a Cardinal Health executive recently claimed that it uses
 “advanced analytics” to monitor its supply chain; Cardinal Health assured the public it was
 being “as effective and efficient as possible in constantly monitoring, identifying, and
 eliminating any outside criminal activity.”
        288.      These assurances, in addition to obligations imposed by law, show that
 Distributor Defendants understand and have undertaken a duty to protect the public against
 diversion from their supply chains, and to curb the opioid epidemic.
        289.      However, despite these statements and duties, Distributor Defendants have
 knowingly or negligently allowed diversion. Their misconduct has resulted in numerous
 civil fines and other penalties recovered by state and federal agencies, including actions by
 regulators.
        290.      In 2008, Cardinal Health paid a $34 million penalty to settle allegations about
 opioid diversion taking place at seven warehouses around the United States. Again in
 2012, Cardinal Health reached an administrative settlement to resolve allegations of opioid
 diversion between 2009 and 2012 in multiple states. Even more recently, in December
 2016, Cardinal Health settled similar allegations of opioid diversion, paying $34 million
 plus penalties. During the investigation of Cardinal Health, evidence was discovered that
 Cardinal Health’s own investigator warned Cardinal Health against selling opioids to a
 particular pharmacy in Florida that was suspected of opioid diversion. Instead of heeding
 the investigator’s warning, Cardinal Health increased its opioid shipments to this pharmacy
 by almost 2 million doses of oxycodone in just one year, while other comparable
 pharmacies were receiving approximately 69,000 doses/year.
        291.      In 2007, AmerisourceBergen lost its license to send controlled substances
 from a distribution center amid allegations that it was not controlling shipments of
 prescription opioids to Internet pharmacies. Again in 2012, AmerisourceBergen was
 implicated for failing to protect against the diversion of particular controlled substances



   1178240.7/81715.05006                        105
                                                                                                   Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 107 of 133 PageID #: 131



 into non-medically necessary channels. It has been reported that AmerisourceBergen has
 been subpoenaed for documents in connection with a grand jury proceeding seeking
 information on the company’s “program for controlling and monitoring diversion of
 controlled substances into channels other than for legitimate medical, scientific and
 industrial purposes.”
        292.      Although these Distributor Defendants have been penalized by law
 enforcement authorities, these penalties have not changed their conduct. They pay fines as
 a cost of doing business in an industry which generates billions of dollars in revenue.
        293.      Plaintiff does not bring causes of action based on violations of federal
 statutes and regulations. However, the existence of these complicated regulatory schemes
 shows Defendants’ intimate knowledge of the dangers of diversion of prescription opioids
 and the existence of a thriving illicit market for these drugs. The Defendants breached their
 duties to Plaintiff despite this knowledge and longstanding regulatory guidance of how to
 deter and prevent diversion of prescription opioids.
        M.        The Pharmacy-Distributor Defendants Knew or Should Have Known
                  They Were Facilitating Widespread Opioid Diversion
        294.      Pharmacy-Distributor Defendants Walmart and PBA earned enormous
 profits by flooding the country, including Clinton County, with prescription opioids. They
 gained unique knowledge of the oversupply of prescription opioids through the extensive
 data and information they developed and maintained as both distributors and dispensaries.
 Rather than act to stem the flow of opioids into communities like Clinton County, they
 participated in and profited from the oversupply.
        295.      The Pharmacy-Distributor Defendants have publicly acknowledged the risks
 of opioids and assured the public that public health and safety are their highest priorities.
 However, their public representations belied their own wrongdoing that contributed to the
 opioid epidemic. The Pharmacy-Distributor Defendants have recklessly or negligently
 permitted opioid diversion to occur, engaging in a consistent pattern of illegally distributing



   1178240.7/81715.05006                      106
                                                                                                  Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 108 of 133 PageID #: 132



 prescription opioids, while failing to uphold their duty to report such suspicious orders.
        296.      For instance, in 2017, Walmart acknowledged the need for a “solution to the
 [opioid] epidemic” and noted the epidemic has “devastated so many families and
 communities across America.” 56 However, on information and belief, Walmart has also
 paid settlements to resolve allegations of violations in connection with Walmart’s
 distribution of opioids to various states.
        N.        Each of the Defendant’s Misconduct Has Injured and Continues to
                  Injure Clinton County and Its Citizens
        297.      In addition to the significant social costs associated with illicit drug use,
 Defendants’ predatory and willful misrepresentations in manufacturing, marketing and/or
 distributing opioids have imposed significant tax-based economic damages on Clinton
 County, including tax revenue expended incident to providing various public services that
 Clinton County is required to provide to its citizens under Missouri law, including
 healthcare- and crime-related costs. These revenues would not have been expended but for
 the opioid crisis that Defendants willfully and foreseeably caused in Missouri, generally,
 and in Clinton County, specifically.
        298.      As Defendants’ opioids continue to wreak havoc on communities across the
 country and in Missouri, including Clinton County, citizens are becoming incapacitated by
 and/or dying from opioids. Clinton County has also been deprived of the benefits these
 citizens would have conferred to their community but for Defendants’ wrongful conduct.
 Clinton County has lost both the productivity of its citizens who have been hospitalized,
 incarcerated, killed, or otherwise incapacitated by opioids as a result of Defendants’
 deception described in this Petition, including the collection of property and/or sales taxes
 these citizens would have paid had Defendants simply told the truth about the risks and

        56
          Press Release, Walmart, Walmart Supports the State of Emergency Declaration
 on Opioids (Oct. 26, 2017), https://news.walmart.com/2017/10/26/walmart-supports-state-
 of-emergency-declaration-on-opioids.



   1178240.7/81715.05006                       107
                                                                                                   Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 109 of 133 PageID #: 133



 benefits of opioids for the long-term treatment of chronic pain.
                     1.     Tax Revenue Expended—Healthcare-Related Costs
          299.       Since 2010 to present day, drugs kill more Missourians than motor vehicle
 accidents with 70% of drug overdose deaths attributed to opioid abuse. 57 Specifically,
 between 2014 and 2016, there were 29 counties in Missouri with more drug overdose
 deaths than those caused by motor vehicles, with Clinton County being one of them. 58
          300.       While Defendants reaped billions of dollars in profits from their deceptive
 conduct, Clinton County has suffered—and continues to suffer—irreparable damage in the
 form of increased healthcare-related costs, which Missouri law requires that Clinton
 County pay, to protect the health and safety of its citizenry. Clinton County would not
 have incurred these costs had Defendants not concealed the dangers (and misrepresented
 the benefits) of the relevant opioids.
          301.       In particular, each of the Defendants have directly and proximately caused
 Clinton County to divert precious tax dollars and local resources from Clinton County’s
 general and special revenue funds, in order to address its citizens’ ever-increasing need for
 county-funded, opioid-related health services, particularly for inmates of Clinton County
 jails.
                            (a)   Health Services for Clinton County Jail Population
          302.       Between 2006 to 2015, Missouri saw a 138% increase in hospitalizations and
 emergency department visits due to opioid misuse or abuse. 59 Opioids have a significant

          57
            Missouri Hospital Association, A Dangerous Intersection: Drug Overdose
 Fatalities Surpass Motor Vehicle Deaths (2018), https://www.mhanet.com/mhaimages
 /opioid/MVA_v_Opioids/A_Dangerous_Intersection.pdf.
          58
               Id.

           Missouri Hospital Association, Trends in Hospital Utilization for
          59

 Opioid Overuse and Drug-Dependent Newborns in Missouri, p. 4 (2016),
 https://www.mhanet.com/mhaimages/opioid/NAS_Research.pdf.




    1178240.7/81715.05006                        108
                                                                                                 Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 110 of 133 PageID #: 134



 impact upon Missouri’s medical care system due to the volume of encounters involving
 opioids, and the costs of these encounters. While the full economic burden of opioids upon
 the healthcare system is difficult to precisely calculate, a reasonable measure may be
 derived using hospital reported charges provided by the Hospital Industry Data Institute.
 In 2016, using this approach, the cost of 921 opioid overdose deaths was an estimated $12.1
 billion. 60     Thus, in 2016, the average cost per opioid-related death amounts to
 $13,029,315.96. In 2017, opioid use and overdose deaths cost the state of Missouri more
 than $14 billion, or $38.4 million a day. 61
         303.      Consistent with this general trend, Clinton County has expended significant
 resources in connection with providing healthcare services to the Clinton County’s jail
 population. Clinton County dedicates substantial general funds to meet the health and
 wellness needs of inmates, and a significant portion of these funds are used to provide
 opioid-related health services to these inmates.
         304.      Moreover, as the number of opioid-related hospital encounters in Clinton
 County has ballooned, the costs of treatment and supplies have also increased. This
 increase has strained—and continues to strain—Plaintiff’s coffers, which provide the
 financial resources needed to respond appropriately to an increasing demand for opioid-
 related medical services for Clinton County inmates, including costs for furnishing
 necessary supplies such as providing Narcan and Naloxone, specialized training, law
 enforcement and public safety staff for Clinton County’s jail population such as law
 enforcement officers, dispatchers, jailers, and emergency management.

          M. Reidhead, The Economic Cost of the Opioid Epidemic in Missouri, Missouri
         60

 Hospital Association, p. 2 (Jan. 2018), https://www.mhanet.com/mhaimages/
 HIDIHealthStats/Feb2018HealthStats_Special_OpioidsEconomy.pdf.

          Lily Lieberman, Missouri’s costs from opioid crisis exceed $14B, Kansas City
         61

 Business Journal (Mar. 28, 2019), https://www.bizjournals.com/kansascity/news/
 2019/03/28/missouri-s-costs-from-opioid-crisis-exceed-14b.html.




    1178240.7/81715.05006                       109
                                                                                                Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 111 of 133 PageID #: 135



                  2.       Tax Revenue Expended—Crime-Related Costs
        305.      In addition to imposing on Plaintiff increasing healthcare-related costs,
 Defendants’ scheme has also damaged Clinton County in the form of increased criminal
 justice costs, including those associated with opioid-related arrests, investigations and
 other local services provided by the sheriff’s office. Funds necessary to maintain the day-
 to-day operating expenses and equipment for these programs come from Plaintiff’s General
 Fund. 62
        306.      Because Plaintiff finances the operation of the Clinton County Sheriff’s
 Office through its General Fund, the increased burden on the Clinton County Sheriff’s
 Office resulting from Defendants’ misconduct has likewise damaged Plaintiff.
                           (a)   Opioid-Related Arrests and Investigations
        307.      The effects of Defendants’ deceptive marketing and distribution scheme have
 further impacted Plaintiff by creating various public nuisances—including public health
 and safety hazards—which Plaintiff is obligated to abate.           Plaintiff has dedicated
 substantial tax dollars to maintain the public safety and mitigate the incidence of drug and
 property crimes. Many of these drug and property crimes are committed by opioid addicts
 who are both actively looking to feed their addictions, as well as suffering from serious
 medical and/or physical conditions typically associated with the spread opioid abuse, such
 as Hepatitis B and C, HIV, sexually transmitted diseases and methicillin-resistant
 staphylococcus aureus (“MRSA”), among other conditions.
        308.      Specifically, the Clinton County Sheriff’s Office has expended funds and
 exerted effort to investigate and respond to opioid-related calls and crimes. Over the last
 three years, 19 opioid overdose calls were dispatched for officer response from the Clinton

        62
            See, e.g., Missouri State Auditor, Independent Auditor’s Report, Report No.
 2014-085: The County of Clinton, MO, FYs 2012-2013, p. 8 (Sep. 2014) (reporting Clinton
 County property and sales taxes actually levied for FYs 2012 and 2013),
 https://app.auditor.mo.gov/Repository/Press/2018102390304.pdf.




   1178240.7/81715.05006                       110
                                                                                                    Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 112 of 133 PageID #: 136



 County Sheriff’s Office. From 2015 to 2017, there were 726 reported drug-related arrests
 in Clinton County. 63 Specifically, in the City of Cameron alone, the number of drug-related
 incidents from 2007 to 2016 has almost tripled. 64
        309.      From 2012-2016, there were at least 56 recorded opioid overdose cases in
 Clinton County, many of which required the dedicated time of several sheriff’s department
 officers to perform various tasks, including—but not limited to—investigations, arrests,
 bookings, report writing, evidence impounding, scene security and follow up time. 65
        310.      Because Plaintiff finances the operation of the Clinton County Sheriff’s
 Office through Clinton County’s General Fund, the increased criminal-related costs
 associated with opioid-related arrests and investigations has likewise damaged Plaintiff.
 These costs, which Plaintiff incurred and continues to incur in connection with Clinton
 County’s ongoing efforts to abate the public nuisance Defendants created and/or facilitated
 in Plaintiff’s communities, would not have been incurred but for Defendants’ deceptive
 and unfair conduct as described in this Petition.
        311.      In abating the opioid nuisance to protect the health and safety of the citizens
 of Clinton County, Plaintiff has suffered pecuniary damages, proximately caused by
 Defendants’ misrepresentations and omissions of material fact.


                           (b)   Jail Services

        63
            Missouri Department of Mental Health, Substance Use and Mental Health
 Indicators, 2018 Status Report on Missouri’s Substance Use and Mental Health,
 https://dmh.mo.gov/ada/countylinks/documents/indicator-clinton.pdf.

         City of Cameron Police Department, 2016 Annual Report, http://www.cameron-
        64

 mo.com/DocumentCenter/View/2025/2016-Stats-Publication? bidId=.
        65
           Bureau of Health Care Analysis and Data Dissemination, Missouri Department
 of Health and Senior Services, https://health.mo.gov/data/opioids/pdf/opioid-dashboard-
 slide-16.pdf.




   1178240.7/81715.05006                         111
                                                                                                          Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 113 of 133 PageID #: 137



           312.       Increases in jail services costs may also be attributed to Plaintiff’s efforts to
 abate the ongoing public nuisance that the Defendants created and/or exacerbated in
 Clinton County. From 2016 to 2018, there were 75 drug-related prison admissions in
 Clinton County. 66 From 2016 to 2018, 120 Clinton County citizens were on drug-related
 parole or probation. 67
                             (c)    Court Costs
           313.       As the Defendants’ misconduct has continually frustrated Plaintiff’s efforts
 to protect the health and safety of its citizenry, Clinton County has allocated and continues
 to allocate substantial sums to finance the operation of juvenile court referrals. From 2015
 to 2018, there were 25 drug-related offenses committed by juveniles in Clinton County. 68
 For that same period, there were 57 juvenile out-of-home placements due to parental drug
 use. 69
           314.       As the utilization of these services by Clinton County citizens has increased
 over the years of the opioid crisis, so too have Plaintiff’s allocations to maintain these
 important county-funded services and maintain the health and safety of Plaintiff’s citizens.
                      3.     Tax Revenue Forgone
           315.       Tax revenue forgone is a consequence of incapacitation. The principal
 events associated with incapacitation include specialty treatment, hospitalization, and
 death. As a result of such incapacitation, the citizens of Clinton County who became
 addicted to Defendants’ opioids are unable to work or contribute to Clinton County’s
 financial health through sales, property, and other taxes.

          2018 Status Report on Missouri’s Substance Use and Mental Health (Clinton
           66

 County), https://dmh.mo.gov/ada/countylinks/documents/indicator-clinton.pdf.
           67
                Id.
           68
                Id.
           69
                Id.




    1178240.7/81715.05006                            112
                                                                                                      Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 114 of 133 PageID #: 138



        316.      The lost tax revenue attributable to these patients is especially significant for
 Plaintiff, as the vast majority of such patients would—but for their addiction—be
 productive members of Plaintiff’s community.
        317.      The opioid epidemic and public nuisance that resulted from Defendants’
 deceptive strategy continues to frustrate Plaintiff’s ability to recover from the crisis.
        318.      Leading up to and following the peak years of the opioid crisis, Plaintiff’s
 total tax revenue per capita has been largely affected. Plaintiff’s general property taxes
 decreased from roughly $1,044,005 in 2016 to about $562,054 in 2017. 70 As set forth
 below, Defendants’ willful, dishonest scheme made it much more difficult—and
 significantly more expensive—for Plaintiff to ameliorate its tax-related damages
 associated with the incapacitation of both its citizens and others who either died in Clinton
 County, or were incapacitated in Clinton County.
                           (a)   Hospitalization
        319.      Patients who are hospitalized in connection with opioid-related emergencies
 are likewise unable to contribute to Clinton County’s financial health with their labor or
 through the payment of taxes. In 2005, 10,847 Missourians visited hospital inpatient or
 emergency departments for treatment related to opioid overuse.               By 2014, this rate
 increased by 137% with 25,711 visits and continues to rise. 71                From 2012-2016,
 approximately 40,213 of Missourians visited the Emergency Room due to opioid abuse. 72

        70
            See, e.g., Missouri State Auditor, Independent Auditor’s Report, Report No.
 2018-102: The County of Clinton, MO, FYs 2016-2017, p. 2 (Sep. 2018) (reporting Clinton
 County property and sales taxes actually received for FYs 2016 and 2017),
 https://app.auditor.mo.gov/Repository/Press/2018102390304.pdf.
        71
          Missouri Hospital Association, Alarming Trends in Hospital Utilization for
 Opioid Overuse in Missouri (Oct. 2015), https://www.mhanet.com/mhaimages/
 HIDIHealthStats/Opioids_HealthStats_1015.pdf.
        72
           Bureau of Health Care Analysis and Data Dissemination, Missouri Department
 of Health and Senior Services, https://health.mo.gov/data/opioids/pdf/opioid-dashboard-




   1178240.7/81715.05006                         113
                                                                                                Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 115 of 133 PageID #: 139



 Moreover, according to a 2018 report published by DHHS, opioid-related hospital stays
 were consistently longer than those attributable to both hallucinogens and stimulants,
 including cocaine and methamphetamine. 73          Longer hospital stays are usually more
 expensive and lead to larger losses of productivity for the hospitalized patient.
        320.      Due to Clinton County’s small population size and rural geography, Clinton
 County citizens have limited access to emergency medical care resources. Cameron
 Regional Medical Center, located within Clinton County, is Plaintiff’s only full-service
 hospital with an emergency department. Beyond Cameron Regional Medical Center, the
 nearest hospitals with emergency departments are located outside of Clinton County and
 are at least an hour away. Because Clinton County does not have the funding for specialty
 healthcare-related services and programs related to opioid abuse for its citizens, Clinton
 County citizens continue to suffer from preventable opioid overdoses at their own expense,
 contributing to the loss of productivity for the hospitalized patient. From 2012-2016, there
 were at least 56 recorded emergency room visits due to opioid overdoses in Clinton
 County. 74 In 2015 alone, Clinton County citizens reported 1 drug-related hospitalization
 and 19 drug-related emergency room visits. 75
                           (b)   Death

 slide-16.pdf.
        73
           Laura Radel, Substance Use, the Opioid Epidemic, and the Child Welfare
 System: Key Findings from a Mixed Methods Study, U.S. Dept. of Health and Human
 Services, Note 78 at p. 4 (Mar. 7, 2018), https://aspe.hhs.gov/system/files/pdf/ 258836/
 SubstanceUseChildWelfareOverview.pdf.
        74
           Bureau of Health Care Analysis and Data Dissemination, Missouri Department
 of Health and Senior Services, https://health.mo.gov/data/opioids/pdf/opioid-dashboard-
 slide-16.pdf.
        75
             Missouri Behavioral Health Epidemiology Workgroup, Behavioral Health
 Profile, Clinton County (2018), https://dmh.mo.gov/docs/ada/commprofile2018-
 clinton.pdf.




   1178240.7/81715.05006                      114
                                                                                                  Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 116 of 133 PageID #: 140



        321.       According to government estimates, some 50,000 Americans died from an
 opioid overdose in 2016—i.e., 137 people per day, and roughly one person every 12
 minutes.    76
                   The emotional devastation caused by Defendants’ despicable actions is
 impossible to quantify; however, as described above, the purely economic consequences
 of the opioid epidemic can and have been successfully tracked in terms of lives, lost
 productivity, healthcare, criminal justice and other costs. In fact, Missouri’s years of
 potential life lost (YPPL) has been consistently higher than the U.S. average for the past
 five years due to opioid abuse. 77 Accordingly, in 2017, President Donald Trump’s Council
 of Economic Advisers estimated that the economic consequences to the nation of the
 opioid drug epidemic cost the United States $504 billion in 2015 alone, prompting the
 President to declare the opioid crisis a nationwide public health emergency.
        322.       Undoubtedly, Plaintiff has been affected by the opioid crisis. From 2013 to
 2017, approximately 3,827 Missourians died from opioid-induced causes. 78 During that
 same period, at least 5 Clinton County individuals died from opioid overdoses, who would
 not have died but for the Defendants’ misconduct as described in this Petition. 79
 ///
 ///
                           WAIVER OF CERTAIN CLAIMS FOR RELIEF
        323.       Clinton County expressly disclaims and waives any and all right to recovery,

        76
          Money.com, Here’s What I Would Cost to Fix the Opioid Crisis, According to 5
 Experts (Nov. 27, 2017), http://money.com/money/5032445/cost-fix-opioid-crisis/.
        77
            Bureau of Vital Statistics, Missouri Department of Health and Senior Services
 and      WONDER,         Centers       for    Disease    Control      and    Prevention,
 https://health.mo.gov/data/opioids/pdf/opioid-dashboard-slide-29.pdf.
        78
           Bureau of Vital Statistics, Missouri Department of Health and Senior Services,
 https://health.mo.gov/data/opioids/pdf/opioid-dashboard-slide-4.pdf.
        79
             Id.




   1178240.7/81715.05006                        115
                                                                                                       Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 117 of 133 PageID #: 141



 whether financial, injunctive, or equitable, relating to or arising out of the distribution by
 any person of any product, or the provision of any service, pursuant to McKesson
 Corporation’s (“McKesson”) Pharmaceutical Prime Vendor Contract (“PPV Contract”)
 with the United States Department of Veteran Affairs. Specifically, Clinton County
 expressly disclaims and waives any and all right to recover against any of the Distributor
 or Pharmacy-Distributor Defendants under the terms and conditions of any PPV Contract
 or any similar contract.
           324.      Clinton County further commits that it will not, in any forum, rely on or raise
 the PPV Contract in connection with its allegations and/or prosecution in this matter.
           325.      Clinton County agrees that should Defendants present evidence sufficient for
 the trier of fact to determine that Clinton County’s injuries were caused, in whole or in part,
 by the distribution of products or provision of services through the PPV, Defendants are
 entitled to a reduction of their liability proportionately by the extent to which the trier of
 fact determines that any injury to Clinton County was caused by goods or products
 distributed and/or services provided through the PPV.
 V.        CAUSES OF ACTION
                                               COUNT I
                                            Public Nuisance
                                       (Against All Defendants)
           326.      Clinton County re-alleges and incorporates by reference each of the
 allegations contained in the preceding paragraphs of this Petition as though fully alleged in
 this Cause of Action.
           327.      Clinton County brings an action under Missouri’s common law, which
 provides that counties in Missouri have the power to suppress all nuisances, which are, or
 may be, injurious to the health and welfare of the inhabitants as well as to recover costs
 associated with the nuisance.
           328.      In Missouri, a public nuisance is an offense against the public order and



      1178240.7/81715.05006                        116
                                                                                                      Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 118 of 133 PageID #: 142



 economy of that state and violates the public’s right to life, health, and the use of property,
 while, at the same time, annoys, injures, endangers, renders insecure, interferes with, or
 obstructs the rights or property of the whole community, or neighborhood, or of any
 considerable number of persons. Public rights include the public health, the public safety,
 the public peace, the public comfort, or the public convenience.
           329.   Each Defendant has caused actual harm to Plaintiff because of the products
 manufactured, marketed, and distributed through deceptive practices and conduct resulting
 in a public nuisance often referred to as the opioid epidemic.
           330.   Additionally, or in the alternative, Defendants engaged in an agreement and
 conspiracy to illicitly market and distribute opioids in Missouri and/or not report illegal
 diversions of opioids within Clinton County. Defendants are jointly and severally liable
 for the public nuisance. For example, and as previously described in this Petition,
 Defendants funded organizations like the American Pain Association to mislead doctors
 and the public about the safety and efficacy of prescription opioids.
           331.   The Defendants acted in concert with one another pursuant to an agreement
 with a common intent and purpose that has resulted in a public nuisance and has directly
 contributed to Plaintiff’s damages.
           332.   Plaintiff further alleges that each Defendant is jointly and severally liable for
 the public nuisance in Clinton County because their conduct has caused an offense against
 the public order, threatens Plaintiff’s economy, and violates the public’s right to life and
 health.
           333.   Defendants, acting in concert and/or in conspiracy with one another,
 intentionally, unlawfully, and/or recklessly manufactured, marketed, and distributed
 prescription opioids which Defendants knew, or reasonably should have known, would be
 improperly diverted, causing widespread distribution of prescription opioids in and/or to
 Clinton County resulting in: addiction and abuse, an elevated level of crime, death and
 injuries to the citizens of Clinton County at the expense of Plaintiff, a higher level of fear,



   1178240.7/81715.05006                         117
                                                                                                   Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 119 of 133 PageID #: 143



 discomfort and inconvenience within Clinton County, and direct and indirect costs to
 Plaintiff.
         334.      Defendants, acting in concert and/or in conspiracy with one another,
 intentionally, unlawfully, and/or recklessly deceived doctors and patients about the risks
 and benefits of prescription opioids for the treatment of chronic pain, sabotaging
 practitioners’ and prescribers’ ability to protect their patients from opioid-related injuries
 and conditions.
         335.      Defendants have unlawfully and/or intentionally caused and permitted highly
 addictive drugs under their control to be diverted in a way that injures Clinton County’s
 citizenry at the expense of Plaintiff.
         336.      Defendants have unlawfully and/or intentionally distributed opioids or
 caused opioids to be distributed without maintaining effective controls against diversion,
 which is illegal. Defendants’ failure to effectively monitor for suspicious orders, report
 suspicious orders, and/or stop shipment of suspicious orders, which has created an opioid
 epidemic throughout Missouri and, specifically, within Clinton County.
         337.      The conduct of each Defendant is of a continuing nature and has produced a
 permanent or long-lasting effect that, as each Defendant knows or has reason to know, has
 and continues to have a substantial effect on the entire community.
         338.      As a direct and proximate result of Defendants’ conduct, Plaintiff’s citizens
 have suffered from physical and mental injuries, including death, at Plaintiff’s expense.
 The full extent of the destruction caused by the misrepresentations of these drugs has not
 yet been quantified because the loss of human life, the resources devoted to administering
 and trying to save those lives, and the costs incurred by Plaintiff are far reaching.
         339.      As a direct and proximate result of Defendants’ conduct, and each of them,
 Plaintiff has sustained and will continue to sustain significant costs to address and attempt
 to abate this public nuisance in an amount to be determined according to proof at trial. As
 alleged herein, Defendants acted with reckless indifference to human life, including



    1178240.7/81715.05006                       118
                                                                                                   Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 120 of 133 PageID #: 144



 Clinton County’s citizens, resulting in the extensive damages incurred by Plaintiff and
 justifying an award of punitive damages.
        340.      Additionally, Plaintiff requests an order providing for abatement of the
 public nuisance and enjoining Defendants from such future violations.
                                           COUNT II
                                            Negligence
                                    (Against All Defendants)
        341.      Clinton County re-alleges and incorporates by reference each of the
 allegations contained in the preceding paragraphs of this Petition as though fully alleged in
 this Cause of Action.
        342.      Missouri recognizes a legal duty where the foreseeability of harm is such that
 harm may result if due care is not exercised. In any action for negligence, the plaintiff
 must establish the existence of a duty on the part of the defendant to protect the plaintiff
 from injury, failure of defendant to perform the duty, and that the plaintiff’s injury was
 proximately caused by that failure.
        343.      At all times mentioned herein, Defendants were under a duty to exercise
 reasonable care in the manufacturing, marketing, and distribution of their opioid products
 to ensure that the use of their products did not result in avoidable injuries.
        344.      Each Defendant owed a duty of care to Plaintiff, including but not limited to,
 taking reasonable steps to prevent the misuse, abuse, and over-prescription of opioids.
        345.      In violation of this duty, Defendants, and each of them, failed to take
 reasonable steps to prevent the misuse, abuse, and over-prescription of opioids by
 misrepresenting the risks and benefits associated with opioids and by distributing and
 prescribing dangerous quantities of opioids.
        346.      As set forth, the Manufacturer Defendants’ misrepresentations include
 falsely claiming that the risk of opioid addiction was negligible, falsely instructing doctors
 and patients that describing more opioids was appropriate when patients presented



   1178240.7/81715.05006                        119
                                                                                                  Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 121 of 133 PageID #: 145



 symptoms of addiction, falsely claiming that risk-mitigation strategies were so efficacious
 as to virtually negate concerns about addiction, falsely claiming that doctors and patients
 could increase opioid doses without significant added risk, and falsely claiming that long-
 term opioid use could actually restore function and improve a patient’s quality of life
 without posing significant additional risks. Each of these misrepresentations made by
 Defendants violated a duty of care to Clinton County.
        347.      The Distributor Defendants and the Pharmacy-Distributor Defendants knew
 of the serious problem posed by prescription opioid diversion and were under a legal
 obligation to take reasonable steps to prevent diversion.
        348.      The Distributor Defendants and the Pharmacy-Distributor Defendants
 negligently distributed suspiciously large quantities of potent opioids and failed to report
 such distributions. As such, the Distributor Defendants and the Pharmacy-Distributor
 Defendants violated their duty of care by moving these highly addictive products into
 Clinton County in such quantities, facilitating the misuse and abuse of opioids.
        349.      As a direct and proximate result of Defendants’ conduct, Plaintiff’s citizens
 have suffered from physical and mental injuries, including death, at Plaintiff’s expense.
 The full extent of the destruction caused by the misrepresentations of these drugs has not
 yet been quantified because the loss of human life, the resources devoted to administering
 and trying to save those lives, and the costs incurred by Plaintiff are far reaching.
        350.      As a direct and proximate result of Defendants’ conduct, and each of them,
 Plaintiff has sustained and will continue to sustain significant costs in an amount to be
 determined according to proof at trial.
        351.      As alleged herein, Defendants acted with reckless indifference to human life,
 including Clinton County’s citizens, resulting in the extensive damages incurred by
 Plaintiff and justifying an award of punitive damages.




   1178240.7/81715.05006                       120
                                                                                                 Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 122 of 133 PageID #: 146



                                          COUNT III
                                       Negligence Per Se
                                   (Against All Defendants)
          352.    Clinton County re-alleges and incorporates by reference each of the
 allegations contained in the preceding paragraphs of this Petition as though fully alleged in
 this Cause of Action.
          353.    At all times mentioned herein, Defendants were under a duty to exercise due
 care in the manufacturing, marketing, and distribution of their opioids.
          354.    Missouri law mandates that the Defendants implement effective controls and
 procedures in their supply chains to guard against theft, diversion, and the abuse of
 prescription opioids.
          355.    Missouri Code of State Regulations, 20 CSR 2220-5, et seq., governs the
 State Board of Pharmacy and statutory requirements for dispensing medication.
          356.    Missouri Code of State Regulations, 20 CSR 2220-5.030(3)(I) requires
 wholesale drug distributors to establish and maintain inventories and records of all
 transactions regarding the receipt and distribution or other disposition of prescription
 drugs.
          357.    Missouri Code of State Regulations, 20 CSR 2220-5.030(3)(M) requires
 wholesale drug distributors to establish written policies and procedures for identifying,
 recording, and reporting losses or thefts and for correcting errors and inaccuracies in
 inventory.
          358.    Missouri Code of State Regulations, 20 CSR 2220-5.030(3)(M)(5) requires
 wholesale drug distributors to report suspicions of diversion or theft.
          359.    Missouri Code of State Regulations, 20 CSR 2220-5.030(3)(M)(5),(7)
 requires that any suspected criminal activity or diversion be reported.
          360.    Missouri Code of State Regulations, 20 CSR 2220-5.060 requires wholesale
 drug and pharmacy distributors to report the distribution of opioid controlled substances.



   1178240.7/81715.05006                      121
                                                                                                  Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 123 of 133 PageID #: 147



        361.      In violation of the above regulations, Defendants failed to adequately design
 and operate a system to detect, halt, and/or report suspicious orders of prescription opioids.
        362.      Defendants negligently disseminated massive quantities of prescription
 opioids into Clinton County. Defendants’ conduct, actions, and failure to act moved once-
 legal prescription drugs to unlawful channels of distribution or use.
        363.      As a direct and proximate result of Defendants’ conduct, actions, and failure
 to act, Clinton County has been inundated with an illegal opioid market, which in turn,
 created substantial addiction problems leading to numerous deaths and other injuries, the
 costs of which Plaintiff has born, resulting in significant economic damages.
        364.      Defendants negligently distributed enormous quantities of opioids into the
 illegal drug market, especially acting as a supplier to illegal drug dealers and permitting
 opioids to be trafficked and sold in Clinton County.
        365.      Defendants’ actions were a substantial factor in making opioids widely
 available and widely used by the citizens of Clinton County. Defendants’ actions were a
 substantial factor in doctors and patients inaccurately assessing the risks and benefits of
 opioids for chronic pain. Without Defendants’ actions, opioid use would not have been so
 widespread and the significant public health hazard of opioid abuse and addiction that
 exists could have been averted.
        366.      Defendants knowingly, intentionally, recklessly, and/or negligently
 disseminated prescription opioids without effective controls and procedures to guard
 against theft, diversion, and/or abuse of prescription opioids.
        367.      Defendants’ nuisance-causing activities include, but are not limited to,
 failing to implement effective controls and procedures in their supply chains to guard
 against theft, diversion, and misuse of prescription opioids, as well as failing to adequately
 design and operate a system to detect, halt, and/or report suspicious orders of prescription
 opioids.
        368.      As a direct and proximate result of Defendants’ conduct, Plaintiff’s citizens



   1178240.7/81715.05006                       122
                                                                                                   Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 124 of 133 PageID #: 148



 have suffered from physical and mental injuries, including death, at Plaintiff’s expense.
 The full extent of the destruction caused by the misrepresentations of these drugs has not
 yet been quantified because the loss of human life, the resources devoted to administering
 and trying to save those lives, and the costs incurred by Plaintiff are far reaching and
 ongoing.
        369.      As a direct and proximate result of Defendants’ conduct, and each of them,
 Plaintiff has sustained and will continue to sustain significant costs in an amount to be
 determined according to proof at trial.
                                           COUNT IV
                                       Unjust Enrichment
                                    (Against All Defendants)
        370.      Clinton County re-alleges and incorporates by reference each of the
 allegations contained in the preceding paragraphs of this Petition as though fully alleged in
 this Cause of Action.
        371.      A claim for unjust enrichment in Missouri requires the defendant to be
 enriched by the receipt of a benefit; that the enrichment be at the expense of the plaintiff;
 and that it would be unjust to allow the defendant to retain the benefit.
        372.      Each Defendant was required to take reasonable steps to prevent the misuse,
 abuse, and over-prescription of opioids.
        373.      Rather than prevent or mitigate the wide proliferation of opioids into Clinton
 County, each Defendant, instead, chose to place its monetary interests first and each
 Defendant profited from prescription opioids sold in Clinton County.
        374.      Each Defendant also failed to maintain effective controls against the
 unintended and illegal use of the prescription opioids it or he manufactured or distributed,
 again choosing, instead, to place its or his monetary interests first.
        375.      Each Defendant, therefore, received a benefit from the sale, distribution, or
 prescription of prescription opioids to and in Clinton County, and these Defendants have



   1178240.7/81715.05006                        123
                                                                                                 Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 125 of 133 PageID #: 149



 been unjustly enriched at the expense of Clinton County.
        376.      As a result, Clinton County is entitled to damages on its unjust enrichment
 claim in an amount to be determined according to proof at trial.
                                           COUNT V
                                 Negligent Misrepresentation
                           (Against the Manufacturer Defendants)
        377.      Clinton County re-alleges and incorporates by reference each of the
 allegations contained in the preceding paragraphs of this Petition as though fully alleged in
 this Cause of Action.
        378.      At all relevant times mentioned herein, Defendants made many
 misrepresentations to doctors, patients, and the public in their advertising which, as set
 forth above, was misbranded, misleading, and contrary to the prescription label.
        379.      The Manufacturer Defendants are liable for negligent misrepresentation
 because they supplied information in the course of their business to patients, including
 those in Clinton County. Because the representatives referred to in this Petition were
 employed or were supplied by the Manufacturer Defendants, they had a duty to exercise
 reasonable and ordinary care and skill, in accordance with applicable standards of conduct,
 to adequately warn the medical profession about the risks of addiction from the use of
 opioid products and to not over-promote and over-market opioid products so as to nullify,
 cancel out, and render meaningless any written warnings about addiction, however
 inadequate, regarding the risk of addiction from the use of opioid products.
        380.      The Manufacturer Defendants intentionally breached their duty to exercise
 reasonable and ordinary care by negligently misrepresenting the true risks of addiction
 from the use of opioid products to the medical profession. Moreover, the Manufacturer
 Defendants so over-promoted the products to nullify, cancel out and render meaningless
 any warnings in the labels about any addiction risk due to the Manufacturer Defendants’
 marketing, sales and promotional efforts that were designed to stimulate the use of opioid



   1178240.7/81715.05006                      124
                                                                                                 Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 126 of 133 PageID #: 150



 products for patients who either should not have been using those drugs, or should have
 used them only as a last resort before other means were used or other less addictive and
 dangerous drugs were prescribed.
         381.      As a direct and proximate cause of Defendants’ unreasonable and negligent
 conduct, the citizens of Clinton County have suffered and will continue to suffer harm, and
 Plaintiff is entitled to damages in an amount to be determined according to proof at trial.
                                          COUNT VI
                                     Fraud in the Omission
  (Against the Manufacturer Defendants, Distributor Defendants, and the Sacklers)
         382.      Clinton County re-alleges and incorporates by reference each of the
 allegations contained in the preceding paragraphs of this Petition as though fully alleged in
 this Cause of Action.
         383.      Defendants, having undertaken the manufacturing, marketing, distributing,
 monitoring, reporting, and promotion of their various opioid products as previously
 described in this Petition, owed a duty to provide accurate and complete information
 regarding these products.
         384.      Through the use of Front Groups, KOLs, and advertising to treating and
 prescribing physicians, Defendants omitted material facts about the lack of evidence
 regarding the safety and efficacy for opioid use in treating chronic pain.
         385.      Defendants, acting in concert and/or in a conspiracy with each other,
 deceptively misrepresented the true nature of their opioid products with a mutual intent and
 purpose to deceive patients and prescribing physicians about the safety and efficacy of
 opioids. These deceptive omissions caused or contributed to cause damages incurred by
 Plaintiff.
         386.      Defendants marketed, advertised, and distributed, through the use of KOLs
 and organizations which they funded, the following omissions that were materially relied
 upon by patients and prescribing physicians as previously described in this Petition.



    1178240.7/81715.05006                      125
                                                                                                   Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 127 of 133 PageID #: 151



        387.      Plaintiff has had to expend funds for criminal investigation, judicial, public
 safety, and health-related costs as a direct result of Defendants’ fraudulent conduct.
        388.      Defendants’ conduct in illegally distributing and/or selling prescription
 opioids or conduct allowing opioids to be distributed and/or sold illegally is ongoing and
 continues to harm Plaintiff and continues to create an ongoing public nuisance.
        389.      Defendants’ conduct in marketing, distributing, selling, and filling
 prescription opioids which Defendants know, or reasonably should know, will be diverted
 for non-legitimate use and thereby cause significant injury and death to the citizens of
 Clinton County at Plaintiff’s expense.        Additionally, the prevalence and widespread
 availability of diverted opioids creates a climate of fear throughout Clinton County, which
 Plaintiff must combat through enhanced law enforcement measures at significant expense
 to Plaintiff. Defendants’ conduct, therefore, has made it increasingly easy for the diversion
 of prescription opioids, which has harmed and continues to harm the public health and
 safety of Clinton County’s citizens while also causing Clinton County and its citizens to
 incur significant economic harm.
        390.      As a direct and proximate result of Defendants’ conduct, Plaintiff’s citizens
 have suffered from physical and mental injuries, including death, at Plaintiff’s expense.
 The full extent of the destruction caused by Defendants’ wrongful conduct has not yet been
 quantified because the loss of human life, the resources devoted to administering and trying
 to save those lives, and the costs incurred by Plaintiff are far reaching and ongoing.
        391.      As a direct and proximate result of Defendants’ conduct, and each of them,
 Plaintiff has sustained and will continue to sustain significant costs in an amount to be
 determined according to proof at trial.
                                           COUNT VII
                                              Fraud
  (Against the Manufacturer Defendants, Distributor Defendants, and the Sacklers)
        392.      Clinton County re-alleges and incorporates by reference each of the



   1178240.7/81715.05006                        126
                                                                                                   Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 128 of 133 PageID #: 152



 allegations contained in the preceding paragraphs of this Petition as though fully alleged in
 this Cause of Action.
        393.      At all times relevant to this action, Defendants acted in concert with a
 common intent and purpose to deceive patients and physicians, including those within
 Clinton County. Defendants’ actions and deceptive conduct caused, contributed to, and
 continues to cause or contribute to Plaintiff’s damages.
        394.      Defendants marketed, advertised, and distributed, through the use of KOLs
 and   organizations       which   they   funded,    deceptive   and   false   statements   and
 misrepresentations regarding the long-term use and benefits of prescription opioids which
 were materially relied upon by patients and physicians, as previously described in this
 Petition.
        395.      Defendants, as the manufacturers, marketers, distributers, and promoters of
 opioids, owed a duty to provide accurate and complete information regarding their opioid
 products.
        396.      Defendants’ promotional, marketing, and distribution plan, developed in
 concert with one another, had the goal of increasing the volume of opioid products present
 in Clinton County. As previously described herein, Defendants cultivated an image that
 the use of opioid products was proper for the treatment of chronic pain and that the opioid
 products were safe, non-addictive, and would not interfere with everyday life.
        397.      Defendants acted in concert to fund, direct, and guide KOLs and Front
 Groups to tout the false benefits of opioids and downplay its harsh side effects, specifically,
 addiction and death, which patients and physicians in Clinton County reasonably relied on
 to their detriment.
        398.      As a direct and proximate result of Defendants’ conduct, Plaintiff’s citizens
 have suffered from physical and mental injuries, including death, at Plaintiff’s expense.
 The full extent of the destruction caused by Defendants’ wrongful conduct has not yet been
 quantified because the loss of human life, the resources devoted to administering and trying



   1178240.7/81715.05006                       127
                                                                                                  Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 129 of 133 PageID #: 153



 to save those lives, and the costs incurred by Plaintiff are far reaching and ongoing.
         399.     As a direct and proximate result of Defendants’ conduct, and each of them,
 Plaintiff has sustained and will continue to sustain significant costs in an amount to be
 determined according to proof at trial.
         400.     As alleged herein, Defendants acted with reckless indifference to human life,
 including Clinton County’s citizens, resulting in the extensive damages incurred by
 Plaintiff and justifying an award of punitive damages.
                                          COUNT VIII
       Violations of the Missouri Uniform Fraudulent Transfer Act, Mo. Rev. Stat.
                                             §428.024
                                     (Against The Sacklers )
         401.     Clinton County re-alleges and incorporates by reference each of the
 allegations contained in the preceding paragraphs of this Petition as though fully alleged in
 this Cause of Action.
 ///
 ///
         402.     The Missouri Uniform Fraudulent Transfer Act, Missouri Revised Statutes
 §428.024(1) provides:


                  A transfer made or obligation incurred by a debtor is fraudulent as
                  to a creditor, whether the creditor’s claim arose before or after the
                  transfer was made or the obligation was incurred, if the debtor made
                  the transfer or incurred the obligation with actual intent to hinder,
                  delay, or defraud any creditor of the debtor.
         403.     As alleged herein, Defendants’ negligence was willful, malicious,
 oppressive, and fraudulent, entitling Clinton County to punitive damages.
         404.     As set forth above, Clinton County possesses a variety of causes of action



   1178240.7/81715.05006                        128
                                                                                                  Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 130 of 133 PageID #: 154



 against Purdue and the other Defendants, and as soon as final judgment is entered in this
 action, Clinton County will possess a right of payment from Purdue.
        405.      Clinton County has been harmed because Clinton County is informed and
 believes that Purdue has been transferring assets to the Sacklers and/or their affiliates and
 other shareholders for years in order to avoid paying the judgment that will be owed to
 Clinton County, as well as the multitude of other plaintiffs that have commenced litigation,
 or will file a claim in bankruptcy, against Purdue nationwide for its role in creating the
 opioid epidemic.
        406.      Clinton County is informed and believes that Purdue transferred assets to the
 Sacklers and/or their affiliates and other shareholders with the intent to hinder, delay, or
 defraud Purdue’s creditors, including Clinton County.
        407.      Clinton County was harmed as a result of these transfers, and Clinton County
 is entitled to avoid them to the extent necessary to satisfy Clinton County’s claims pursuant
 to Mo. Rev. Stat. §428.039(1), setting aside all transfers by Purdue to the Sacklers, and
 enjoining any further disposition of assets by Purdue, the Sacklers, or both, pursuant to
 Mo. Rev. Stat. §428.039(3)(a).
                                           COUNT IX
                                        Civil Conspiracy
                                     (Against The Sacklers)
        408.      Clinton County re-alleges and incorporates by reference each of the
 allegations contained in the preceding paragraphs of this Petition as though fully alleged in
 this Cause of Action.
        409.      As alleged above, Purdue and the Sacklers engaged in a knowing and willful
 conspiracy between themselves to fraudulently transfer assets from Purdue to the Sacklers
 and other shareholders in order to hinder, delay, and defraud Clinton County in the
 collection of its judgment against Purdue entered in this action.
        410.      After the Sacklers became aware in or about 1999 that Purdue faced potential



   1178240.7/81715.05006                       129
                                                                                                   Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 131 of 133 PageID #: 155



 liability because of the addictive nature of OxyContin, Purdue and the Sacklers conspired
 to shield the proceeds of their wrongdoing from creditors like Clinton County by stripping
 Purdue every year of hundreds of millions of dollars of profits from the sale of OxyContin
 and other opioid-containing medications via distributions from Purdue to shareholders,
 including the Sacklers and their extended family.
        411.      Purdue and the Sacklers, with knowledge and intent, agreed to the overall
 objective of their fraudulent scheme and participated in a coordinated, common course of
 conduct to commit acts of fraud.
        412.      Purdue and the Sacklers acted with a common understanding or design to
 commit unlawful acts, as alleged herein, and acted purposely, without a reasonable or
 lawful excuse, which directly and proximately caused the injuries alleged herein.
        413.      Purdue and the Sacklers acted with malice, purposely, intentionally,
 unlawfully, and without a reasonable or lawful excuse.
        414.      As a proximate result of Purdue and the Sacklers’ conspiracy and the
 distributions of billions of dollars in profits to the Sacklers, Clinton County is informed
 and believes that Purdue lacks sufficient assets to satisfy its liabilities to Clinton County
 pursuant to the judgment entered in this action.
        415.      As a result of Purdue and the Sacklers’ conspiracy, Clinton County is entitled
 to compensatory damages in an amount to be determined according to proof at trial.
        416.      As alleged herein, Purdue and the Sacklers’ conspiracy was willful,
 malicious, oppressive, and fraudulent, entitling Clinton County to punitive damages.
 VI.    PRAYER FOR RELIEF
        Clinton County prays that the Court issue:
        1.        An Order declaring that Defendants have created a public nuisance;
        2.        An Order enjoining Defendants from performing any further acts which
 constitute a public nuisance;
        3.        An Order requiring Defendants to abate the public nuisance that they created;



   1178240.7/81715.05006                        130
                                                                                                    Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 132 of 133 PageID #: 156



         4.        An Order that Defendants are negligent under Missouri law;
         5.        An Order that Defendants have been unjustly enriched at Clinton County’s
 expense under Missouri law;
         6.        An Order that Clinton County is entitled to recover all measure of damages
 permissible under the statutes identified herein and under Missouri common law, in an
 amount to be proven at trial;
         7.        An Order that judgment be entered against Defendants, jointly and severally,
 in favor of Clinton County;
         8.        An Order that Clinton County is entitled to attorney’s fees and costs pursuant
 to any applicable provision of law;
         9.        An Order voiding any fraudulent transfer by the Sacklers;
         10.       Compensatory damages in the sum to be proven at trial;
         11.       Punitive damages against Defendants in sums to be proven at trial; and
         12.       An Order awarding any other and further relief deemed just and proper,
 including pre-judgment and post-judgment interest on the above amounts.
 VII.    JURY TRIAL DEMAND
         417.      Clinton County demands a trial by jury on all claims and of all issues so
 triable.
 DATED: September 30, 2019


                                               Respectfully submitted,

                                               EDGAR LAW FIRM LLC

                                                  /s/ John F. Edgar
                                               John F. Edgar        # 47128
                                               Michael R. Owens # 67002
                                               4340 Grand Blvd., Suite 440
                                               Kansas City, Missouri 64108
                                               Telephone: (816) 531-0033
                                               Facsimile: (816) 531-3322
                                               jfe@edgarlawfirm.com
                                               mro@edgarlawfirm.com



    1178240.7/81715.05006                        131
                                                                                     Electronically Filed - City of St. Louis - September 30, 2019 - 10:42 AM
Case: 4:19-cv-03169-AGF Doc. #: 1-1 Filed: 11/27/19 Page: 133 of 133 PageID #: 157



                                     Terry L. Pabst       # 37187
                                     EDGAR LAW FIRM LLC
                                     950 Francis Place, Ste. 107
                                     St. Louis, Missouri 63105
                                     Telephone: (314) 812-8780
                                     Facsimile: (314) 725-0912
                                     tpabst@webpabstlaw.com

                                     Jeffrey H. Reeves    (pro hac vice)
                                     Cheryl Priest Ainsworth (pro hac vice)
                                     Kevin N. Royer       (pro hac vice)
                                     THEODORA ORINGHER PC
                                     535 Anton Blvd., Ninth Floor
                                     Costa Mesa, California 92626
                                     Telephone: (714) 549-6200
                                     Facsimile: (714) 549-6201
                                     jreeves@tocounsel.com
                                     cainsworth@tocounsel.com
                                     kroyer@tocounsel.com

                                     Anne Andrews         (pro hac vice)
                                     ANDREWS & THORNTON
                                     4701 Von Karman Ave., Suite 300
                                     Newport Beach, California 92660
                                     Telephone: (949) 748-1000
                                     Facsimile: (949) 315-3540
                                     aa@andrewsthornton.com

                                     Attorneys for Plaintiff




   1178240.7/81715.05006               132
